Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 1 of 153 Page ID #:266




      3 and Lisa Douglass, individuals whose identities are known to the undersigned, in

      and affecting interstate and Foreign commerce, knowing that means of force, threats

      of force, fraud and coercion, as described in Title 18, United States Code, Section

      1591(e)(2), and one or more combinations of such means, would be used to cause

      such persons to engage in one or ►Wore commercial sex acts, contrary to Title 18,

      United States Code, Section 1591 (a)(I ). (Title 18, United States Code, Sections

     1594(c), 1591(b)(1) and 3551 et seq.)



      (Title 18, United States Code, Sections 1594(c), 1591(b)(l) and 3551 et seq.)



      [n or about and between January 2015 and June 2019, both dates being approximate

      and inclusive, within the Central District of California and elsewhere, the defendant

      ANDREW~~RANKEL and LUCIAN ION, together with others, did knowingly and

      intentionally recrunit, entice, harbor, transport, provide, obtain, maintain, patronize

      and solicit persons, to wit: Jane Does 1 and 2, individuals whose identities are

      known to the undersigned, in and affecting interstate and foreign commerce,

      knowing that means of force, threats of force, fraud and coercion, as described in

      Title 18, United States Code, Section 1591(e)(2), and one or more combinations of

      such means, would be used to cause such persons to engage in one or more

      commercial sex acts. (Title 18, United States Code, Sections 1591(a)(l), 1591(b)(1), 2

      and 3551 In or about and between February 2016 and June 2019, both dates being

      approximate and inclusive, within the Central District of California and elsewhere,

      the defendant Andrew Frankel and Lucian Ion ,together with others, did knowingly



                                                                                            265
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 2 of 153 Page ID #:267




      and intentionally conspire to provide and obtain the labor and services of a person,

      to wit: Lisa Douglass and Jane Doe 1 - 3, by threats of serious harm to her and one or

      more other persons, and by means of one or more schemes, plans and patterns

      intended to cause Jane Doe 1 to believe that, if she did not perform such labor and

      services, Lisa and Jane Doe 1 - 3 and one or more other persons would suffer serious

      harm, contrary to Title 18, United States Code, Sections 1589(a)(2) and 1589(a)(

      4). (Title 18, United States Code, Sections 1594(b) and 3551 et seq.)



      In or about and between January 2015 and June 2019, both dates being approximate

      and inclusive, within the Central District of California and elsewhere, the defendant

      Andrew Frankel and Lucian ION, together with others, did knowingly and

      intentionally conspire to provide and obtain the labor and services of a person, to

      wit: Lisa 1, by threats of serious harm to her and one or more other persons, and by

      means of one or more schemes, plans and patterns intended to cause Lisa 1 to

      believe that, if she did not perform such labor and services, Lisa and Jane Doe 1-23

      and one or• more other persons would suffer serious harm, contrary to Title 18,

      United States Code, Sections 1589(a)(2) and 1589(a)(4).(Title 18, United States

      Code, Sections 1594(b) and 3551 et seq.)



                 The source of the sworn statement and grounds for my beliefs areas

                 follows:

                 1 was a victim of of Andrew Frankel and Lucian Ion and was raped at both

                 facilities. Online I can see an exchange of money for extreme sporting



                                                                                          266
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 3 of 153 Page ID #:268




              events. Further 1 have interviewed 24 other victims of the scheme to drug

              the women,steal body parts to sell them claiming they are currency.

              During the procedure ovum are stolen, the women were lobotomized and

              suffered facial crushing injuries, and spinal injuries and brain injuries

              which are detailed in Priaynka Bhanot's falsified reports to justify such

              conduct.(Priyanlca wo►-ks for UC Irvine, Kaiser, Cedars, and Johns'

              Hopkins toviolate the law and commit violence upon innocent White Cis-

              tendered Christian women to commit genocide.

         3.   I have personally participated in the investigation of the offenses

              discussed below. The information set forth in this Complaint and Affidavit

              in Support of Arrest Warrant is derived from my participation in the

              investigation as well as from, among other things, a review of other

              records, emails, and reports from other law enforcement agents (who

              spoiled records) involved in the investigation, which included 152 S.

              Lasky Dr. In Beverly Hills, 849 S. Shenandoah Street records, which

              included a huge network of fraud against the federal government.

         4.   In particular, the FBI did storm the offices of LA City officials after I

               turned in the faces of the mutilated women whose faces were shortened

              severely and ,who were mutilated for their body parts by Andrew

               Frankel who posed at all times relevant as a plastic surgeon when he was

               really a collection agent For the World Bank banks and was an Exxon

               Refinery that let Phillip Morris unlawfully test women with intent on

               murdering them.



                                                                                          267
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 4 of 153 Page ID #:269




                I have personally interviewed women and men injured by Andrew

                Frankel and Lucian Ion and many additional first-hand witnesses to the

                events described herein, researched electronic evidence recovered from

                the victims and witnesses, and garnered thousands of records from Mark

                Lauren, Lucian Ion, Andrew Frankel and those that used their facilities for

                commercial sex acts as NFL and Microsoft call it "Entertainment". Because

                this affidavit is submitted only to establish probable cause to arrest, I

               ,have not included each and every fact known to me concerning this

                investigation. I have set forth only the facts I believe are necessary to

                establish probable cause. In addition, when I refer below to the

                statements of others,such references are in sum and substance and in

                 part.

      RAYTHEON did mock the women's deaths in the Press after raping and torturing

      them AND DID create fake news to cover the story which was Lisa's death claiming

      it was Elisa LAM at the Cecil hotel. Thus, the scheme is so wide-spread it is hard to

      calculate how many wanted to murder Lisa or how many hoaxes Raytheon

      published after such murders of innocent Americans to mock their rape and

      disfigurement.



      Raytheon uses 256 S. Lasky, an adjacent address to the crime, and the murder went

      though 8700 Beverly at Cedars, who claimed Lisa was Robert Nordin, who is not

      actually Dead. There is so much proof, of my parents falsifying deaths to steal the

      bones and cu►•rency from within bodies of Innocent Americans for- Islam, that I am



                                                                                              .S
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 5 of 153 Page ID #:270




     certain, the court will find the death hoaxes, fake names to be illegal scheme to steal

     body parts from innoncent Americans and a plan to murder them to collect

     insurance and Medicare benefits as well as other unfair collection practice by

     ginormous entities like the World Bank.

     CEDARS AGENTS falsified Lisa' death with intent on raping her and torturing her by
     cutting out her brain and performing spinal c~~ushing injuries upon her.

     THE DEATH RECORD IS LISTED AS US -135 9967(DEATH) my parents phone number
     is 575-9967 thus it is

     Rishi Nap Gupta Al 17486 IS listed as well as .lettrey Guzenhauser MD as identifying the
     body, which was me and as such can he interviewed as the person they claimed was dead
     was listed under Davie Alan Lasky.


         6.



     [ know these facts through investigation, pulling my Mother's faked death records,

      pulling Chia Soo's faked death records, and many other spoiled documents that

     show a gang of violent actors attempted to commit genocide on White Chrisitan

      Nationals, FOIA requests and spoliation of documents issued by Gurmuhk, MHA

      MTA Khalsa, Gordon Getty, Robert Cooter, Sue Peters, John Douglass, Paul

      Hackmeyer, Dr. Urata, Dr. Nagel, Dina Douglass, Christine Jansen (both who work for

      Disney), Disney, UC Regents, Mark Lauren, Los Angeles City College District, Cedars

     Sinai which show not only was Lisa and others injured For her facial bones but also

      her eggs were stolen during two procedures to sell them by Andrew Frankel, Lucian

      lon who conspired to such conduct.




                                                                                         269
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 6 of 153 Page ID #:271




     Using cultural lessons, the Sikh Idea of"stolen knowledge", school systems, Gurmukh

     and Mha Atma Khalsa of Golden Bridge did organize to murder Lisa on 1/29/2015 for

     their own profit and using Sihk's "stolen knowledge agenda" rights as a cover for violent

     crimes against Christian White Americans. They then sued claiming rights to a body that

     was "dead." These documents will be shown in court to show a crime against White

     American Christian Nationals by other races and other religions.



     Yet, they are not alone. They are joined by PMI's and Mark Lauren's enormous group of

     USC Students and affiliates and licensees, World Bank Group, Exxon (including Kobe

     meat products which claim "abandoned hamburgers" are theirs to claim and Mamba

     Sports Academy---who CUT out trademarks of innocent American White Nationals for

     their profit) Kaiser, Cedars and UC Regents who profited illegally on non-consenusal

     inhumane experimentation which included denial of rights to any medical care or any

     employment or benefits from insurance due to "death" certificates that they cashed out

     after mutilating the women for their body parts.



     In a lawsuit related to Lisa's "death" Gurmuhk's lawsuit in India claims that Lisa is dead,

     which is obviously not truthful.

     This is an excerpt from the faked report

            12. Anyhow the three sons ofjudgment-debtor no. 1 were also parties to the

            civil suit, as defendant no. 1 executed the sale deeds in their favour

            subsequent to the date of agreement to sell. The judgment of learned trial

            Court(Annexure A-6) would reveal that the plea that defendant no. 1 was not




                                                                                            270
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 7 of 153 Page ID #:272




             competent to execute agreement to sell as the land in question was joint

             Hindu family ancestral coparcenary property was taken, but still the suit for

             specific performance was decreed. The petitioner was impleaded as one of

             the legal heir of defendant no. 3 before the trial Court as defendant no. 3 had

             died during pendency of the suit.



             Though Lisa would be such a defendant, Gurmuhk's plot in India is attached

             to Anji Reddy's "death camp" in India whereas they kill an innocent White

             Christians American on paper in order to violently harvest them while living

             for Big Pharma and nonconsensual experimentation.



      The scheme is such, have a plastic surgeon pose as a doctor who wants to do minor

      surgery, thin have them gangape you, drug you and torture you while you are sleeping by

      illegally cutting out the women's midfaces, muscles and eggs calling it "exploration and

      drilling and mining". The victims Wake up to having absolutely no rights ever again in

      America as you are by all means "dead".



      The Defendants UC Regents, Johnson Controls cashed out life insurance policies

     (showing intent to murder Lisa) and organized a fraud on the White ChriSTIANS that

      included involvement of torture by Lisa's parents and sister.



      Ed Ahnert is the President of the Exxon Education Foundation and Manager of

      Contributions for Exxon Corporation. EXXON Education focuses on Mexican



                                                                                            271
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 8 of 153 Page ID #:273




     students and Dreamers by targeting White Innocnet Americans for torture and

      illegal bone and tissue theft.



     The inhuman degrading treatment, gangrape, stolen ovum and violent beathing of the

     faces of the women,involved spinal surgery two inches of the upper jaw removed, and

     lobotomy. To avoid detection, PMI and Exxon placed the women in secret prisons using

     fake names and false instruments so they could not detect the facts ofthe injuries. Lisa

     has been illegally gangraped (twice)and tortured for 5 years while in custody without

     ever being arrested or charged with any crime. Defendant's agents drilled out



     Given Defendants bankrupted the good Americans(Chapter 11) yet did not give them the

      benefit of the bankruptcy, all of the victims finances were unlawfully tampered with.



     By looking at her mother Sue Peters (aka Janet Valdez) and Chia Soo's false death

      reports claiming that Sue Kawashimi Peters is dead and having Janet Valdez(of Exxon)

     sign the order. But, these are made up people and Exxon and PMI have gotten away with

     this scheme for years.




                                                                                              272
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 9 of 153 Page ID #:274




     LUCtAN [4N accepted 2 million dollars t~~ murder and maim end rape Lisa and
     drill out her spinal column and Ic~bat~.~mize her and caused I~e~• to travel overse.►s
     ~i~ith intent air permanent disfigurement and did traf~ck Lisa far a commercial six
     act and took oat a Larceny clr~cument to stt~al her tissue and hones end dici accept
     money for Lisa tef be to~•tured b;►~ l?efenclants and they dicl co~jtact him with that
     inte~~t using c4~ire, mail ~~nd atl~e'• ►nethods cif cc~r~~~nunication i~~ ~~iolatic~~i of laws
     ttixt prt~l~ibit Manned violent ii~,ji~ries Dr. Lane C. Thant, Gregor Bran, Abdel SALEM
     snuck in and drilled out Lisa's spine, drilled out her midface, cut out her facia! musciex,
     cut ant her brain tissue, and viofer~tly raped her, then injected her with Cnronovirus,
     HPV, HIV an ofiher toxins with attempt tm murder her.

      Lucian ion promised to remove the Torture Device placed by Elon Musk in 2015,
      and instead exposed her to deliberate torture and tried to kill her for money.




      Dr. Lucian Ion did allow Elon Musk to install another disfiguring torture device into Lisa

        through Chris Wilkinson and did lobotomize her and fang rape hPr and took money for

                the trafficking for body parts across international lines in facility of commerce.



      GIVEN ALL Defendants tried to murder Lisa in retaliation for her whistleblowing on

      11 /27/2018 by causing her to travel overseas to Great Britain by using a trusted Surgeon

      Lucian Ion who tricked Lisa with promises of removing the torture device placed in 2015

      by Andrew Frankel, ELON MUSK, and University of Southern Califonia Agents, then

      violently raped her, drilling out her midface, stealing over 250 ml of bone, brain and

      other products from her face (calling it food and currency) and lobotomized her with

      Gregor Bran and Abdel Salam (a Kaiser USC agent) into a facility of commerce to

      violently rape, drill out Lisa's midface and collect currency claiming "inflation" allowed

      the attempted murder (according to Xavier Beccera who she had sued in 2017 for the

      violent gangrape and torture that California agents caused upon her at Lasky Clnic aka




                                                                                                273
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 10 of 153 Page ID
                                  #:275



   Zenith~n aka LG Electronics aka UC Regents aka Exxon aka Phillip Morris International

   aka Edison International).



   Though A False claims act would be in order given Defendants spoliation of fraud

   documents related to Dahlia Sandough however given the government and its agents tried

   to murder Lisa, there is no way to properly file a sealed case as the government will only

   try to murder her again, facts that are well documented on her Youtube channel. Thus

   Lisa is forced to file this case publically on behalf of all victims of the Education, Cobalt

   World Bank USC scheme.



   Cedars-Sinai documents reveal and the World Bank Group and University of Southern

   California, Kaiser Family Foundation and Exxon and Phillip Morris whose use of the 849

   S. Shenandoah Street address 16l6 S. Wooster Address show a deliberate fraud on All

   Americans, this is a torture, and bone seizure scheme intended to violently injure the

   women's faces (claiming Racial Healing or Hate Initiatives against Republicans) and

   rape for money by having ANDREW FRANKEL,LUCIAN ION AND JAY CALVERT,

   BARRY EPPLEY AND RICHARD DAMS,GREGOR BRAN,CHRISTINE JANSEN,

   LESLIE F~..EISHMAN acting as collection agents for Banks and with intent to harm

   legal rights by illegally placing the victims in "Cobalt" aka making them a Ward of the

   state without presenting the women the option of paying their "debts" or providing a Bill

   of Rights of Wards.




                                                                                             274
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 11 of 153 Page ID
                                  #:276



   Lisa's parents tortured her, subjected her to rape as a child by trafficking she and her

   sister as children to Ohio, where Dr. John Douglass and Sue Peters signed up to injure

   Americans for the National Health Service in conjunction with USC,Rockefeller

   Foundaiton, World bank and Exxon and PMI.



   After seizure of the Innoncnt women's currency by cutting it out ofthem and then raping

   them and sterilizing them to study torture, the doctors, students, practitioners illegally

   covered the women in permanent tiller and shot them with vaccines with intent on

   permanent mutilation and to deprive the women of their life force, harvested Adrenal

   Glands and Brain to make pills out of.



   Lisa Douglass Plaintiff went for a minor plastic surgery with Andrew Frankel, who put

   himself out as a plastic surgeon on 1/29/2015, she tried to leave on the morning of

   Surgery and Celia Flores(of Exxon) and Donald Hewitt(of US FLIGHT SAFETY and

   USC and UC regents) restrained her and Steven Mandel drugged her with LSD for

   gangrape and torture which included sterlizaiton, ovum theft and having her face

   CRACKED open beaten so badly they could steal her bones they could steal bones,

   muscles and brain matter to sell it for Adrenochrome and other purpose. Phillip Morris

   and their agents knew of the conduct then tried to murder Lisa on foreign soil on

    1 1/27/2018 due to her whistleblowing.




                                                                                                275
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 12 of 153 Page ID
                                  #:277



   Her ovum were stolen and sold to someone which made a baby as evidenced by many

   documents that will prove her ovum was stolen and sold by OOCYTE technology by

   USC.



   University of Southern California had the FDA oocyte theft corporation that did this to

   the women and during case number BC648115 admitted to stealing Lisa's organs with

   claims she "donated them". After he lawsuit, she spent over 148,000 trying to fix her

   condition so she could smile and breathe.



   Then Defendants Stalked Lisa overseas to rape and giver her a lobotomy and to commit

   crushing injuries on her spine and to CUT off her nose that she had built using her own

   rib that she paid 148,000 to repair over 4 years of suffering, this time assisted by her

   overseas surgeon Lucian Ion and her parents who work for Kaiser, Exxon and UC

   Regents and USC and Leslie Fleishman who posed as a record exec who mocked the

   murder of Lisa on his Facebook page after luring her with Christine Janssen(who posed

   as a photographer) but was really a World Bank Employee working for JPL. Christine

   Jansen permanently disfigured Lisa and put her in a torture situation so she could not

   breathe and altered photos to make her look like a man,then illegally mutilated her by

   covering her in petroleum products meant to injure her face so she would lose appeal on

   her online platform.



   Lisa had been working at Los Angeles Valley College and was harassed by William

   Wallis, the Chair and then suddenly lost her job when she found out they undertook the




                                                                                              276
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 13 of 153 Page ID
                                  #:278



   MK ULTRA torture program through Exxon's Foundation at the school and this program

   targeted White Christian Americans for genocide and mutilation in plastic surgery clinics

   that were really Exxon Refineries.



   When asked why she lost her job, no one would tell her. She has never been given any

   reasonable reason for not giving her classes after she complained about being bullied In

   one class and sexually harassed by her Chair. Further, Lisa was told she could not speak

   about "certain" topics, which were Republican in nature and included support of Donald

   Trump. Then Defendants tried to murder her overseas, using illegal means and methods

   of communication to rape and torture Lisa for her whistleblowing. This is a hate crime

   against a Race and specific injury organized to injure White Christina Nationals for profit

   to commit genocide against us.



   The second Crime against her on 11/27/2018 included Pew Research Foundation

   commission of hate crimes against Democrats allowed such torture rape and

   disfigurement to take place---against a republican claiming rights to murder, maim and

   torture a republican. PMI and Exxon were both at the facility as was Cobalt, Nasa,

   Lockheed Martin and Indian Health Service which allows Indians to claim rights to

   victims cultural objects through gaming—without consent or privilege of the innocent

    White Chrisitan Naional ever being given.




                                                                                          277
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 14 of 153 Page ID
                                  #:279



   This case is an organ theft and violent rape case, wherein those involved place the women

   and men in secret prisons to destroy rights using fake names,false instruments and illegal

   criminal conduct and to hide criminal conduct.



   This monopoly scheme to steal rights and rape women for "entertainment" in a fight club

   being run by City and County officials Trauma Program at SAKE on La Brea and two

   public schools to target White Christians for genocide is unconstitutional and unfair

   competition.



   Lisa was murdered by all legal meaning (placed in Cobalt a secret prison on 1/29/2015

   and gangraped and totured so she could not work or make money), tagged by installing a

   torture device(by Elon Musk)and tracked and has been under surveillance ever since her

   injuries. Carol Ann Emquies, Lisa's former boss placed Lisa on a black list so she could

    not sell her work. Many friends and family were involved in Lisa's Torture, including her

    Ann LaBorde, Victoria Pynchon, Les Weinstein and her own parents and sister who tried

   to have her murdered with people like Kat Lewin, Mona Simpson and Lucian ion,

    Andrew Frankel, USC students, Mark Urata, Leslie Flieshman, Christine Jansen and

    Gregor Bran and Lucian Ion and Abdel Salam (a Kaiser student).



    Christine Jansen permanently disfigured Lisa by posting as a photographer when she and

    Leslie Fleishman worked for JPL with intent to steal eggs and bones on 11/27/2018

    overseas, then illegally maimed Lisa to reduce CO2 as a hate crime, hen poured filler

    made from silicone to destroy Lisa's looks after she spent 148,000 repairing what USC




                                                                                            278
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 15 of 153 Page ID
                                  #:280



   and Andrew Frankel, Martha Sayres, Celia Flores, Donald Hewitt, Chia Soo, Chia Chang,

   Mark Urata and Steven Mandel and others stole from her in 2015.



   Christine Jansen illegally, plotted to disfigure and maim Lisa by stealing her currency by

   cutting it out of her body and covered her with permanent silicone with intent on stealing

   her facial bones and with intent on maiming her.



   Jansen and Flieshman posed as a record exec(Busy B records) and photographer and

    made fun of Lisa after maiming her covered Lisa with filler after stealing the bones so

   she would'be sick after she had all the filler removed, placed her back in LLC

   repositioning with intent on torturing Lisa and reducing air and are responsible for

    permanent disfigurement and damages and made tun of Lisa online calling her a

   slaughtered Lamb.



    Jansen altered the photos and injured Lisa irreparable after sloe paid 148,000 to be fixed.

    Thus Jansen is responsible for the stolen currency and all the currency stolen at

    Weymouth Wells as is Leslie Flieshman, Gregor Bran, Abdel Salem, Thus stole property,

    health and well being from someone she intended on harming---with intent on murder did

    organize a crime and undertake it.



    NASA has been torturing women at these facilities claiming legal right to explore and

    rape innocent victims to commit larceny upon these individuals for over 45 years, then

    destroying their lives so they cannot work---after Lisa was injured NASA agents can be




                                                                                              279
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 16 of 153 Page ID
                                  #:281



   seen high-fiving in images after gang-raping her and stealing her currency at Weymouth

   Wells. Lisa personally knew Sandy Krasner, aka Paul Krasner who works for the City of

   Los Angeles and Council Thrift.



   When Parents and sisters and friends conspired to deprive Lisa of her life savings and

   bones and eggs and beauty by deprivation of rights, and stealing currency is abuse of a

   kind that only CIA torture programs entail.



   Lisa had no rights growing up, was violently beaten by her sister, and the parents placed

   Dina in private schools and let her in on the family (torture) business but kept all assets

   from Lisa to humiliate and torture her. The parents even paid for Dina's college but not

   Lisa's and when Lisa finally went back to school AND took loans to do so, UC Regents

   never told her they could seize anything she owed by cutting it out of her (calling her

   bones and eggs and brain currency), misusing their rights to torture by invoking CIA

   which is anti-american and anti White Christian and organized by Islam and Jewish

   factions to claim rights to hate crimes as will be proven by Pew Research hate crimes

   against White women to commit genocide.




   This is just one example of Hawaii fraud whereas my dead grandmother was used to

   commit guardianship on an innocent American. My parents did many documents as such.




                                                                                             .~,
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 17 of 153 Page ID
                                  #:282




    Leader    File   Edit   View    VJinci~>w   Hi='P
                                                                                     riocu:nPrYt if73j.4r~1°
                                                                                                               locum..    doc;~m...
                                                                        docurT~,            locum...
                     datum...          da:iim..         doc:,m...
   ~cy;5
    ~ $
   4;
                                                                                             ~_
             ~, Custadial Parent:    ._ .. _ ~RIAM ~ PETERS
                ❑   Represented b~~.

                     RP     ~         CP wav+~vece duiy~ noticccl of the hearing ~iut failed to a~peat.
                                                                       representing tF~ Child                            Su~wrt
              ~ LANE,C..A. Pti'Ut~Itr~t~-Iz(~D$IC~tE~, Lego! Assistant
                     Enfcarcement Agency, State of Hawaii.
                                                                                                 v ~~tt.~.att ~Z~.vt..e~t
                     Other:        ✓ L'~ ~a ~C.t t'1~.. ~C ~ ~~ /vLwtS ~

                Based on the tvidenee pr~~nted at~d parsuamt to Section 57GE of the Iia~aii Itaevis~ed
             Staiuitce.IT YS ORDERED AnJi3U~EID :'AND ll~~RElED T1~IAT:

             SERVICE OF YROCE55a The parties were pmperiy c7c~tieed of this actio€~ pursuant to section S76E
             4,Havraii Revised Statutes.




                                                   ~          .-m om. -,.e~,~      ~.~q ~       ~




                 s~r~.~~Cr rt~i~,DRE~: ~csjwnsible Pint
                                                        awes a duty ofsupport to the following
                                                                                               childt+en:
                       x~ n utL.{ Y,...~....... _ ~_ _




   Not only was Andrew Frankel a torture scientist not a plastic surgeon but he made Lisa a

   ward of the state, then turned her over for USC students to gangrape and cut out her

   bones and eggs to sell them (with Los Angeles City College Trustees and UC Regents,

   Kaiser; Cedars, Elon Musk and others as will be defined), claiming rights to steal her

   currency(now that she was a ward claiming up for demolition and torture which is

   against the law on protected computers and did commit Piracy by cutting out her bones


                                                                                                                                      r:
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 18 of 153 Page ID
                                  #:283



   and eggs to disable her and then gangraped her after exposing her illegally to vaccines

   and other products with intent on murdering her), yet he never identified himself as a

   Law Enforcement agent or a bank collection agent or asked to look inside her carryons,

   instead drugged her kidnap and commit demolistion on protected aircraft. Lisa has 23

   other victims of the scheme who will testify against he and Lucian Ion for permanent

   mutilation, spinal injury, and lobotomy (with the assistance of Exxon's Celia Flores and

   Steven Mandel who drugged Lisa before the gang rape and bone and egg theft with LSD

   and Lucian Ion 11/27/2018 for rape and torture and not being provided with guardianship

   bill of rights, before beating the women and cutting their nose and upperjaw off to sell it.

   Lisa's stolen egg made a baby and she has been kept under illegal slavery guardianship

   for 5 years.



   This is a murder for hire case as well as a stolen property case whereas two surgeons

   plotted as collection agents for the World Bank, Bank of America and Bank of Israel to

   turn women over for rape and torture in a gambling fight club run by Lockheed Martin

   and the City an County of Los Angeles(with Chris Bleth, Nick Phoenix and Thomas

   Bergensen who had torture documentation to prove their intent on torturing women).



   A careful review of statements made by Eric Garcetti, Gavin Newsom and Xavier

   Beccera, who I sued, shows an organized intent to murder Lisa (after she paid 148,000 to

   fix her nose so she could breathe) using proxies that include Exxon, Lucian Ion, Leslie

   Fleishman, Christine Janssen, Gregor Bran, abdel salam Elaskary Phillip Morris

   International and many others on this list.




                                                                                             282
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 19 of 153 Page ID
                                  #:284




   Lisa was raped and mutilated by many at Andrew Frnakel's which is used by Australia

   and Pakistan to torture white Christians to commit genocide upon them. Sim Choroomi

   aka Amir Choroomi took out a policy to rape Lisa and was acting at all times relevant for

   University of Southern California a licensee of Phillip Morris.

   The following was found showing illegal bone theft and placement of 1-ubber all over
   Lisa's face with intent on disfigurement and against legal rights.


   Advances in Esthetic implant Den#istry
   I~oUks.aao~lE~.con> > books

    Abdelsalam Elaskary - 2019 -Medical
   (2011). Dimension of the facial bone wall in the anterior maxilla: acone-beam
    computed ... INDD 19111/27/2018 9:20:09 AM Peri-implant Tissue Stability 191.
    Elaksary &Associates Institute and Clinic for Dental Implants and Oral
    Reconstruction in Alexandria; the current President of the Arab Society

   They are murdering and raping WHITE Christians using Arab stages and Islam and
   Jewish Halocaust Laws to do so.




   In Brad Spellberg's Boards and Wards he discusses violent disruption of women and men

   and committed criminal actions to deprive innocent Americans of their legal rights to

    move freely and then admitted in a recording that he was providing the rapists and

    mutiialtoars full indemnity, which is not his right to do. The women want to face who

    raped them and see the snuff films made from the rape and torture.




                                                                                            283
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 20 of 153 Page ID
                                  #:285




                                               :~;~~ ~             ~~~
                                             ~'r,~c~Jcsrg
                                                          ~fxtmtsd~_.~~...~ ......




   Given Defendants attempted to murder Plaintiff overseas ON 11/27/2018 by violently

   gangraping Lisa and giving her a Lobotomy and another head injury and spinal injury

   (after Elrefederal government admitted lrer gangrape and torture and spina/surgery

    was it/e;~;~r/ rind crimina/and that she was left in inhum~rne condition), Phillip Morris

    International through their agents and affiliates engaged in rape and torture of an

    American Citizen and caused her to travel for that torture by using proxies to promise

    removal of a torture device placed by Elon Musk in 2015 with Nasa and Lisa was

    gangraped in Spine One(which is a code name for clinics whereas the World Bank takes

   jurisdiction and enslaves Americans to torture them(BY NFL, Microsoft and University

    Actors), gang rape them and steal their facial bones using cutters from USC and Keck


                                                                                             284
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 21 of 153 Page ID
                                  #:286



   Medicine in a Facility organized by Cedars under UC Regents and Los Angeles

   Community College(a Public University authority).



   Lisa's ovum was stolen and created the first Live Birth made from a stolen egg, through

   ice technology, she did not give consent to enter her vagina or take any tissue ,currency

   or eggs.


    In California, physical therapists may perform evaluations without a physician referral.

   However, provision of physical therapy services, as a related service, requires a medical

   diagnosis obtained from a diagnostician (i.e. medical doctor, chiropractor, etc.)(California

   Business and Professional Code: Sections 2620-2621). Lisa has hundreds of documents

   showing illegal use of other doctors who never saw Lisa or the other victims. These

   doctors worked for Kaiser and the DEA and Cedars and UC Regents and USC and

   organized to rape, steal organs from claiing "collection" rights even thought the women

   had never defaulted on a loan.



   California however, uses Priyanka Bhanot to claim women and men have spinal, sleeping

   and brain issues without ever examining them, committing fraud to then claim the women

    and men are wards ofthe state who need violent spinal surgery, lobotomy and torture.

    Andrew Fzankel is not a plastic sugeron but a apinal surgeon who put himself out to the

    public as a nose surgeon with intent on stealing the women's currency using Exxon,

    Cedars and World Bank to cover his rape and violence towards women. Frankel and Ion

    intended to commit violence, rape and torture against good White American Christains at

    all times relevant and did commit violence upon LIsa and 23 others who will testify.



                                                                                           P~:~'~
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 22 of 153 Page ID
                                  #:287




   tinder 8720 of the California Business code




   (a) Physical therapy means the art and science of physical or corrective

   rehabilitation or of physical or corrective treatment of any bodily or mental

   condition of any person by the use of the physical, chemical, and other properties of

   heat, light, water, electricity, sound, massage,and active, passive, and resistive

   exercise, and shall include physical therapy evaluation, treatment planning,

   instruction and consultative services. The practice of physical therapy includes the

   promotion and maintenance of physical fitness to enhance the bodily movement

   related health and wellness of individuals through the use of physical therapy

   interventions. The use ofroentgen rays and radioactive materials,for

   diagnostic and therapeutic purposes, and the use ofelectricityfor surgical

   purposes, including cauterization, are not authorized under the term "physical

   therapy"as used in this chapter, and a license issued pursuant to this chapter

   does not authorize the diagnosis ofdisease.




   Given Andrew Frankel's consent said no other surgeon or practitioner would touch

   Lisa the rape and torture was undertaken by Fraud. His consent was intended to

    mislead for ORGAN REMOVAL and non-consensual human experimentation and

   then he flagged her chart so that all her rights to fair t►-eatment were withheld

   purposes of her and 14 others. Andrew Frankel sold Lisa and 14 others as a slave for




                                                                                        :.
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 23 of 153 Page ID
                                  #:288



   rape and torture and facial bone theft and lobotomy and no agency would look into

   him in violation of Thirteenth Amendment rights and Fourth Amendment rights.



   Given Lucian lon wrote that no other surgeon or technician OR PRACTITIONER

   would be touching Lisa, to turn her over for rape and torture to USC shows illegal

   consent and unlawful to►•tu►-e. At Lucian Ion's hands 10 others were severely injured

   by USC. She wrote over 100 letters to him that will prove he knowingly lured her

   back with explictin intent nn torture.



   Given Gregor Bran uses both facilities to rape and lobotomize women with the help

   of a lynching mob to traumatize the women, it is clear USC is primarily responsible

   for the Experiments under-taken to torture with a ganglike raping and beating of

   innocent White Christian American using Jewish Federation guidelines to claim

   right to enslave American and burn them at the stakes.



   Even the Federal government agrees, Lisa's spinal surge►-y was unauthorized and charged

   those who committed it 45 million dollars to permanently disable her (Medtronic), yet

   gave her nothing for t}~e surgery and then injw•ed her again in Great Britain, which is

   human trafficking for violent torture and ~,angrape in retaliation for whistleblowing.



   Guardianships have certain rights to know ~~ho is your• owner and instead Xavier Becerra

   as a hate crime ordered Lisa mutilated after she paid over 148,000 to get fixed so she




                                                                                             287
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 24 of 153 Page ID
                                  #:289



   could breathe, he claimed inflation gave him the right to order her gangraped and bones

   and brain cut out.



   At no point did Andrew Frrankel tell Lisa he was an Exxxon Refinery meant to destroy

   women's reproductive value or value to society. In City Documents they claim many are

   murdered at Andrew Frankel's Lasky Clinic, but that is not right under the law

   uticonstitutional abuse of men and women to advertise as a plastic surgeon when you

   intend to enslve, rape and auction of body parts in a commerce facility that receives

   federal funding for public education..



   Defendant Nick Phoenix and Thomas Bergersen are not who they claim to be, they have

   a torture front that is bc3th a gambling venue and a fight club that votes on gangrape and

   maiming American citizens.



   .1rhi 'Vcil';:xarrido tc►ok o«t this permit fr~r• t~n•tr~re and r~mt~vnl of the elcti-ators c►t
    the face, ~~~hich is ille~;aL ;~rt~i Neil (~arridt~ w~~~rks far l~~C' thr~~u~;h G~•cat Britain.
    Search Results
    One lank into his baelcgroundg as most inualved are Arab or Jewish Affiliated ar Sikh's
    Given the crime is against V1lhite Christian Nationals and our city has a Penial mission
    to steal Persia! glands which exist in the brain by tsar#ure, is abuse a€humans and
    against torture conventions.


   Metropolitan f~0evator Company inc



   Permit #15046-10000-01233 (Elevator Apartment, Plan Check)
   The status was updated on Aug 26, 2015. The permit was provided on 08/18/2015.

   Replace Jack Assembly and Buffers State 30861. The permit was given to



                                                                                                 ..
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 25 of 153 Page ID
                                  #:290



   Metropolitan Elevator Company Inc, which was represented by Arbi Neli Garrido.

   The address of the contractor is 3003 WII~SIIIFZE BnUIII:VARD LOS ANGFL~S.

   License number 884534 with the expiration date of Sep 30, 2016. Melvin Reyes

  (Metropolitan Elevator) is the applicant



   BACKGROUND OF WARNING A JUDGE OF USC'S INTENT TO MURDER



   LISA sued for damages and by being placed on a do not buy list cannot sell her art or

   work normal jobs.



   State Case Number BC648115 was thwarted but Judge Green attempted to murder Lisa

   by extracting the name of her surgeon, having no intent to ever pay her for her injuries

   but to organize a murder with USC, Keck, Exxon, Xavier Becerra, Elon Musk and others

   mentioned herein.



   Lisa told Judge Green they had tried to murder her and he forced her to say who the

   surgeon was so that USC could contact him with intent on offering payment to murder

   Lisa and used communications and wire to do so to steal more of her bones and conduct a

   lobotomy upon her with attempt to leave her brain dead. Elon Musk took out the

   experimental permit to'torture Lisa without consent or legal privilege. Shelby Miner,

    Lisa's lawyter took over 100,000 to injure Lisa. Kyle Todd, Daniel Ahn,also took bribes

   to injure Lisa.




                                                                                              :•
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 26 of 153 Page ID
                                  #:291



   MARIA Hovsepian, Andrew Frankel's lawyer withheld any right to records conspiring

   against LIca's rights in State court to her own records due to the payoffs by enormous

   corporations like Exxon and Phillip Morris and the Texas commissiun who inhumanely

   call the women Cougars and Dry holes.



   USC is stealing tissue, eggs and bones and muscles and brain matter from healthy White

   Chrisitans Nationals Americans,then placing them in Cobalt so they have no rights and

   could make adrenocrhome and Edge products from the stolen tissue. USC gets military

   funding to torture White Chrisitans Nationals which is genocide and treason against

   America.



   Given Plaintiffs case was thwarted in State Court then USC,and Keck and their agents

   acting under Phillip Morris and Elon Musk tried to murder Lisa by disfigurement,

   gangrape and lobotomy and torture on 11/27/2018 by trafficking her outside of the

   country to cut into her nose in a facility of commerce,cut out her ovaries and brain and

   face, the following Federal laws apply to such conduct as each was acting with authority

   of the State Government to conduct torture and install devices intended to kill Lisa and

   Xavier Beccera asked them to murder Lisa in retaliation for her lawsuit claiming inflation

   allowed them to cut more of her bones and eggs out(thus unfair violent collection

    practices and trafficking for sex acts).



   Further, Lisa has just paid over 148,000 to be taken out of the torture procedure whereas

   the cartilage is cut off the top of the nose and sewn in pockets to prevent breathing and




                                                                                            r •~
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 27 of 153 Page ID
                                  #:292



   smiling. And this doctor, Lucian ion with Gregor Bran reversed what Lisa had just paid

   for by removing most of her nose and covering her in damaging filled after cutting off her

   jaw bone.



   Thus not only is this state action to murder for hire a US citizen but organized by the

   most powerful people in the world, NFL, Microsoft, Bill Gates, Mark Zuckerberg and

   Elon Musk to gain access to eggs and bones to steal them then attempt to murder by

   introduction of cancer, HIV and other biological weaponry (cor~naj, through Lisa's

   landlord and her friends that were in competition with her.



   Not to mention the plot to murder Lisa organized by Dina Douglass, Sue Peters and John

   Douglass, the last two who used fake names Janet Valdez and John Stendahl Miriam

   Peters, claiming my dead grandmother has custody of children when she is dead, created

   fake crimes to get money unfairly and did so at all times for the State and Exxon and

   USC and the World Bank for ISLAM.




                                                                                             291
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 28 of 153 Page ID
                                  #:293




              Fi,e   Edit    Vie•x    V~ir~do~v   ~~e~
    teade~                                                                            ~ncumen4,y3l.pclf
                                                                                                           dacurr+...    dncum,..
                                                                      ;tc,:;=;~r:..        cioc~3m...
                      dncum...           d€~cum...       dt~s;um.,.
    3ols




             ~, Custudi~# Parini:                        MIRIAM C t'ETERS
                ❑ Representerl.by:                                                          _

                     Etp     '~         CP waslwere duly noticcc~i ofthe hearing but failed to appear',
                                                                                                                  Child Support
                     IR~,NE L A.PU'UONAU-RODRIGL,'T5,i~e~;al Assists~nt representing the
                     Enforcement Agenc~~, State c>f Hawaii.

                     .Other.         ~t✓~3~ ~p~.t{~t„ l ~, S ~=1 ii~iv'ts~7~r                   ✓ u-~ctc..t~r ~'Z~,.v~.~~t

               Bayed on the evidence prrs~ent+ed and p~rxugnt to Section 5?6E of the Hawaii Revisei!
             StatuteH,lT ZS URDi+~'REII AD.1LiTH;~:D AND ~FCR~ED THAT:

             SERVYC~ OF PROCESS: The parties were properly noticed ofihis action pursuant to section 57bE
             4, Hawaii Revised Statutes.




                 St~BJk:GT CHILllREN: Responsible
                                                  Parent ovvc;s r~ dory ofsupport to the
                                                                                                            following children:
                            kfi:a~c~zc: ~,..r~~,........._».~_.


   This document with Miriam Peters has to do with false custody of children who do not

   exist and Miriam Peters could not be notified as she is dead.




                                                                                                                                    292
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 29 of 153 Page ID
                                  #:294




            b`
        ~~ ~                                                                     Y981ord1tuDdname)Yk




                 c~~~~~~~o,~       ORDINANCE NO. 98- ~ o                                               „_,
                 ~w ~v~~couar                                                                          o
                          ~~' ORDINANCE OF INDIAN RIVER COUNTY,                                        ~~,,
                          FLORIDA, GHANGING THE NAME OF THE                                            ~
                         "COLORED SCHOOL SUBDIVISION" TO 7HE                                           °'
                         "DOUGLAS SUBDIVISION."

                         Y1fHEREAS, Section 177.142, Florida Stntutea, ailowa a county by o►dinance
                   to change tfie Hama of subdivision: that the Board of County Commfsaionera
                   det~rrninae constitute an ethnic or racial slur; and

                         WHEREAS, the reaidenta of the Wabasso area have requested that the            i~
                   name of the subdivision recoMod !n Plai Book 3, Page 52, of the publ?c records of
                   Indian River County, be changed from the "Colored School Subdivision" to the
                   "dougias 5ubdiviaion"; and                                                          ~

                         WHEREAS, the Board of County Commissioners finds that this change is in       ~
                   the pubic interest;                                                                 ^••~

                       NOW, THEREFORE, BE IT ORDAINED BY THE BOARD OF COUNTY
                   COMMISSIONERS OF INDIAN RIVER COUNTY, FLORIDA, that:

                   1. The Board hereby determines that tha name tha "Colored School Subdivision"
                      constitut~a a racial and ethnic slur and should be changed to the "Douglas
                      3ubdivlalon."




   Given Lisa sued both University of Southern California and Xavier Beccera in state court

   in BC648115, (before her layover took money to attempt to murder her oveseas) and who

   is on the second section of documents, it is clear, this was retaliation for her rape, egg

   theft and torture.



   USC agents acted with violence against Lisa and 24 other victims who will testify against

   them by placing people like Lucian Ion and Andrew Frankel and Jay Calvert and Richard

   Ellenbogen and Geoffrey Keyes and Gregor Bran posing as plastic surgeons with intent

   to procure women for violent facial crushing injuries, spinal injuries, ovum theft,




                                                                                                          293
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 30 of 153 Page ID
                                  #:295



   gangrape and torture against their constitutional rights and in violation of Fourth

   Amendment, thirteenth Amendment and Eighth Amendment rights.




   S heriff Jim McDonnell and Mr. Svonkin, knew who Lisa was and as a

   student and an instructor ordered her and many other White Christians

   tortured through their communications department that included

   violent rape, and bone and muscle theft (claiming nurses have the

   right to reduce their CO2 and violently cut out bone and tissue to

   prevent the women from breathing or being beautiful (and perform

   spinal surgeries i llegally and instal l weapons of war) and physical

   therapists can alter and modify posture without ever examining the

   women while standing, with intent to violate the law and cause

   permanent injury to White Christians (claiming racial healing gives

   them the right to commit a Riot or hate crime), then fagging their

   charts for permanent removal of rights. Then, when she whistleblew,

   organized her job loss with the District and tried to Murder her

   overseas.



   Defendants did cause Lisa to travel with promise of removing the Elon

   M usk installed torture weapon, with intent on rape (for money) and

   violent bone and brain tissue removal to kil l Lisa on 11/27/2018 at

   Weymouth Wells in London.


                                                                                         294
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 31 of 153 Page ID
                                  #:296




   In Watson v. Phillip Morris related to certain "testing" of cigarette products which turn

   out to be human subjects who did not consent to nonconsentual violent torture and

   gangrape, the following terms apply and will make Phillip Morris acting under a federal

   officer for that rape and torture to maim women they deem socially relevant with intent to

   impact their market by causing the disfigured women to go into hiding.



   Described in the following way, NFL shop, Microsoft and others were at the facility to

   cut out Lisa's bones and eggs with violence then tortured her with fire weaponry and

   raped her repeatedly in the vagina and the anus and in violation ~f constituttioanl rights to

   not be raped or tortured .



   Given the LAPD and FBi would do nothing about the rape and torture, it is clear, they

   knew what Andrew Frankel's facility was used for inhumane experiments against the

   American people who were not committing any crimes and were innocent travelers and

   then targeted her overseas with intent on murder and did cause murder for hire as detailed

   in the Boeing Documents did sabotage and kill Lisa as admitted to in The Register.



   Given the amount of years she tried to sue for right to breathe and have surgery to rebuild

   her stolen jawbones and cheekbones and find out where her stolen baby is, Defendants

   organized to conduct murder through a trusted surgeon she found overseas who rebuilt

   her nose s~ she could breathe and smile.




                                                                                            295
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 32 of 153 Page ID
                                  #:297



   Defendants not only acted unethically but lay in wait to rape and torture and murder Lisa

   again to seize more body parts.



   Kaiser can be seen paying Lucian Ion as can many others who engaged in her torture on

   1/29/2015 and placed her in Cobalt, a secret prison devoted to torture and rape of White

   Christian American Nationals who are under monitor and surveillance and cannot get

   normal jobs do to the illegal "do not buy list'" which is unfair competition.



   Grgeor Bran claimed Lisa was delusional (Through Magnolia health Systems and

   WoodlandCare)and took out a policy to rape and cut out her brain getting approval from

   New York Pyschiatric Institute. But Lisa was not delusional, they injured her for money

   to maim her to make her lose power online.



   Lucian Ion told her he found a way to remove the torture device that continually shocks

   her. But, she gave no permission to look inside her canyons and she was stalked

   overseas by Saudia Arabian Minister of Defense who wanted to rape her and maim her.

   Lucion Ion told the Saudi Arabian Minister of Defense where Lisa would be to traffic her

   sexually for a commercial gangrape sex act and with intent on violently cutting out her

   brain and remove another inch of facial bones and all of her muscles in her face with

   intent on liunian mutilation that he and a "team" took over 2,000,0000 for. But, in the

   press her body parts were worth 200 billion to those who conducted the rape and torture.




                                                                                             ~ •.
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 33 of 153 Page ID
                                  #:298



   Los Angeles County Board of Supervisors knew of Lisa's gangrape and torture and egg

   theft to sell a baby on 1/29/2015 and did commit such torture on 24 other victims who

   will testify. And engaged in murder for hire with others on the list on 11/27/2018 causing

   Lisa to travel for paid gangrape and violent torture to steal Lisa's bones and brain and

   with intent on permanent disfigurement through Lucian Ion, Leslie Fleishman and

   Christine Janssen and Gregor Bran.

   Claiming lis could be trafficking for gangrape as she would owe more money given she

   never was told she owed any money when raped and violently tortured.

   ae~ioN;
   Final rule.
   SUMMARY:
   In accordance with the Federal Civil Penalties Inflation Adjustment Act
   Improvements Act of 2015, this final rule provides the 2018 inflation adjustment to
   civil penalty amounts that may be imposed for violations of certain DOT regulations.
   This rule also finalizes the National Highway Traffic Safety Administration's and the
   Office of the Secretary's catch-up inflation adjustment interim final rules required
   by the same Act.

   DATES:.
   Effective Pdovember 27, 2018.
   FOR FURTHER INFQRMATION CQNTACT:
   Alex Zektser, Attorney-Advisor, Office of the General Counsel, U.S. Department of
   Transportation,1200 New Jersey Ave. SE, Washington, DC 20590, 202-366-9301,
   crlexanc~ler.zekts~~rC~dat.r~c~v (email).




   But, torture and gang rape is never okay and this seizure was unconstitutional and so is

   slavery and rape and violates the Fourth Amendment and the Thirteenth Amendment and

   Eighth Amendment as well as torture laws nn gangrape and being sold as a slave for rape

   and torture. Lisa is not alone, there are many victims of the scheme who are severely

   disabled from Defendants conduct..



                                                                                              297
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 34 of 153 Page ID
                                  #:299




         R9f! LXPER3ElVt~ engireered b~ ~sMC PlAYER APPEARANCES
         FC?!t "4~hursday, January 7.9
       ' A~irxMroph Stage iz nniy g~oronteM Glayrr Autogrnphsfn7lre~ Arfiw[inns may be M£Ei AND GHffT pNLY
       ~              ~•                                ~
          NUBS        1/29/2015     1~OOPM        2:00?M        IRON CHEF MARC fORGiONE                      yPl SHOP
          HUR$        1J29J2015     2:DOPM        3:00?M        TROY AIKMAN                        LEGEND    NFL SHOP
          HURS        1J29J2015     3~60CM        4:DtPh9       TORREV 5MITH                       BtT       Gh1C Activation Area
          HURS        1/29/2015     3:OUPM         SODOM        DeANGELO WILiiAn4S                 GAR       NFL Experience Autograph Stage
          HUBS        1/29)2015     3:OOPM         5:00?M       tell                                         NFL Experience Autograph Stage
          N UBS       1J29JZD35     3:30PM        a:30PM        ANDRE EI~IMGTON                    ARZ       FedEx Activation Area
          HORS        1(29/2015     3~30PM         5:30PM       ANTONIO CROMARTIE                  ARC       P!AV 6U YOUTH CLINICSJPLAY ti0 20NE
          HURS        1/2912015     4:3CPM        S:OOPM        MARK PERLMAN                       REFEREE   Game Day Centrel
          HlIRS       1/29)2015     430PM         S:OD~M        LANDON TRUSTY                      REFEREE   Geme Day Central
          HURS        1)29/2015     S:OCPM        6:00?M        JAY FEEIV                          ARZ       NFL SHOP
          HURS        1/29/2015     S:OOPM        6:OOVM        IEREMY HILT                        CiN       FedEx Activation Area
          kURS        3/24/2015     5:007M        oAOPM         RANDALI CUNNiN6HAhd                LEGEND    GMC Activation Area
          HUNS        1/29/2015     S:OOpM        7:00?M        NICK POLES                         PHI       n,.ars Activation Area
          HURS        IJ24(2~15     S:OOPM        7:00?M        JUSTIN TUCKER                      BLT       Mar,Activation Area
          HORS        1)29/2015     S:t~OPM        7:OOPM       TODD HEAP                          AfiZ      NfL Experience Autograph Stage
          HURS        1/29/2015     5:007M         7:Ov'PM      "i N[5                                       NFl Exper~ente Autograph Stage
          HURS        1)29/2015     5:06PM        630?R9        DEMARCO MURRAv                     DAL       Microsoft Activation Area
          HURS        1/29/2015     S:OOPM        6:e0PM        -r iiU-DREW BRE~S                  NO        Mscrosoft Activation Area
          HURS        1/29/2D35     S~OOPM        630~M         t-fit.; -BLAKE SORTIES             lAX       Microsoft Activation Area
          HURS        1(24)2015     6:000M         9:OOPbi      THOMAS MORSTEAD                    NO        P:AY 66 VOUTH CLINICS/PLAY 60 ZONE
          HUBS        1)29/2015     6:OOPM         S:UOPM       ERIC EBRON                         DE?       PLAY bU YOUTH CLINICS/PLAY 60 ZONE
          HURS        1/29/2015     6:OC7M        ?:00?M        EDOIE LACY                         GB        Castro) Activation Area
          HURS        1/29/2015     6:30PM         7:OOPM       ~ 6L)                                        PiAY 60 ZONE ZEBRA DANCE
          NURS        1f29/2015     7:OOPM        8:OOPM        DeANGELO WILLiAMS                  CAR       v'MC Activation Area
          HUBS        1/29/2015     7:OOPM         ~:UOPM       ANTONIO CRDM4RTIE                  ARZ       NfL Experience Autograph Stage
          HURS        1/29/2015     7:OOPM         9:OQPM        ri~i~                                       NFL Expenence Autograph Sage
        THURS         1)29/2015     TBO           iB~J          DEMARLO MURRAY                     DAl       Stats Zone




   Iron Chef Marc Forgione was present to cut up the body of Lisa Douglass on 1/29/2015.

   Given the amount of people involved it impractible to sue them all. For some reason they

   wanted to rape and torture Lisa for her body parts and did sell her eggs to City Fertility

   and her transplanted egg made a baby as admitted in documents and this is unfair under

   Bivens.



   Her parents falsified records to order Lisa and others murdered,for Saudi Arabia and

   IJSC and F,xxon and kept them enslaved for the City of Los Angeles, USC and Exxon.




                                                                                                                                                   .;
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 35 of 153 Page ID
                                  #:300



   Lisa's Case BC648115 will detail that not only did USC admit to stealing Lisa's bones,

   eggs and facial muscles and brain, but also that unconsented spinal procedures were done

   with intent to torture and murder her in great Britain and in Los Angeles at an NFL shop

   and Microsoft Shop under Chef Magione(who is hired to cut up bodies). An

   investigation of Phillip Morrris acts in Great Britan prove that not only did Philllip

   Morris and their agents try to kill Lisa for whistleblowing but that she is owned by the

   World Bank, RPM and APPLE who routinely tortured American White Women for their

   eggs and bones calling it currency. Thus, this complaint covered Civil Rights to not be

   tortured, tested, observed, raped and withheld rights to, as well as SEC Act violations. I

   have severe brain damage from removal of much of my brain on order of Phillip Morris,

   who first exposes women and men to Cigarettes, to claim they removed cigarrete

   containing waste (which was the women and men's trademarks). Then spoiled evidene in

   conjunction with UC Regents, USC,and the World Bank to hide the criminal activities,

   false instn ments and intent to torture and Murder Lisa and many other white Chrisitnas

   for Saudi Arabia who under the world bank Keeps us as slaves which is unconsntitutionl

   and against International laws of torture and as free citizens we want our faces and bodies

   restored, our stolen property and currency and food returned and money to live as our

   livelihoods through World Bank, LACCD and Phillip Morris have been blackflagged and

   redlined to prevent healthcare for the damges these Defendants caused and continue to

   cause..


     Philip Morris removed the case to Federal District Courtunder the federal
     officer removal statute, which permits removal of an action against "any
     officer (or any person acting under that officer)of the United States or of any
     agency thereof," 28 U. S. C. §1442(a)(1)(emphasis added). The federal court
     upheld the removal, ruling thatthe complaint attacked Philip Morris' use of


                                                                                              299
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 36 of 153 Page ID
                                  #:301



    the Government's method of testing cigarettes and thus that petitioners had
    sued PhilipMorris for "acting under" the Federal Trade Commission. The
    EighthCircuit affirmed, emphasizing the FTC's detailed supervision of the
    cigarette testing process and likening the case to others in which lower
    courts permitted removal by heavily supervised Government contractors.

    Held: The fact that a federal agency directs, supervises, and monitors a
    company's activities in considerable detail does not bring that company
    within §1442(a)(1)'s scope and thereby permit removal. Pp. 3—




   Plaintiff alleges the following based upon personal knowledge as to plaintiff and

   plaintiff's own acts and upon information and belief as to all other matters based on the

   investigation conducted by and through plaintiff and interview with other victims which

   included, among other things, a review of U.S. Securities and Exchange Commission

  (``SEC")filings by Philip Morris International Inc.;("Philip Morris" or the "Company";

  "EXXON" AND "INTERNATIONAL BUSINESS MACHINES""APPLE" AND IBM

   AND FACEBOOK FILINGS, Company (plural to include all) press releases, earning

   calls, analyst reports, and media reports about the Company As well as investigations into

   the Exxon via University of Southern California, Keck School of Medicine, Cedars,

   Kaiser and UC Board of Regents and Los Angeles Community College Board of

   Trustees, Sharon McCutcheon, Priyanka Bhanot aka Agarwal, Kaiser spoiled documents




                                                                                          300
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 37 of 153 Page ID
                                  #:302



   Lacated at 2013 Baldwin Park Med'scal Center -Kaiser Permanents and Priyanka Saini;



   ME(A PROTECTED COMPUTER DESTROYED BY TASLIM! CONSTRUCTION) AND all land

   deeds, fake reports and fraud initiated to order ~an~ rape and kiliin~ of me by brain

   death and cutting off huge chunks of my face and stealing ovum to sell them and sa

   the NFL can do brain studies and illegal sainal studies

   Each Defendant organized violence related to such securities and obstructed justice

   against Lisa for her gang rape, ovum theft and facial and spinal and brain mutilation, in

   retaliation for speech of Plaintiff and her lawsuit in State Court #BC648115 and then

   denied all treatment related to the violent injuries undertaken upon her (for over 5 years)

   Defendants all work for "Company" and "Kaiser" and "Exxon" contacted through

   communications through her trusted surgeon who was actually selling her for mutilation

   as a hate crime against her race and gender and Christianity and Republican status and

   did "kill women and men'" by stopping their hearts and causing brain death by using an

   FDA shock-system to "kill" then cut out by lobotomy "brain" of innocent healthy

   Americans seeking plastic surgery to seize their organs(including inter alia their eggs,

   face and brain). FURTHER did sabotage aircraft by murder, did destroy protected

   computers and did steal eggs bones and currency from the faces and bodies of investors,

   to sell them calling them "social media." Phillip Morris admits in research to attempting

   to murder LIsa by exposing her lungs to toxins as a hate crime, after gangraping her and

   violently tearing out her facial bones eye glands and brain tissue, and "filling a dry hold"

   according to Texas Commisison on hate crimes for Exxon and Chevron.




                                                                                           301
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 38 of 153 Page ID
                                  #:303



   WORLD BANK GROUP is a Saudi Arabian group holding Americans in Detention and

   has engaged in torture and gangrape against them. They have been doing this for years, as

   will be detailed but are currently the holders of Lisa as a slave in a system that is highly

   unconstitutional. Did detain her in 201 S through a complex system used by Cedars Sinai,

   UC Regents and LACCD and USC that lured women to plastic surgery with intent on

   brutal gangrape and injury by stealing their facial bones, muscles and brain matter as well

   as their eggs to sell them. That the WORLD BANK GROUP prefers White Christians as

   slaves, cor:stitutes genocide by a government as they acted for the United States

   employing cutters to sneak in to steal the women's property knowing they were being

   held illegally by Cobalt.



   Given Eric Garcetti owns the Nuclear Decommissioning License, it is clear, he hired

   agents to murder Lisa claiming the Shell Oil Contract that would mutilate her "he didn't

   want exotic persons in his community". Why would he sterilize her and order her

   gangraped then? That is RICO violation.



   World Bank Group's practice violates torture conventions, international laws and United

   States constitutuional laws that forbid slavery and torture. Due to the numbers working

   for World Bank Group. Lisa and the other victims have been tracked and tortured

   overseas and withheld rights to work, mutilated, and gangraped, had their eggs stolen by

   former employers acting for Educational facilities, which is unlawful, given their agent

   Koch Industries, Carol Ann Emquies placing them on a do not buy list and Kat Lewin

   who targeted Lisa, ran a bullying campaign against her at UC Irvine and wrote a letter of




                                                                                             302
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 39 of 153 Page ID
                                  #:304



   intent to murder her for her body parts..



   The Scheme goes through all major institutions and has prevented Lisa from gainful

   employment or healthcare.



   At Some ~~int during Lisa's activiies onine World Bank deciced to try to murder her and

   did such actions with other large multinationals which included Phillip Morris and their

   agents Andrew Frankel, Lucian Ion, Ashkary Gregor Bran who reside in Great Britain

   but were acting under authority here. Which is unfair competition to murder someone or

   mutlate them to lose impact online.



   Further, Lisa's parents work for Rockefeller Foundation which put out a sinister books of

   using Whtie women as slaves for rape and torture.



   Though my case cannot possibly cover all agent of the World Bank, I will list the ones I

   know and detail for your that the World bank is unlawfully humanly harvesting people

   while living, then stealing their eggs for sale and their brain tissue so they cannot fight

   back. Through a complex scheme. Mark Lauren Documents cutters that work for the

   FDA and are USC students. All such violence towards women should stop. Especially

   since UC Regents is organizing the torture through a public Univesrity using the World

   Bank to enslave women they find who study their.



   Lisa and 24 others have been kept unlawfully for rape, torture and other inhumane abuses




                                                                                             303
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 40 of 153 Page ID
                                  #:305



   by the World Ba~~k Group, and fipple and it's factions. Which is unconstitutional.




   BACKGROUND




   Lisa and 24 others went for minor plastic surgery and came out with a war weapon

   installed by E(on Musk (which he said didn't work the first time, so he had to cut nut the

   first one and replace it in 2018 to control, and restrain Lisa). World Bank Gcoup not only

   kept the women falsely Detained for years, but then tortured them repeatedly by

   withholding care, and ordering them mutilated and gangraped and lobotomized. These

   actions cannot be said to fall into any legality under• any law.




   Antitrust laws prohibit a number of business practices that restrain trade—given

   Lisa and the other victims are restrained by violent means AND their faces and

   bodies destroyed BY VIOLENT BEATING their spines crushed and their brains

   stolen, and then they were cove►•ed with illegal filler and then flagged so they could

   not work, Phillip Morris and agents and affiliates did restrain trade in the market.

   Examples of illegal practices are price-fixing conspiracies, corporate mergers that

   are likely to cut back the competitive fervor of certain markets, and predatory acts

   designed to gain or hold on to monopoly power. Phillip Morris conducted predatory

   practice to gain monopoly hold on the market and the women were raped and

   tortured and also to gain hold the market and deprive the investors of a fair market.

   Further, the women and men were ordered Dead on Arrival to harvest them, which

   was not h:~nest and kept the women enslaved when making their investment. Such




                                                                                          304
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 41 of 153 Page ID
                                  #:306



   defendants did cash out insurance after killing the women and men who were

   primarily'iNhite Christians. Such defendants did set forth a curriculum of hate

   towards White Christians and did brag about the eradication of White Victims in Los

   Angeles City College Classes where Llsa was teaching, then she lost her job at Los

   Angeles City College without ever been given a reason why. Further UC Regents

   cashed out loans and life insurance policies from their own students, which is

   disgusting abuse of people and illegal in education and unfair lending. Then,they

   spoiled evidence by scattering it throughout California, where Lisa and the other

   victims obtained it.



   I'i~illip Morris International did try to murder Lisa for her whistleblowing as can be found

   i n research in London, use contractors and cutters from USC,Keck, Children's Ken

   Wong, and Chia Chang and Chia Soo, Gregor Bran aka Greg Baran, Andrew Frankel, to

   steal violently currency located within the body of innocent travelers without consent.

   Then falsify records, tamper with lawsuits, under the theory that the Holocaust victims

   had no rights (thus neither did these investors who were enslaved to procure their body

   parts), so these men and women have no rights either, thus agents of Phillip Morris

   flagged the women's cl~arts to prevent any surgery to create longterm torture after

   stealing their currency with knives located from within their body. The women did not

   smoke, so Phillip Morris exposed them to smoke to then. claim they were a smoke

   delivery s}stem or a cigarette that Morris could Cut and Sew.



   Musculotransplant Foundation, Orthofix, Stryker, and One Legacy use contractors like



                                                                                           305
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 42 of 153 Page ID
                                  #:307



   LA County Art Museum, British Museum, Oxford Museum of Modzrn art, Metropolitan

   Museum of Modern Art, NFLPA (National Football League Players Association), TSA,

   DEA,Fowler Museum, Hammer Museum and a system of"cutters" employed by Waste

   Management, Mark Lauren, LA County Board of Supervisors, One Legacy, Federal

   Reserve, University of Southern California to pose as plastic surgeons(according to Les

   Wexner and given fake titles as doctors to procure patients) with intent on defrauding the

   public through a system set up to "murder them," for their organs.



   Defendants NFL did commit Brain death and cardiac arrest and commit severe head

   injuries on innocent travelers seeking plastic surgery to then rape and murder them (by

   cutting out giant chunks of their brain and exposing them to toxins so they would die),

   even Jared Leto for the airforce set up a sex with dead people organization called

   Necromancia to substantiate my claims of intended rape and DOA status allowing rape

   with dead people even though we are alive.



   Lucian Ion and Andrew Frankel at all times relevant acted for and under the authority of

   Phillip Morris International and their agents and affiliates Exxon, Apple, IBM and

   Facebook, RPM and Guardian, ELON MUSK, USC, Keck, Raytheon who admits to

  "murdering" Lisa in the Press.



   Through and organized system of Fraud that included killing victims on paper and

   placing them in OTHER NRISDICTIONS like the Crick Society, Cobalt Prison, then

   mocking them in the press after mutilation and rape by seizure of their money from




                                                                                         C1.
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 43 of 153 Page ID
                                  #:308


   within their body calling it currency, DEFENDANTS engaged in modern slavery of the

   victims, prevented healthcare and seized all rights to financial gain or profit through

   flagging, redlining and Placing victims on a do not buy list after admitting to "murder"

   and "Cutting out bloody chunks of brain and tissue".



   SHARON MCCUTCHEON ordered transgender surgeries through and by Getty and

   Kaiser Entities claiming the women and men had no rights, after ordering to severely

   disable them, THEN spoiled evidence on the streets in Los Angeles. Thus tampering with

   their gender appearance and rights to fair and equal treatment by law, then placed them in

   prisons like Riker's Island and placed flags on their charts so they would be deprived all

   rights to any healthcare or employment. At all times relevant Sharon acted for the Getty

   Family, Kaiser and Phillip Morris and Exxon to enslave and torture innocent Americans

   she had never met.



   Such Defendants spoiled documents found in the City of Los Angeles related to illegal

   surgeries and detentions ordered by Priyanka Bhanot, aka Priyanki Sharma aka Priyanka

   Saini Agarwal AND unlawful counterfeit medicare documents related to Dalia Sandogh

   and Ryan Navi of Kaiser, Phillip Morris International and John's Hopkins(and other

   defendants). Plaintiff believes that substantial additional evidentiary support will exist for

   the allegations set forth herein after a reasonable opportunity for discovery, though

   Plaintiff has ample invoices, psychiatric reports claiming patients need extreme treatment

   to their spine and brain, printouts, Blue Shield Insurance invoicing, admissions of

   lobotomies and illegal justifications of violent spinal surgeries that will result in




                                                                                             307
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 44 of 153 Page ID
                                  #:309



   permanent disability for the Class but"Company" and "Exxon" retain the power to give

   the men and women the right to healthcare through and by Piryanka Bhanot; aka

   Priayanki Sharma who without consent created reports from those acting for the

   "Company" and "Exxon" and Kaiser in a safe location away from her house so the

   government and its entitites cannot destroy it.



   Elon Musk further, with intent on purchasing and torturing a human being did put a

   misleading statement about Lisa in the press on November 27,2018 ,when he was really

   buying a human being for torture as his experimental permit will prove to sew in a chip

   that was meant to murder Lisa and prevent her from smiling. LIsa was gangraped by

   Musk's employees and all were present during the mutilation and "gathering oftwo large

   illegal payloads" from yvithin Lisa's body.



   On August 7,2018, Musk tweeted to his 22 million Twitter followers that he could take

   Tesla private at $420 per share (a substantial premium to its trading price at the time),

   that funding for the transaction had been secured,and that the only remaining uncertainty

   was a shareholder vote. The SEC's complaint alleges that, in truth, Musk had not

   discussed specific deal terms with any potential financing partners, and he allegedly

   knew that the potential transaction was uncertain and subject to numerous contingencies.

   According to the SEC's complaint, Musk's tweets caused Tesla's stock price to jump by

   over six percent on August 7,and led to significant market disruption.

   "Corporate officers hold positions of trust in our markets and have important

   responsibilities to shareholders," said Steven Peikin,Co-Director of the SEC's

   Enforcement Division. "An officer's celebrity status or reputation as a technological

    innovator does not give license to take those responsibilities lightly:'


                                                                                               1:
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 45 of 153 Page ID
                                  #:310



   "Taking care to provide truthful and accurate information is among a CEO's most critical

   obligations," added Stephanie Avakian,Co-Director of the SEC's Enforcement Division.

   "That standard applies with equal force when the communications are made via social

   media or x-~other non-traditional form:'



   And as such Priyanka Bhanot of Kaiser, UC Regents acted as an agent of Phillip Morris

   claiming the injuries she ordered conducted made the travelers "not disabled" without

   ever examining the victims. 1n the spoiled documents it claims she is a secondary

   provider.



   Priyanki AgarwalBhariot of UC Irvine (where Lisa was procured for rape and torture)

   claims to be a secondary provider who had no relevant knowledge of the victims, instead

   twisted, amplified and created false statements constituting torture by withholding

   healthcare'for both Company and Exxon and Kaiser to ensure human experimentation

   and violent torture on the victims by withholding care and "ordering the investors, and

   travelers" dead on arrival using people like Sue Peters, and John Stendal(who used fake

   names to create such fraud) and are Lisa' parents.



   Such practices have included denying patients the right to informed consent, using

   pseudoscientific frameworks such as race science, and torturing people under the

   guise of research.



   LISA'S parents Sue Peters and John Douglass also falsified records of(Death)

   claiming to be Janet Valdez, John Stehndal and others for entities related to the



                                                                                           ~~~]
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 46 of 153 Page ID
                                  #:311



   World Bank, Phillip Morris International, Exxon, Apple, IBM and Facebook, Disney

   with intent on murdering innocent Americans and taking away their legal rights

   with intent on using Innocent Americans for transplantation fo►- ISLAM for the

   County of Los Angeles (who requires transplantation betaken from Living bodies)

   and to study torture for Jewish Holocaust by burning (calling it Salem's burning of

   the Witches).



   At all times relevant SUe Peters and John Douglass and Dina Douglass withheld care

   after profiting on Lisa's torture. Sue Peters ad John Douglass were employed by

   Kaiser and Exxon, USC, World Bank and Phillip Morris and the Rockefeller

   Foundation and were in a cult that targeted White Chrisitian Nations for this torture

   and others on this list and were in a position to ask for Kaiser to help Lisa and did

   not.



   When Defendants organized her lobotomy with other Defendants they did such to

   murder her and with intent to hide criminal conduct. When her Parents Sue and

   John Douglass withheld her rights to live there knowing she had spinal crushing

   surgery and brain surgery and facial crushing surgery in a fight club situation, they

   displayed a tortuous goal not only against their daughter but against all Americans

   who were injured by being placed in Cobalt—a fake prison system designed to

   deprive ►-fi ghts to White Christians Nationals claiming racial healing and to fulfill

   credits for Nurses at LACCD who gives the Nurses legal rights to mutilate healthy

   women and men by placing them in a torture technique (as Detailed in the Allied



                                                                                            310
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 47 of 153 Page ID
                                  #:312



   Nursing Manuel, gives authority to them to Reduce CO2). This torture went through

   Public Facilities like UC Regents, Museums and was designed with Defendants to

   torture Protected Co►Y~puters and Destroy them to steal their Trademarlts, cultural

   objects and life savings.



   Sue Douglass and John Douglass tortured their- daughter by hiding the Fact of the

   scheme and making fun of her being "cookies" Which is UC Regents Mona Simpson's

   code word for stolen body parts as defined in her story "Lawns". Further, her

   parents subjected her to torture by cutting ot~f giant chunks of her hair to sell and

   make products from as a child, subjecting her to spinal classes, due to being placed

   in the torture program as a child which is child abuse as Lisa had no spinal injuries

   or spinal issues except caused bby NFL and Microsoft and Phillip Morris and USC

   and Exxon and their agents and forced her to undergo an abortion and took 400,000

   for her unborn baby to sell it to big ph~rma yet never helped her or gave her

   proceeds from their' patents and fake crimes they created to defraud the system.



   Sue Peters and John Douglass acted with malice towards their- daughter and tried to

   murder her with other Defendants by using spy Kat Okomoto with intent on

   murdering their daughter in Great Britain and also placed her in a program that

   prevented her advancing in any career, then claimed she was a "loser" when

   justifying her mu►-der, when they themselves placed her on a list that withheld

   normal rights. At all times Sue Peters and John Douglass made false statements with

   the help of the LAPD, created false crimes and signed implements using false names



                                                                                       311
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 48 of 153 Page ID
                                  #:313



   with intent on harming Wllite Crhistians through a curriculum of torture enacted for

   enemies of America through UC Regents and Los Angeles City College and University

   of Southern California.



                                         PLAINTIFF



   Plaintiff Lisa Douglass is a Los Angeles County resident and has been deprived work,

   insurance and healthcare due to the scheme of murder for' hire by Defendants.

   Plaintiffs 1-24 were severely injured at Andrew Frankel's office, and Lucian Ion's

   offices in Great Britain by Phillip Morris and their agents as listed and defined.



   Lisa was tortured by her pa►-ents. They placed her- sister- in Private Schools and gave

   her money for college but made sure not to afford lisa any of the same opportunities

   and placed her [n the gifted program which would subject her to inhumane cruelty.



   The other victims of Andrew Frankel, Phillip Morris, Lucian Ion (who caused one

   woman to commit suicide as to his actions of violent cutting off her nose and

   mutiliating her) and Lucille (Last names ut~know►1) who killed herself from being

   deprived care after Barry Eppely injured her by cutting nut all her bones and

   muscles and exposing her to "heat" implements created by Phillip Morris's

   investment calls; live in California and outside of the country, where Phillip Morris

   routinely "murders women" calling it investments.




                                                                                        312
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 49 of 153 Page ID
                                  #:314



   According to fact, my parents Escrow documents go to CT Corp, SAMSUNG, NNAI

  (aka National Native Association Incorporated and 1-13171, which leads to Harvard.




   One cannot gangrape and torture women,yet Phillip Morris has and did attempt to

   m urder Lisa with he help and blessing of people she had already sued, USC< Keck

   and Xavier Beccera. Thus this is also a murder For hire case, which incorporates

   unconatitutional "murder for hire" "uninvestigated rape" and "installing torture

   devices to restrain victims with chemicals and physical muscles restraint".




                                    UNDISPUTED FACTS

   After Lisa Douglas sued for rights to her records and to healthcare in state court

   BC648115 for two years because she could nto breathe from two inches of her jaw being

   cut out and all of her facial muscles burned off with lasers and gangraped and her ovum

   stolen from 2017-2019 and having Exxon and Company PMI and their agents engaging

   in payoffs to lawyers and experts and withholding right to healthcare or advancement of

   the case or work or insurance, Lisa was targeted by Company and Exxon, Phillip Morris,

   IBM,Apple, Facebook, Google and others RPM (her building manager)and Guardian

   owner Holman for murder in Great Britain to quiet her right to speech and in retaliation

   of whistleblowing related to the claims herein and then bragged online in magazines

   about murdering her and cutting off her muscles in her face and stealing her eggs.




                                                                                         313
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 50 of 153 Page ID
                                  #:315



   After University of Southern California Admitted to Seizing LISA'S bones, eggs, tissue

   and other organs and currency (in CALIFORNIA State Court case BC648115) without

   consent instate court(available by transcript) claiming sl:e donated them, and flagging

   her chart with her identifiers (to do both constitutes illegal research by disclosure of

   HIPPA to prevent healthcare and by identifying the victim to prevent healthcare); Judge

   Terry Green ordered Lisa to expose who the doctor was in Great Britain that had helped 6

   victims rebuild their noses after Andrew Frankel used cutters for Phillip Morris to cut

   them out of their faces and expose them to toxins in attempt to kill them (an agent for

   PMI, Kaiser, USC, UC Regents and Cedars agent) and then such parties did contact Mr.

   Lucian Ion of Cavendish, Weymouth, King's College, Crick Society and many others

   entities to engage in further torture and used communications and mail to get Lisa to

   come back via air travel through Phillip Morris international, Exxon,IBM, Apple, The

   World Bank, Rowland, Facebook, Google and attempted to kill Ms. Douglass by stealing

   more of her brain tissue and cutting off her upper jaw with fire and knives and eggs and

   bones calling it, "inflation" by a hate crime in stealing more organs, claiming rights to

   study Republicans and racial healing agendas.



   At both facilities because Lisa was ordered dead on paper she was gangraped.



   NO LAPD or FBI would look into Lisa's mutilation and gangrape. However, the Medical

   Board claimed she didn't have proof of Mark Urata Stealing bone and eggs stolen by

   Paul Hackmeyer. But she actually does have proof as someone threw out they documents

   showing ovum theft and bone theft in 2015 related to Dr. Andrew Frankel's location.




                                                                                              314
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 51 of 153 Page ID
                                  #:316




   PMI and their agents, licenses and others engaged in a hate crime against Lisa for her

   speech and tried to kill her for being a social figure with numerous followers. Further,

   preventing healthcare or disability constitutes unconstitutional actions and slavery under

   the Fourth Amendment and the Thirteenth Amendment and unfair excessive fines as UC

   Regents allowed her to take loans without saying the would kill her to extract a debt.



   At all times relevant RPM was Lisa's landlord at her building. She had been threatened

   by Gidon Roseman (acting for RPM)for years claiming he would silence her forever and

   kill her.



   RPM acts under different names RPM wood Finishes Group, Inc. And GIS which acts as

   their distributor. Frank Gibson is their owner, Though Lisa has been wronged and

   attempted to be murdered twice by people she knew and did not know,the longterm

   torture these parties engaged in and payoffs to prevent legal teams and prevention of

   healthcare is torture and constitutes unlawful human experimentation for profit and denial

   of legal help the victims, is unconstitutional.



   RPM is a Nevada corporation with its primary place of business in Hickory, North

   Carolina.


   g. Ronnie Holman has been President of both Guardian and RPM since October of 2002.



   Guardian Innovative Solutions, a Pennsylvania corporation based in Pitcairn,



                                                                                            315
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 52 of 153 Page ID
                                  #:317



   Pennsylvania, is a Gibson family-run business that, together with its predecessors, has

   been a warehousing distributor for Guardian for nearly three decades.


   b. Frank Gibson is GIS's President.

   c. Guardian was incorporated under the laws of the State of Delaware on January 14,
   2000.

   c. Guardian's primary business location is in Hickory, Delaware, though they also
   conduct business in California subject to these allegations.


   Each party, including Holman, and RPM acted in conspiracy to commit murder for hire

   an innocent citizen who did nothing wrong except be lured by two violent"USC Cedars,

   PMI and World Bank" actors, when Lisa was not a threat to anyone and presented no

   security risk.



   Further, sterilizing white women and men presents genocide and persecution by placing

   the women in Cobalt, the CIA's secret prison system. Weymouth Street Hospital Admits

   that they do not have all the records as to the attempted murder Lisa and did admit she

   was raped in documents that will prove SMART people were at the facility 11/27/2018,

   wherein Lucian Ion took out a Larceny document with intent to disfigure and steal Lisa's

   facial bons and eggs after she paid 148.000 to rebuild her jaw. Online it can be seen he

   took over 2,000,000,000 to disfigure and turn her over to USC and Fhillip Morris and

   Elon Musk for rape and torture.



   Given Lockheed Martin, Nasa and USC and Keck were present at the facility on

   1 1/27/2018 trying to kill Ms. Douglass by lobotomy and torture for her lawsuit and did

   use communications to organize the "murder" with Mr. Lucian Ion acting at all times for


                                                                                          316
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 53 of 153 Page ID
                                  #:318



   Phillip Morris, Exxon and USC, UC Regents and LACCD and others to murder Lisa, this

   is a hate crime and persecution by a government and it's contractors against an innocent

   American.




      Weymouth Bookings C~
      RE: WSH -Notice of erriaii to b~ received encrypted
      To: ~    i~ z°~i~,


      i7e8; t~AS C30Ug1855,

      We have r~teiveci yr~ur cor~sQrtii. form tt7 be able to senc! yaia ynur records. }~~owever, please be aware that we can provide records fpr fhe
      Weymouth Street Hospital only.

      Kind regards,

      The Book6ngs Team
      V4f~ymouth Street NospiYa!


      TPi: (020)7935 1100




   Introduction



   1_._ _This Civil Rights _lawsuit asks whether _school systems and publically traded

   companies can target White Christians for murder and dismantling and sell them for

   sexual acts and destruction and steal their eggs then redline them to prohibit movement to

   subject them to torture and loss of Constitutuionally guarded rights under Bivens Fourth

   Amendment and Thriteenth Amendment and Eighth Amendment?


                                                                                                                                317
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 54 of 153 Page ID
                                  #:319




   2_._ _In addition to seeking the return of their unconstitutionally seized cash,food and

   other cultural objects and compensatory damages and release death status and removal of

   the flags o~i their charts (the secret prison system which allowed defendants to torture

   victims and evade detection) and order to remove their installed devices. Named Plaintiff

   Lisa Douglass and Does 1-5 seek declaratory acid injunctive relief on behalf of an

   international class of individuals who have been or will be subjected to unlawful and

   unconstitutional cash seizure policies or practices at airports across the country and

   worldwide. Further, our cash includes eggs, and we have proof of vaginal entry and egg

   theft, which is against the law in California for any purpose and presents unlawful

   CRSPR and cloning.


   10.    THE CITY OF LOS ANGELES,LOS ANGELES COUNTY BOARD OF

   SUPERVISORS,LOS ANGELES COMMUNITY COLLEGE BOARD OF TRUSTEES,

   UC Board of TRUSTEES, CEDARS HEALTH SYSTEM AND JOHNS HOPKINS

   MEDICINE, UC Board of Trustees and their agents follow practices and policies which

   are discriminatory to white Christians women and men by ordering such seizure as to

   white women and men's egg's and facial bones and brains calling it "currency" to study

   gender reassignment without consent, their agent Priyanka Bhanot claims the women and

   men have PTSD after she orders their spine drilled out and brain stolen (Priyanka

   Agarwal works for the'World Bank; UC Regents, the Gettys, Phillip Morris International

   and Lisa's healthplan who denied all care after such torture).




                                                                                              318
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 55 of 153 Page ID
                                  #:320



   Cedars did falsify deaths and did steal bones and eggs together with tohers.




                                                                                  319
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 56 of 153 Page ID
                                  #:321




         "~                               ~.TlACt }i.sx9                     ~n'Xi,F~ Y~ ~t2A`~ ~3                                              - ,_...               ... _.
              ,
              r                                                                                                                                                                   _             ~     _ ~~ ,. ~           '~t~
                                                                                                                                                                                                            ,.:=~            -; r
                                                                                                                                                                                                       F




    g«   ~        $f                      f                'y                : :l
         ~~,      °•                  ikt}.,13~nS~..v~iltl,l.,.~11I~«I.Idail~l,~„i!.~1~2,~o(~ii
                                                                                                                                                                                                            ,~~~


    F~ ~          ~
                   -     , ,~         e s ,z~ ....x>
                                                                                 M                               ,>,                                                   rc ~:3 ~,;-. mot;+z~ _. 4r.. -~,w: r:~ z .rn:a~~n:~ vrw.n                    k.-
                                                                        ~.               9 . ,.. ,              . . ..,.,,.


                                                                                                                 i=~v~~aa:fa~i_ ais~tElv,~id
                                                                                                                                ___ ___.__.__.W.                               .....




                        , :̀d5 [:,
                        .9~~2~t.cv a~                                                                                                                     _ ...                                            e
                                  ~~                                             ~ ~, nr "r a ,t~t~svt                   r    ~       ~
                                           ~II                               ~ kZS'eP474:a ''4F ^'Rd`.>P.A~'            A.    k`Y., "`E: :°d['"{'
                                   ~~("y.6$9               X8232             i ga .nr.~.:t„xa ?ws~svaS, a
                           tZ.S ~"1#O~                                    ~Ff..# G€,~~?~~t6 F.LGa $. ,. .S'C..3,..n 'il$ :K4iP'
                                                                                                                              ,3FU~d2~a                                                             ..:F, .
                         `:S~'~~'~BI}3 -                                             xu *eta. E,~a ef3`
                                                                                xr:£+iul.                                                                                                             ''7~d.
                         g/2 Z9w"~tl9                                    co a~<<~e~ns,ax~xn„~                  ._.~2
                            i~~Lai fs                                  ( uiEKa     ✓_ kCz         ;F'+:.
                        3:04i2utC                                                                                                                                                                         j                          j
                                                                        r :^u.Ah.t:~w~.,.m
                                                                                                                                                                                                    —12.?a'                           ~                   `<,~.,(
                         ie        rt U.J                               ~ I4.•         s d       e~3~ x~v~ E             a        'L      .,P CA:~.r.         :".:l                                 X37:41~
                            ~ IIZP43                                         S?cSr~a .~                                                                                                                                               'Y
                                                                                                                                                                                                                                          ~

                                                                                                                                                                                   y
                        ~~~a~e~                                              _
                          ~ar(nl~r                                               z R                        ~~~ .. n.~..                            ~ ,.~.x~-.;~,~,                ~                _~~.a~;
                                   y~yv                              t t..ult' A~       .} 36        RYl '4                               ..                                       7                               ~

                                                                                             r                                                                                                        9
                       ~~                     1                        ~                                                                                                           i
                                                                                                                                                                                                                ~1



                                64.x!-,.x ~~V~J                 ~       .-S~ei               L"' ~         L~
                                                                                                                                                                                       ~             fL i'+Y +r ~31~'.

                        ~     ~`     .,l.
                                        f...~~. ..                  .. ..                              _., ..
                                                                           ...       _                  _
                               !?A~#it~7UT .vlt'a31~~ ±0 t7RY;OH vOtt?~ AC:Cb3                                ,..   . .w
                                                                               JtS r 4Yit i. F# r URN£"C1 Cri+E:1a'fif3 A!v C3Li
                          ~ ~-,                                                                                                  t 51C                                                                                                                    ~._.., ...
                       '.ham€~                                                                                                                                                                  At3&!4t'
                                                                                                                                                                                                      ,Y          f4 C.~S#.i~L"~              }.. ~




                                ..,.~,..>w~                                                                                                                    ~~
                                                                           ~~           ~~                                        -                 ~.                                     ~
                                                                                                                                                                                                          ~ oa
                                                                                                                                                                                                    ,e .~..~. ._.s._... ~. ,~„ ,~.'s
                                              ;L~.~1K1 -                                                                                                                                   s
                                                                                                                              4 U~
                            ~r:x'
                                                                                                                                                                                           _.

                                    '                                                                                                                                                                                               t~tlrf "t"ri~~ A`"~             Y
                                                                                                                                                                                                                                              ~ .Aa
                                                                                                 i;~rae>~iXrt~ fti8aota;~~,~ ~>.,
                                                   °t,                                                                          .>t;t'a~r;~r~tsi~::'I;~t4:3'd'.[ (3                                                                             _         ~ ~~.




                                                                                                                                                                                                                                                          320
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 57 of 153 Page ID
                                  #:322



   7.     Defendants University of did s~c~il evidence and defamed their victims using the

   press and caused victim to travel with intent on rnurdering her and for another paid for a

   commercial sex act which culminated in by cuttid7g out her brain and exposing her to

   poisons (acting far Philkip 1Vlorris, with intent to kill her in an elaborate scheme that

   included her parents}, in retaliation of Free Speech and her The'"murder-far-hire"

   statute, 18 U.S.C. § 1958,




   8.     ~"he research committed to create a praduct was made by seizing currency by

   using "cutters" CHiA CHAfVG; Zachary Vtth'ste; Christina Wheeler; Euse4~lo Saldan: O`5hay

   fVu~~n; Raymunda Guzman, and Dr. Lucian ion and Gregor Bran (calling Lisa "pills"} end

   others unknown did cut out brain and egg tissue as we{I as facial tissue and was not

   intended to benefit the subject and fake instruments were caused to "kill them" and

   extract payouts from their "death" then f~r~ced tissue to Samsung, Cheil Industries, and

   others, in violation stolen argon theft laws and in violation of the fourth Arnendrnent

   and Thirteenth Amendrn~nt. TF~ese "found" clocume~its claim the worr~en and men had

   a hard tirn~ sleeping sa "they wc~~ild be"drilling out their brain and spinal column to

   i nstall a restraint system ire violation of aides and policies which prevent "angain~

   restraint."


        1. UC BOARD OF TRUSTEES and those acting on their behalf(Born This Way

           Foundation; BRIAN CENTER HEALTH AND REHAB,Lasky Clinic,

           VIRGINIA MENNONITE REHABILITATION; Weymouth Trading, and

           WOODLAND CARE CENTER. VMRC and their agents) DID use vacuums and


                                                                                               321
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 58 of 153 Page ID
                                  #:323



        suctions to harvest tissue, facial bones, brain tissue, bones and eggs which

        violates the statute with intent on causing brain death and did perforni Illegal

        spinal surgery to place Lisa in restraints so she cannot srriile or eat easily, Did

        falsify facts related to informed consent(calling the women GAMING or PILLS

        or;,OTTERY)and insurance and did illegally steal and fence tissue of the victims

        signing documents illegally claiming they were "low value" then selling them as

        real property for billions, then conspired to withhold care after maiming and

        causing brain damage and intractable injuries and then did spoil documents

        related to two ongoing cases in State court. Did target students for use in the

        program through assets beyond their statutory authority to cause injury to the

        health, brain death, and well being of their students, and employees constituting

        discrimination in education. And did attempt to commit murder upon Ms.

        Douglass in Retaliation of whistleblowing victim to travel with intent on

        murdering her,in retaliation of Free Speech and her The "murder-for-

        hire" statute, l8 U.S.C.§ 1958. These policies or practices violate the

        Fourth amendment, Eighth amendment, First Amendment and

        thirteenth Amendment.

     2. ALPHABET,INC, GOGGLE,GOGGLE LLC have policies or practices that

        violate the constitution by limiting free speech and cutting heads to justify

        screening initiatives to those that use their platforms by censoring those who had

        currency seized this way by the TSA and DEA. This violates fourth Amendment

        and First Amendment rights to free speech and Free Trade and represents torture..

     3. Mr. LUCIAN [on together with others(Warwick Marchant, Gregor Bran,




                                                                                              322
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 59 of 153 Page ID
                                  #:324



         Andrew Barker, Go~•don Varney 11SC, KECK SCHOOL OF MEDICINE's Mr.

         Magee, Exxon, British Museum, Crick Society, UC Regents end others acted

         for Philip Morris International and Exxan and TSA and DEA), did attempt to

         murder Ms. Douglass through violent means(of drilling out her spine and

         seizing brain and facial bones and tissue on order from Phillip Morris

         International and Xavier f3eccera signed the order as a State official and

         subjecting her to such violence through collaborating with USC acid Keck

         Medicine, who TEiEY knew she sued and did subject her to severe brain

         injury(AND LQBO'fOMY for sale as allografts~, and trauma AND beat her face

         without consent and did Falsify ~•ecards by lifting her signature and placing it

         on an organ donation form,then withheld her right to records and the true

         procedures after knowing she had been almost killed by USC agents and UC

         Regents agents using TSA and DEA loopholes in 2015. Lisa was raped at both

         facilities.

      4. The Study with Weymouth's name on it claims that Many many parties

         subjected Plaintiff to violent trauma and then "excavation" ie. organ theft. Mr.

         Ion lied repeatedly using devices, a~~tifice and coercion to get Lisa to return

         with the intent on raping, maiming and murdering herby lobotomy and

         cutting out more ~f her fr~ciat bones.




      5. DF~: Lucian Io lied about who A. Kadachi, C. Howell and M. Holla~ld were and.

         the fact that he disclosed Lisa's whereabouts in conspiracy to commit murder




                                                                                      323
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 60 of 153 Page ID
                                  #:325



         a~zd cut and cut and cut off her nose (as admitted in The Register's Boeing

         Article that claims to have "Killed her" "after cutting ofF most of the nose and

         dragging it downward" and cause brain death upon her by lobotomy, did

         order her Dead on Arrival and due to being dead did gang rape her and beat

         her until she was almost dead did cause her to travel internationally to

         commit brain death and murder(by contract) and violent injury upon her

         and failed to protect her fi•om USC, Keck and Children's Hospital's retaliation

         through attempted murder causing victim to travel with intent on

         murdering her,in retaliation of Free Speech and her The "murder-for-

         hire" statute, l8 U.S.C.§ 1958 to knowingly convert her body.These

         policies or practices violate the Fourth amendment, Eighth amendment,

         First Amendment and thirteenth Amendment.

      1. EXXON MOBILE follows policy or practice that violates state and federal laws,

         demolishing women at Lasky Clinic, then claiming critical WHITE systems

         were on fire. Injuring WHITE women by arson and torturing them without

         cause or consent, Falsifying consent through their agents, claiming the

         women and men had no insiirar~ce then using their influence to prevent

         employment,insurance payouts and medical care, constituting longterm

         torutre, usi►ig'['SA's and DEA's policy and procedures in violation of causing a

         victim to travel with intent on murdering her, in retaliation of Free

         Speech and her The "murder-for-hire" statute, 18 U.S.C. § 1958 and did

         organize to mutilation and steal currency from Lisa on 11/27/2018 in

         retaliation for speech.



                                                                                       324
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 61 of 153 Page ID
                                  #:326



      2. THE WALT DISNEY corporation, aka "DISNEY" and agents acting an their

         behalf follows practices and procedures that violate the Thirteenth

         Amendment by killing WHITE women and men (DOA)and harvesting them

         and stealing eggs in violation of the Fourth Amendment while they are

         enjoying a projected right in a facility or park that enjoys federal funding for

         education and installing biological weapons to make the women and men ill

         in defiance of genocide laws. These policies or practices violate the

         Foarth amendment,Eighth amendment,First Amendment and

         thirteenth Amendment.

      3. DUPONT CORPORTATION "Dupont" AND TI~OSE acting on their behalf follow

         practices and procedures that violate the constitutional right to freedom.

         DUPONT acted to murder rns. Douglass on 11/27/2018 overseas to cause severe

         brain damage and called her "pills." In the records. Dupont as such caused a

         victim to travel with intent on murdering her, in retaliation of Free

         Speech and her The "murder-for-hire" statute, l8 U.S.C.§ 1958. These

         policies or practices violate the Fourth amendment, Eighth amendment,

         First Amendment and thirteenth Amendment.

      4. NASA paid off State Tarn Alec Korte to prevent payment for an injury while

         on the Lyft Platform (owned ley Johnson Controls) from STA'['E FARM that

         took place on or about 6/07/201 .This payment presents obstruction and is

         in violation of ~~ifth llmendmerrt rights to a fair trial, fairness in insurance and

         fairness in finances. NASA agents,(Ms. Douglass knew Faul Krasner

         personally) seized currency and injured Ms. Douglass at two Facilities with



                                                                                         325
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 62 of 153 Page ID
                                  #:327



         intent nn killing her and caused victim to travel with intent on murdering

         her, in retaliation of Free Speech and her The "murder-for-hire" statute,

         18 U.S.C.§ 1958. These policies or practices violate the Fourth

         amendment,Eighth amendment, First Amendment and thirteenth

         Amendment.

      5. KOCH INDUSTRIES, CAROL ANN EMQU[E, MOSES EMQl.1IES. follows

         practices ai d procedures that violate the o►-gan transplant law and u~ljiistly

         profit on these injuries by i►ljuring victims by "acquisition" without any

         consent or legal privilege subjecting the women tc~ inta-actable harm. 'C'hese

         practices that Flag charts as D~ NOT F3UY create a slave system as the women

         and men cannot work. CARL?L ANN EMQ(JIES IS MY FORMEit employer and

         undertac~lc suc~i conduct ;as a hate crime ag~~inst me. 'These practices violate

         the Fourth Amendment and Eighth Amendment involving Cruel and unusual

         4~unishn7ent. These policies or practices violate the Fourth amendment,

         Eighth amendment, First Amendment and thirteenth Amendment.

      6. BILL GATES through his Bill and Melinda Gates Foundation follows practices

         and procedures to intentionally maim and mutilate White wo►nen &White men

         going in for plastic surgery claiming it is racial healing, and profits unjustly on

         bone and tissue theft and other crimes, then flays their charts to create longterm

         "slavery" of the victims. Bill Gates violates Fourth Amendment rights and First

         Amendment rights to right to self expression and Thirteenth Amendment rights

         and creates unfair competition and unjust enrichment in violation of Eighth

         Amendment and intentional mutilation. These policies or practices violate



                                                                                           326
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 63 of 153 Page ID
                                  #:328



         the Fourth amendment, Eighth amendment, First Amendment and

         thirteenth Amendment.

      7. JOHNSON CONTROLS,INTERNATIONAL BUSINESS MACHINES,did

         engage in foul play, through bribery and intentional censorship and publication of

         articles to mock the women and men they stole tissue from publishing articles that

         mention them in the Register calling them "fresh meat," or admitting to cutting

         out "ever larger chunks of bloody meat" and "a brain trust" showing intent and

         commission of a hate crime and murder and ongoing genocide. These policies

         or practices violate the Fourth amendment,Eighth amendment,First

         Amendment and Thirteenth Amendment.

      8. LOS ANGELES CITY C~I,LEGE BOARD OF TRUSTEES,and the LACC

         ACADEMIC SENATE, Kt1REEM ABllUL JABAR, LOS ANGELES COUNTY BOARD

         OF.SUPERV(SORS AND ALL associates who use 849 S. SHENANDOAH address

        (who did spoil documents that Lisa and her associate found which includes

         Lasky Drive, and Department of Justice documents use of firea~~ms to seize

         currency by violence) follows polices or practices that involve slavery,

         torture, intentional fi•aud of the federal programs and maiming of innocent

         White Christian Americans through a carefully hidden genocide program that

         they employ with their agents, USC and UCLA and CEDARS and the STATE

         UOJ.'These policies and practices violate the Constitutional right to be free

         from slavery, The Thirteenth Amendment and violate the law as torture and

         touching by urnconsented parties is illegal. in these policies are egg theft,

         sexual assault(as my father admits in his boolc'I'he LOST LANGUAGE,aka


                                          '~.
                                            y                                            327
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 64 of 153 Page ID
                                  #:329



         sexual praying) and sexual assault of students or travelers or anyone is illegal

         and removal of an ovum for transplantation is illegal. These policies or

         practices violate the Fourth amendment,Eighth amendment,First

         Amendment and Thirteenth Amendment and VIOLATED the "murder-

         for-hire" statute, 18 U.S.C.§ 1958 as their agents cut out brain on

         11/27/2018,then made fun of cutting out bloody chunks of tissue in the

         press and "killing" and maiming by cutting off her nose and all hired

         were acting on behalf of the government.

      9. t;ordon Getty, through his museums and in collaboration has polices or

         practices that violate the Fourth Amendment,Thirteenth Amendment and

         the'Eight Amendment as he wrote a letter admitting to wanting to injure

         women and men's reproductive value (ie. Their beauty and right to

         procreate) and admitted to Robert Cooter of UC Regents to using gaming

         theory rather than truth in Advertising to accomplish his slavery goals. This

         is unfair competition and it is illegal to steal ovum for transplantion for any

         purpose or mutilate victims, yet his letters show a plot to mutilate victims

         with the help of llniveristy of tltah, tIC Berkeley and UC Irvine (whet-e Lisa

         Attended graduate school). Thus an admission to violate the law in writing to

         use a game rather than fair advertizing for his unlawful purpose and did

         cause victim to travel with intent on murdering her,in retaliation of

         Free Speech and whistleblowing and her The "murder-for-hire" statute,

         18 U.S.C.§ 1958 as his agent Lisa Lapin is on the records 11/27/2018.

         These policies or practices violate the Fourth amendment,Eighth



                                                                                      328
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 65 of 153 Page ID
                                  #:330



         amendment,First Amendment and thirteenth Amendment.

      10. CHIA S00 through her employers, which include DEA, UCLA, NASA, USC,

         CEDARS and others,follows practice and procedure to intentionally maim

         and mutilate white women as identified as a DEA agent and "cutter". She is in

         violation of rights to be free from violence in a facility that receives money

         far educational purpose and unjust enrichment at the expense of others. She

         is in violation of Fourth Amendment, Eighth amendment and It is believed

         has severely injured 14 women at Lasky Clinic or injured them under her

         direction and engaged in a hate crime against White women acting for her

         employers to corl~mit genocide upon them. These policies or practices

         violate the Fourth amendment, Eighth amendment,First Amendment

         and thirteenth Amendment.

      11. KAISER FAMILY FOUNDATION engages in policies or practices that violate

         the Fourth Amendment, Eighth Amendment and Thirteenth Amendment as

         the women injured have no rights by law to insurance, medical care or

         employment due to Blacklisting for Racial healing. At all times relevant

         Kaiser• did pay Mr. Lucian lon and as such violated the law to organize a

         loLotomy and spinal surgery to prevent justice did cause victim to travel

         with intent on murdering her, in retaliation of Free SNeech and

         whistleblowing and her The "murder-for-hire" statute, 18 U.S.C.§ 1958

         These policies or practices violate the Fourth amendment,Eighth

         amendment, First Amendment and thirteenth Amendment.

      12. TERRY GREEN OF CAL[FURNIA Judiciary, ACTED IN Conspiracy with



                                                                                      329
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 66 of 153 Page ID
                                  #:331



         LAFOLLETTE JOHNSON, MARIA HOVSEPIAN, KYLE TODD, DANIEL AHN,

         SHELBY LEWIN,PATRICK CAIN, GIL BURKWITZ, US LEGAL,to harm Ms.

         Douglass case, cost her thousands (1t~a,000), by allowing US Legal to alter

         records,the lawyers to withhold rec~i-ds, and oUstruct justice, not only did he

         call her names in court and say she wasn't really raped, and that her face

         shortened over 2 inches looked "okay," but he never allowed her to know

         who had custody and control of the UC Regents Capital program records,

         which included Medtronic or USC records, thus intentionally causing years of

         suffering and protracted injury as Lisa was very sick and needed medical

         care.

      13. Judge Terry Green, Maria Hovsepian, Patrick Cain, Gil Burkwitz did this in

         conspiracy with many others with intent that Lisa would die and ordered her

         to give the doctor's name in Lo~Idon to organize with others to "murder" Lisa

         in conspiracy to Murder her in a murder for hire scheme. Luckily for Ms.

         Douglass USC and UC Regents and othe►•s threw out their records in attempt

         at cpoilation, and she found them, at DAVIS Blue Print and around the city,

         scattered, calling Baggy Clothing, (suspicious) with intent on tissue theft.

      14. Thus, I sue each of these actors for obstruction a►Id for my costs in state court

         which were $100,000.

      15. THE GUARDIAN mocked Lisa's fi►-st injuries in a publication showing a

         woman standing on a target calling her Fresh Meat. Lisa used to attend AA, it

         calls !1A a recovery program [r~ a sinister way end mentions murder. The

         Guardian is located. in Great Britian and does a lot of business with USC and it



                                                                                        330
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 67 of 153 Page ID
                                  #:332



         is believed published ~~n article m~cicing her sexual assault in attempt to

         mock her injuries. Though freedortz of the press is secure in our country,

         making fun of ~;er~ocide is not correct. 1 sue for defamation and damages.

        "['hey mention Scott Stern who wrote a book "He is the author of The Trials of

         Nina McCall: Sex, Surveillance, and the Decades-Long Government Plan to

         I mprison "Promiscuous" Women," while Lisa was known for her beauty and

         her wit, it see►ns odd that he would be mentioned when she is in Fact in

         prison by detention. The article further admits to a crime, "From easier

         access to substances to sexual harassment, abuse or even c~~~tri~l~t murder.

         these programs can inflict furthe►• damage." I sue the Guardian owners for

         Murder for hire and for mocking rape, and torture and using people "as fresh

         meat". Lisa was a longterm member of AA.




                                                                                       331
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 68 of 153 Page ID
                                  #:333




    'I wasfi sh ~rneat': how 1~~1 ~rn.eetings
    push some women in~t~ ~~r~m.ful
    +d~ti~g
    Former peer support group members attest to not-so-safe
    s~~acc that exposes recovering addicts to sexual harassment -
    andderails their journey to sobriety




    ,~, ~r..,r;~,~, ,~;~~sTwr.9 rr,y n=:i<;I';tyi ~.rr:1 t••:<Ynt _i t , eidYi~ ~r~t   u,a r~~:.~.iv yu-.~~.,, .use(~ :, ::r'~~~1 cr~vir~, t:=~;c~; itiii~,G ~~#~r,n: Cl~ilae
    i~ii5:"ll i:l ~ tL' ~f'if' saU~3~f~i%?i1




                                                                                                                                                                                332
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 69 of 153 Page ID
                                  #:334




   Situation Publishing mocked Lisa in the Press in an article published on

   11/27/2018 calling leer "ever increasing large chunks of bloody meat" and saying

   something about the "Brain trust" and the writer is From the Crick Society, which

   makes this a plot to kill and mutilate and then make fun of her. Though free speech

   inciting a violent crime or• mocking one is a crime. l sue for defamation and

   intentional infliction of emotional distress and intent to murder. Situation

   f'uk~lishin~, is a British paper started by Mike Magee which is listed on USC's website

   as a vascular surgeon. Drew Cullen is the owner, I sue him for defamation and

   inciting violence against humans and for Murder-for_hire and in conspiracy with

   others. Drew Cullen Situation Publishing Ltd. Mr. Cullen also wrote the book on

   Criminology and its study.



      16. Priyanki Agarwal made reports asking For unlawful spinal surgery and

          lobotomy to patients, claiming they cannot lift their arms or are suicidal, but

          these patients were not real, they were State Department employees—acting

          with others to lobotomize and commit crimes on healthy Americans for

          money. Ms. Priyanki did this knowing she would have full authority to

          prevent healthcare for the remainder- of the women's and men's lives. The

          records claim the person was having sleep issues, so she orders a lobotomy

          and spinal surgery upon them, which will forever leave them disabled. She

          claims to be a 211 party provider, who none of us saw car ever met.`Online it

          claims she works for St. Johns and Kaiser, USC, Cedars, Exxon and PMI.



                                                                                       333
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 70 of 153 Page ID
                                  #:335



      17. None of the women injured were able to advance their cases due to bribery

          and payoffs from large multinationals

      18. Sue Douglass aka Sue Peters, and John Douglass aka John Stendahl did use

          fake names to create instruments designed to "kill" citizens and at all times

          relevant acted for Kaiser, UCLA, USC, Las Angeles County and Los Angeles

          City, PMI and Exxon to commit said crimes.

      19. Du.P to the numbers involved with gang torture and gang mutilation,this

          represents lynching by all terms and Lisa Was targeted fer her white skin

          and genetics.



                                 SUMMARY OF'THE ACTION


   1. This is a federal securities class action and civil rights class action on behalf of all

   victims of Philip Morris International common stock "scheme" wherein innocent patients

   and travelers were bought as "real property" between JANUARY 7, 2015 and November,

   27 2019(the "Class Period"), seeking to pursue remedies under the Securities Exchange

   Act of 1934 (the "1934 Act") and under Bivens for unlawful Fourth Amendment seizures

   and unlawful slavery under the Thirteenth Amendment and cruel and unusual punishment

   under Eighth Amendment which included rape for money,ovum theft for transplantation

   bone and muscle theft and currency theft and Identification theft.



   2. Philip Morris is one of the largest and most recognizable cigarette and tobacco

   manufacturing companies in the world. They work in conjunction with Exxon, UCLA,

   USC and Kaiser, all wl~o are involved in the damages to the plaintiffs in the class. The



                                                                                                 334
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 71 of 153 Page ID
                                  #:336



   Company's subsidiaries and affiliates and their licensees are engaged in the manufacture

   and sale of cigarettes ar►d other nicotine-containing products in markets outside of the

   United States. For years, the Company has been facing stagnant or negative sales trends

   due to declining smoking percentages worldwide. Throughout the Class Period,

   Defendantr> used agents to mislead innocent travelers at airports (posing as plastic surgery

   clinics) that the surgeon was a surgeon and not part of a sales force who intended to

   seizing innocent travelers bones and eggs and currency and ID related to sales initiatives

   and flagging rights to withhold rights forever to the victims, preventing movement and

   fairness in education (as the scheme goes through three major public school systems, Los

   Angeles unified School District, UC Regents, Los Angeles Community School District

   and major health systems (Kaiser Family Foundation; Kaiser Permanente, Cedars and

   UCLA health system). Thus enslaving the the women and men using the Crick Society,

   Riker's Island and other correctional and scientific labs to hide the truth of rape, stolen

   bones and body parts and torture.



   3.      At all times relevant, Andrew Frankel and Dr. Lucian Ion, acted with others to

   screen travelers for their currency and acted as brokers to advise that the investment

   would be profitable to the travelers and or patients ("investors"). However, the brokers

   purposefully omitted facts related to the investment, and fail to disclose conflicts of

   interest, then seized the currency (the women and men's life savings and health) with

   knives, anti other "smoke related products" did poison the sleeping victims and install a

   "restraint device" to prevent breathing and smiling and IOgs, even though the currency

   was not in plain sight (which it would have to be in TSA and DEA rules and they would




                                                                                              335
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 72 of 153 Page ID
                                  #:337



   have had to be posing a security risk to engage in any investigations, which they were

   not). Including ovum from the insides ofthe victims even though no safety concern

   existed to perform such violent measures. This currency was worth billions to industry

   and in no way in plain sight. However, to get the women to agree to surgery, Andrew

   Frankel and Lucian Ion acted with deception, fraud and manipulation and artifice in

   communications, through the mail and Internet with intent on violently injuring of the

  "class" of individuals to steal their bones, eggs and other personal effects for

   transplantation (including but not limited to brain matter and spinal bones) and at all

   times relevant those person were White Christians showing a hate crime and genocide

   against apopulation—and a look at Pew Research shows hate crimes against White

   Christians, Selfies and Republicans as "racial healing"



   n On Apri14, 2014, PMI announced the initiation

   by its affiliate, Philip Morris Holland B.V.(PMH),of consultations on a proposal to

   discontinue cigarette production in Bergen op Zoon in the Netherlands. Subject to

   the final outcome of the consultations and fulfillment of certain other

   conditions, PMH would anticipate implementing the contemplated decision by

   October 2014. During the consultation period, PMI will not be providing information

   on the financial implications of this proposal. Showing knowledge of a financial

   implication that they deliberately withheld from public view. The word Certain is

   used repeatedly which is most often Nuclear Materials and most public do not know,

   like "final'outcome," is the "murder" of a person and as a publically traded

   corporation these were not forward looking statements but deliberate deception on



                                                                                             336
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 73 of 153 Page ID
                                  #:338



   the market, wherein the victims were going to invest. This final outcome violates the

   laws of our constitution, Fi►•st Amendment, Thirteenth Amendment and Fourth

   Amendment and for this knowledge PMI tried to murder Lisa overseas on

   11/27/2018 with the other Defendants who wanted their scheme of slavery and

   violence against White Christians (aka a genocide of millions) to remain hidden).

   (M. HOLLAND was in the room to hurt Lisa on 11/27/2018 and 1/29/2015)

   n Shareholder Response Center:
   Computershare Trust Company, N.A., our
   transfer agent, will answer questions about
   your accounts, certificates, dividends or
   the Direct Stock Purchase and Dividend
   Reinvestment Plan.

   ~[~he Following was puhlisheci related to thr t7rst (luacter of the year in 2015

   Thank you Nick, and welcome ladies and gentlemen.

     am pleased to report that PMt is off to an excellent start in 2015, with robust
   fundamentals driving a strong business performance that is benefiting from our
   investments last year.

   As announced in our earnings release this morning, we are raising our 2015
   reported diluted EPS guidance, at prevailing exchange rates, by five cents to a
   range of $4.32 to $4.42. This increase reflects abetter-than-expected volume
   and share performance in the first quarter and an improved outlook for the
   balance of the year.
   Our guidance continues to include approximately $1.15 per share of unfavorable
   currency at prevailing exchange rates. Excluding the impact of currency, our
   2015 guidance represents a growth rate of 9% to 11%compared to our adjusted
   diluted EPS of $5.02 in 2014.

   Although the total estimated unfavorable currency impact on our revised
   guidance remains unchanged versus our February guidance, there has been a
   shift since then in its composition. The positive impact of the appreciation of
   the Russian Ruble and the depreciation of the Swiss Franc has been offset by
   the unfavorable impact of a further strengthening of the U.S. Dollar versus most
   other currencies, particularly the Euro.

   As exchange rates remain volatile, we do not foresee any share repurchases in



                                                                                       337
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 74 of 153 Page ID
                                  #:339



   2015 and this is reflected in today's guidance.



   3. As alleged herein, these statements were materially false and misleading when made

   because Defendants knew, or recklessly disregarded, that Philip Morris

   was experiencing a faster decline in overall cigarette and e-cigarette (or "heated

   tobacco") and that composition actually had to do with faces and bodies of humans, not

   cigarettes, and that retiring a cigarette line meant "falsifying a death" to pay out life

   insurance policy as will be proven and represented decline sales volumes during the first

   quarter of20l8 than investors had been led to believe, thereby incentivizing violence and

   exposure to innocent travelers to "study" the violent effects of such exposure and

   procurement through an elaborate scheme that included Exxon, the World Bank,

   UNIVERSITY OF Southern California, NFL Properties, Jewish Federation, Cedars,

   Keck Medicine, Kaiser, Mark Lauren of the Federal Reserve and many others, that its

   much-lauded sales initiatives had stalled, and that it was experiencing adverse sales

   headwinds in key markets, thus the "brokers" omitted crucial facts and misled the women

   and men to effectively steal their life savings with violent implements. As a result of

   these misrepresentations, Philip Morris stock traded and stole "stolen major art" and

  "other cultural objects" like "ovum'" which artificially inflated price levels throughout

   the Class Period. And Phillip Morris agents knew that they were not acting in the

   investors interest at the time they claimed they would help the women and men,instead,

   they intended on commission of violence and removal of all rights in America, which is

   unconstitutional and represents torture. Phillip Morris went as far as placeing the women

   in fake prisons(Cobalt) to hide their criminal conduct from the investing public.




                                                                                               338
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 75 of 153 Page ID
                                  #:340




   And their brokers encouraged the women to risk their whole life savings knowing that

   their currency were to be torn violently out, then artificially inflated (with dangerous

   weapons and toxins) while their currency was not iii plain sight to then sell and withhold

   healthcare by unlawful redlining which is unconstitutional.



   4. With the price of Philip Morris stock artificially inflated, Company insiders sold

   millions of dollars' worth of their own Philip Morris shareholdings. On February 22,

   2018 —one day after making rosy statements about the Company's ongoing sales trends

   and expected results to investors —the Company's Chief Executive Officer("CEO"),

   Andre Calantzopoulos("Calantzopoulos"), sold 49,000 shares of Philip Morris stock at

   $103.66 per share for over $5 million in gross insider trading proceedings. This sale was

   unusual in both timing and amount representing a greater than 22% increase over the next

   greatest number of shares sold by Defendant Calantzopoulos in a single day in at least the

   preceding five years.


   S.Then, on April 19, 2018, Philip Morris issued a press release announcing

   disappointing results for the Company's first quarter of 2018. Against its easiest prior-

   year comparison, the Company reported that combined cigarette and heated tobacco unit

   shipment volume had declined by 2.3%during the quarter. The Company also stated that

   key sales initiatives had stalled (the same word telegraphed in Boeing documents and

   other Press Releases that mocked Lisa's injuries and "killing" calling her "fresh meat"

   and admitting to cutting off'11er nose (that she had paid to rebuild after PMI's first seizure

   of her bones, eggs and face and spine in 20l 5 costing her 148,000), as the Company's



                                                                                              339
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 76 of 153 Page ID
                                  #:341



   heated tobacco unit growth had plateaued due to market demographics and faltering

   consumer conversion tactics and, further, that cigarette shipments had fallen by

   5.3%during the quarter, signaling persistent adverse trends in the business.



   6.     On this news, the price of Philip Morris stock declined $15.80 per share, or more

   thanl5%, to close at $85.64 per share on April 19, 2018. This represented the worst daily

   decline for the Company in nearly a decade and a closing price more than 17% below the

   price at which Defendant Calantzopoulos had sold his Philip Morris stock less than two

   months before.



   7.      As a result of Defendants' wrongful acts and omissions, plaintiff and the Class

   were violently injured and had their life savings(which were their bones, eggs and brain

   matter—the corporation identifies as currency) seized and they were hurt irreparably due

   to PMI and their licensees and affiliates TSA and DEA placing flags to prevent travel and

   healthcare permanently. In fact PMI placed the women in secret detention and

   "correctional" facilities without ever being convicted of any crime to withhold healthcare

   after exposing them to war weapons and toxins with intent on injuring them is

   unconstitutional and violates Bivens Fourt Amendment, Eighth Amendment and

   Thirteenth Amendment rigths.


   However, after the above revelations entered the market, the price of Philip Morris stock

   dropped nearly 22% from its Class Period high, causing economic harm and damage to

   plaintiff and the Class.




                                                                                             340
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 77 of 153 Page ID
                                  #:342



   Further, three of the women were actresses and the bone seizure destroyed their ability to

   work by Universal, NBC,Paramount and others enormous affiliates, representing the

   death of the ladies careers as well.



   Given PMI placed women in correctional facilities without their being any reason to do

   so using a complex scheme that included Plots in India to cash out insurance on the

  "faked deaths" of the women and men,PMI's scheme to hide their crimes also benefitted

   them 1-7nancially as planning to cash out policies which will be proven by UC Regents

  (Metropolitan Life) and Johnson Controls cashed out.



   There is ample proof related to these crimes due to Lisa's parents using fake names and

   Chia Soo Falsifying deaths to steal victims facial bones and organs, then fencing them

   through the courts.



                                          BACKGROUND


   18. Incorporated in 1987, Philip Morris is a holding company engaged, through its

   subsidiaries and affiliates, in the manufacture and sale of cigarettes, other tobacco

   products and other nicotine-containing products outside the United States. In 2008,the
                                                                                           on the
   Company was spun off from operating company Altria Group, Inc., which focuses

   sale of tobacco products inside the United States. Marlboro is the Company's most

    recognized and best-selling product.



    19. Large tobacco manufacturers have been under the threat of declining sales volumes


                                                                                             341
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 78 of 153 Page ID
                                  #:343



  for years, as the number of smokers has decreased globally, offset somewhat by

  population growth. Companies have been able to push through price increases to make up

  for falling volumes in order to sustain revenues and profits. In addition, companies such

  as Philip Morris have branched out into alternative smokeless products to increase sales

  volumes and market share. Using these strategies, Philip Morris was able to increase

  annual net revenues from $73.9 billion in fisca12015 to $78.1

  billion in fiscal 2017, an increase of over 5%.



  20. Philip ~1~Iorris has two main categories of tobacco products:(i) cigarettes; and

  (ii) heated tobacco units. The vast majority of the Company's sales derive from

  cigarettes, which include the Company's well-known and traditional brands such as

   Marlboro. Heated tobacco units were only recently introduced by the Company. Between

  201.6 and 2017, the Company's total cigarette shipment volumes decreased from about

   812.9 billion units to about 761.9 billion units. During this same time, sales ofthe

   Company's heated tobacco products increased from about 7.4 billion units to over 36.2

   billion units. Thus, it was critically important to investors and the

   Company's long-term prospects that Philip Morris stem the tide of lower cigarette sales

   volumes and continue to increase its heated tobacco unit sales volumes.



   2l. Through a complex scheme using Education Phillip Morris committed hate crimes,

   crimes of genocide against White Christians in America and Overseas at Weymouth

   Wells and did unlawfully seize victims facial bones and eggs while living, by first

   exposing the women through the scheme that included education and healthcare to




                                                                                          342
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 79 of 153 Page ID
                                  #:344



   cigarette smoke, to then claim the women and men were toxic and had to remove the

   toxic chemical by cutting out their tissue (cigarette cutting) and then sewing the women

   back up like they were not even human,then covering the women in dangerous

   petroleum products made by Stryker that permanently disfigured them, then flagging

   their charts permanently to forever withhold healthcare. Dreamworks took over billion

   dollars for Lisa's body parts and torture, yet that is just ONE affiliate involved in the

   scheme. Eion Musk took out a torture permit before 11/27/2018 to permanently disfigure

   Lisa and install a system to hurt her forever, even though her surgeon (a PMl affiliate)

   promised to remove the torture device. During the surgery she was raped repeatedly,

   lobotomized and beaten within an inch of her life, then covered in silicon to solidify the

   disfigurement. Phillip Morris calls this rape and torture `'testing."



   MATERIALLY FALSE AND MISLEADING

   STATEMENTS DURING THE CLASS PERIOD



       20. The Class Period begins on January 7, 2015. On that date, a Philip Morris broker

           sold a patient, a living human being as real property in their media center, who

           would be injured and sacrificed by cutting out her currency AND THEN poison

           her and install devices intended to torture her and during the "invtervention"

           gangraped her and stole her eggs for transplantation and sold them. In a Public

           Health Article, PMI admits no human subjects were used but that is untruthful.

           Each human subject can also be called an animal or livestock or common stock

           and when dead or ordered DOA dead on arrival are not a body but a Carcass as



                                                                                               343
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 80 of 153 Page ID
                                  #:345



          UC Regents refers to them. Thus, the following article should have had an IRB

          board associated and had none. Further, as will be proven the "spoliation of

          evidence" claims investors and or travelers knew they were at a training facility
                                                                                             men
          and that was untruthful. The Cedars documents also claiming the women and

          had no insurance and had subjected themselves to "allowing pain management

          procedures'" which they had not. At the time these false instruments were made

          they knew these statements were not true. And PMI through a network hired men

          to pose as plastic surgeons which were really bank agents who intended to collect

          a debt from within the bodies ofi the victims, then expose them to dangerous

          toxins to claim rights to cut out smoke infested bone and tissue with intent on

          selling it in a facility of commerce.



                                                                                 and Ryan
   Further, Plaintiff discovered spoiled evidence of Dalia Sandough documents
                                                                                    Street
   Navi documents and Francisco (located through Cedars and 849 S. Shenandoah
                                                                              and
   and 152 S. Lasky Dr. and Los Angeles Community College (where Lisa worked)
                                                                                      d as an
   many other locations related to Lasky Clinic which by all legal definition operate
                                                                                        of
   airport for planned TSA and DEA seizures), documents show a systematic abuse
                                                                                    their
   human subjects and torture, and illegal redlining, wherein PMI wanted to seize
                                                                                             lives
    brains and bones and then deprive them of any healthcare for the remainder of their
                                                                                         in
    in an organized plot that prevented work, insurance payouts and financial fairness

    banking due to their enormous power.

           Am J Public Health. 2015 October; 105(10): e68-e75.
           Published online 2015 October. doi:.10,2105~_AJF'f-I.2t)15.3Q"L767
           PMCID: PMC4566529
           NIHMSID: NIIfMSG99533


                                                                                               344
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 81 of 153 Page ID
                                  #:346



          PM[D: ZG27{?280
                                                                         ioral Sciences,
          All of the authors are with the Department of Social and Behav
          Sc~.00l of Nursing, University of California, San Francisco.

        Corresponding author.
                                                                            Department of
          Correspondence should be sent to Patricia A. McDaniel, PhD,
                                                                            of California,
          Social and Behavioral Sciences, School of Nursing, University
                                                                             94118 (e-mail:
          San Francisco, 3333 California St, Suite 455,San Francisco, CA
          ude.Fscunlein~~dcm.aicirta~). Reprints can be ordered at
          http_,/~w~vw.ajph.arg by clicking the "Reprints" link.
          Contributors
                                                                             data, and wrote
          P.A. McDaniel conceptualized the study,collected and analyzed
                                                                            data and edited
          the first draft of the article. R.E. Malone reviewed and analyzed
          all article drafts.
           Peer Reviewed
           Accepted May 9, 2015.
          (;o~yri~htO American Public Health Association 2015


                                                                        Sandough which would
   [n online records International Jewelry Center is listed for Dalia
                                                             and needed charity for her
   be untrue as the documents claim Ms. Sandogh had no money
                                                                        ent facial trauma in the
   son who needed literally hundreds of broken arms(which repres
                                                                      surgeries. International
   coding and egg theft in the coding), spinal surgeries and facial
                                                                   murder Lisa by cutting off
   Jewelry also used the Weymouth Location in Great Britain to
                                                                         ugh, being lauded as a
    her nose, that she paid to rebuild in early 2018. Thus, Dalia Sando
                                                                           g up fake charities
    donor is fraud. Dalia Sandough is the public and this scheme settin
                                                                          r so it is clear she
    with many others. Further Dalia Navi works for Loyola as a lawye
                                                                        an elaborate scheme to
    didn't need charity. Thus the fake charity documents will reveal
                                                                           people like
    steal bones and eggs, then murder the individual that exposed it using
                                                                          her husband Dr.
    Gurmuhk, whoc claimed Lisa was dead and could not testify and
                                                                      men needed "adjustments'"
    KHALSA mha mta, is on the documents claiming women and
                                                                              cy and bones and
    and took money for the false statements with intent on stealing curren


                                                                                                 345
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 82 of 153 Page ID
                                  #:347



                                                                          the cost of a
  eggs. Thus the huge document dumps Lisa found in Los Angeles that prove
                                                                                     is not in
   life is billions. Further, Dalia Sandough works for the Jewish Federation and
                                                                                  innocent
   need of any charity. A fake Charity is set up to fence and steal tissue from

   travelers, then enslave them.



                                                                                     the quarter
   In early 2017, Phillip Morris issued a press release announcing its results for
                                                                                     Press
   and year ended December 31, 2017("FY 2017Press Release"). The FY 2017
                                                                                     increased
   Release stated that the Company's net revenues, excluding excise taxes, had
                                                                                     able
   7.7% for the year to $28.7 billion, up 9.4%year-over-year excluding unfavor
                                                                               the Company's
   currency impacts. Por the quarter, the FY 2017 Press Release stated that
                                                                            to        212.1
   cigarette and heated tobacco unit shipment volumes had increased by 3.8%
                                                                          19% to $8.3 billion.
   billion and its net revenues, excluding excise taxes, had increased by
                                                                               projected net
   The FY 2017 Press Release also provided a 2018 full-year forecast that
                                                                                     os
   revenue growth of over 8%,excluding excise taxes. Defendant Calantzopoul
                                                                                  tum from its
   commented on the results, representing that the Company's strong momen
                                                                                tion" in
   fourth quarter results had carried into the new year and seta "strong founda
                                                                               units. The press
   traditional cigarette sales and for accelerating growth in heated tobacco

    release stated in pertinent part as follows:



                                                                                 results,
           "A~strong fourth-quarter performance helped drive robust full-year
           exemplified by currency-neutral, double-digit adjusted   earning s per share growth,
           despite previously disclosed challenges in Russia and Saudi Arabia ...."
                                                                                    —not
           "The excellent performance of our flagship smoke-free product IQOS
           only in Asia, but also in the vast majority of our launch geographies —
                                                                                      lead the
            underscored its great promise and the commitment of our employees to
                                                                                 ued invest ment
           transformation of our industry towards asmoke-free future. Contin
            behind IQOS in 2018 is expected to further drive its positive momentum."


                                                                                                 346
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 83 of 153 Page ID
                                  #:348



          "For the first time since 2011, we have entered the year with annual guidance
          that reflects a positive currency impact. Our combustible product portfolio
          provides us with a strong foundation. The confirmed potential of our smoke-
          free alternatives reinforces our strong determination to deploy all necessary
          resources to accelerate their growth, which will drive our business success and
          ability to generously reward our shareholders over the long term."


   22. On the same day, Philip Morris held a conference call with analysts and investors to

   discuss its financial results and operations. Defendants Calantzopoulos and King

   participated on the call, among others. Regarding the improvement in the Company's

   total sales volume in the fourth quarter, Defendant Calantzopoulos stated: The sequential

   improvement in our quarterly volume performance continued in the fourth quarter, with

   heated tobacco unit growth driving a total shipment volume increase of 3.8% or 1.4%,

   excluding inventory movements. For the year, heated tobacco unit shipment volume

   nearly quintupled to reach $36.2 billion.

   - 7-
   The sequential growth in our total international market share, excluding

   China and the U.S., also continued in the fourth quarter. Since the first quarter, our

   quarterly share for heated tobacco units and cigarettes increased by 0.7 and 1.1

           points, respectively.

           While our total cigarette share declined by 3.7 points last year, we recorded

           strong sequential share growth, beginning in the second quarter. Full year

           cigarette industry volume declined by 5.6%, mainly due to the impact of excise

           tax driven

           price increases on lower-priced brand. In fact, volume in the Premium

           segment, which is essentially Marlboro, increased.




                                                                                            347
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 84 of 153 Page ID
                                  #:349



  25. Later, in response to an analyst question about increased inventory shipments to

  Japan and the size of the market opportunity there, Defendant Calantzopoulos stated:

  Look, we /iad to build these inventoriesfor the reasons I explained, so I don't see

  this decreasing. If I see anything as the volume,goes up, it has to be adjusted,

  obviously, upwards over time.... The second one is, look, we have our own

   projection for total market in Japan, including obviously HeatSticks. And there's

   nothing in the horizon that would affect —that would cause any change in what

   happened in the previous years.


                                                                                     the
   26. On February l3, 2018, Philip Morris filed its Annual Report on Form 10-K with

   SEC("2017 Form 10-K"). The 2017 Form l0-K repeated and restated the annual and
                                                                                          in the
   quarterly financial results and outlook of"over 8.0%" net revenue growth provided
                                                                                         al
   FY 2017 Press Release. In addition, the 2017 Form 10-K stated that favorable sequenti
                                                                                     d into
   sales trends experienced by the Company in the fourth quarter of2017 had continue
                                                                                   in
   the first quarter of 2018. For example, the 2017 Form 10-K stated the following

   pertinent part:



   Excluding the favorable net impact of estimated cigarette and heated tobacco

   unit inventory movements of approximately 3.3 billion units, our total shipment

   volume decreased by 3.1%. The favorable inventory movements were driven

   primarily by approximately 8.5 billion units net in Japan reflecting: the increasing

   demand for HeatSticks, anticipated to further increase in the first quarter of2018
                                                                                     hment
   following a planned lifking of the restriction nn IQOS device sales; the establis

   of appropriate distributor inventory levels of heated tobacco units, given the current


                                                                                             348
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 85 of 153 Page ID
                                  #:350



                                                                                 freight
   high dependence on a single manufacturing center; and the transition from air
                                                                                        2017.
   to sea freight of heated tobacco units, largely completed in the fourth quarter of
                                                                              that it was
   Defendants Calantzopoulos and King signed the 2017 Form 10-K and certified

   accurate, not misleading and free from fraud.



                                                                               ed on
   27. On February 21, 2018, Defendants Calantzopoulos, King and Olczak present
                                                                                   nce. In his
   behalf of Philip Morris at the Consumer Analyst Group of New York Confere
                                                                                 ssing"
   prepared remarks, Defendant Calantzopoulos stated that the Company was "progre
                                                                                         ant
   on various initiatives "to accelerate growth" in heated tobacco unit sales. Defend
                                                                               h stock,"
   Calantzopoulos later statedthat Philip Morris should be considered a "growt
                                                                                  2018
   because "8%-plus currency-neutral net revenue growth is notjust a 2017 or
                                                                                         on
   phenomenon" for the Company, but would likely continue into the future based
                                                                                   opoulos,
   existing trends and initiatives in the business. According to Defendant Calantz
                                                                             l   mostly be
   "returns or. our investment to accelerate consumer switching this yearwil
                                                                                        results
   realized next year, further improving our year-over-year comparisons. So EPS

   in 2019 are very likely to be better than those this year."


                                                                                         e to
   28. As part of his prepared remarks, Defendant Olczak used Japan as an exampl
                                                                                         heated
    illustrate the purported success ofthe Company's sales initiatives for increased
                                                                               y's
    tobacco unitvolumes. Specifically, Defendant Olczak highlighted the Compan
                                                                                 tobacco
    purported success inconverting Japan's existing adult population to heated
                                                                                   established in
    products, stating:"As the understanding of the category and its benefits are
                                                                                 smokers share
    adult smoker communities, iQOS starts enjoying word of mouth as adult

    experiences with friends and peers.


                                                                                                  K' ~
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 86 of 153 Page ID
                                  #:351




                                                                     universally true." He
   Although this varies according to countries and cultures, it is
                                                                 iQOS irto [its] existing
   continued, stating that Philip Morris would go "deeper with
                                                                  furthe      r deploy [its] many
   launch markets," which included Japan, and that it planned "to

   learnings across these markets to accelerate growth.'°


                                                                 h trends at the end of2017
   29. Defendant Olczak further stated that accelerating growt
                                                                      part:
   had continued into 2018. He stated the following in pertinent
                                                             unit national market shares in
  [W]e recorded sequential growth in our heated tobacco
                                                                     standout performances
   2017. This growth trend continued in January of 2018, with
                                                                 h trend in the focus area
   in Korea, Portugal and Romania. There was a similar growt
                                                            geographically.
   oft take shares for our markets that are more targeted
                                                                     e shares in
   This strong growth continued in January. Our weekly offtak
                                                              in the prefectures where
    Japan continued to grow in January, both nationally and
                                                                      itive standpoint:
    the heated tobacco category is the most mature from a compet
                                                              weekly offtake share growth
    Fukuoka, Sendai and Tokyo. In Sendai specifically, our
                                                                      ry share. In fact, the
    in January drove further growth in our heated tobacco catego

            category's growth was driven primarily by iQOS.
                                                                underpinned by
    Our strong share performances for iQOS continue to be
                                                                      rates of full and
    high iQOS switching across markets. This generally reflects
                                                                     iQOS switching rates
    predominant conversion ranging from around 70% to 90%.
                                                                        ce of competition in
    in certain markets are beginning to reflect the emerging presen
                                                                      with newly available
    the heated tobacco category as iQOS purchasers experiment
                                                                     le is Japan, where there
     products, even ifjust temporarily. The most obvious examp


                                                                                                350
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 87 of 153 Page ID
                                  #:352



   are now several heated tobacco products.


   30. The following slides were included with Defendants' presentation and purported to

   show that Philip Morris had rapidly expanded its heated tobacco unit sales in Japan and

   had continued to increase market share in the first quarter of 2018, in particular by

   converting adult smokers and because of the success of the Company's sales initiatives:



   31. The statements referenced in ¶¶21-30 above were materially false and misleading

   when made because they failed to disclose the following adverse facts, which were

   known to Defendants or recklessly disregarded by them:



         (a)that favorable sales trends experienced by the Company in the fourth quarter

   of2017 had not continued through the first quarter of 2018;

          (b)that declines in the Company's cigarette shipments had accelerated on a

   sequential basis in the first quarter of 2018, despite a relatively easy prior-year

   comparison;

          (c) that shipments of the Company's heated tobacco units were on track to decline

   39% sequentially in the first quarter of 2018;

          (d)that the Company's sales initiatives designed to convert adult smokers in

   Japan to hFated tobacco units had faltered, and the Company's near-term growth

   prospects in keyJapanese markets had plateaued;

          (e)that the Company's market share for its heated tobacco category in Japan was

           declining in February 2018 and favorable growth trends had not been sustained

          (~ that new product sales initiatives and attempts to generate revenue through


                                                                                           351
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 88 of 153 Page ID
                                  #:353



   price increases would not be able to sustainably offset declining sales volumes in the

  Company's combustible products as had been represented to investors; and

         (g)that the products were human subjects deployed and combusted to accelerate

   growth, peer reviewed and investigating by violently cutting out out bones, eggs and

   brain matter and their body parts and were gained by unlawful theft exceeding TSA and

   DEA statutory authority as the women posed no security threats as will be proven and

   then Lisa was raped and PMI took money for those rapes.

         (g)'that, as a result of(a)-(~ above, the Company was not on track to sustain
                                                                                            s
   currency neutral net revenue growth above 8% for 2018 and 2019, and such estimate

   lacked a reasonable basis.

           This situtation of false statements occurred in 2014 as well before Lisa sought

   Andrew Frankel to help her with a small nose defect Instead Andrew Frankel acts as

   collection agent for PMI and never identified himself as such, he is also acting for Exxon

   to destroy women's reproductive health by stealing their oocytes, which is not only

   illegal and a federal crime but unconscionable. Martha Sayres of Exxon claimed a

   refinery fire took place and she knew that wasn't true as the fire was the burning and

   maiming of a person and repiping was stealing bones oocytles and brain.



   32. Moreover, Item 303 of SEC Regulation S-K, l7 C.F.R. §229.303(a)(3)(ii), requires

           Defendants to "[d]escribe any known trends or uncertainties that have had or that

           the registrant reasonably expects will have a material favorable or unfavorable

           impact on the sales or revenues or income from continuing operations." The

           failure of the 20l 7 Form 10-K to disclose the facts listed in ¶31 violated 17



                                                                                                352
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 89 of 153 Page ID
                                  #:354



          C.F.R. §229.303(a)(3)(ii), because these undisclosed facts were known to

          Defendants and would (and did) have an unfavorable impact on the Company's

          sales, revenue and income from continuing operations.

   33. Then, on April 19, 2018, Philip Morris reported its financial results for the quarter

          ended March 31, 2018("1 Q18 Release"). The Company revealed that it had only

          acY,ieved cigarette and heated tobacco unit shipment volumes of 173.8 billion

           units, a decline of 2.3%. This result was significantly worse Than consensus

          estimates of a tottotal volume decline of only 0.6%. Similarly, the

          Company's cigarette volumes declined 5.3%, despite being compared against an

           1 1.5% decline from the prior-year quarter. The Company's heated tobacco unit

           sales fared particularly poorly, with quarterly sales of only 9.6 billion units

           compared to consensus estimates of l 3.2 billion units, which

           represented a sequential decline of nearly 39%.

   34. The 1 Q18 Release further revealed that growth had slowed in the same key Japan

           markets that had been highlighted by Defendants. In addition, the release revealed

           that the Company was no longer positioned to achieve net revenue growth greater

           than 8%, notwithstanding Defendant Calantzopoulos' statement more than

           halfway through the disappointing quarter that this growth rate

           would be maintained for the foreseeable future. Later, in connection with its

           second quarter 2018 results, Philip Morris revealed that it was only on track to

           achieve 3% to 4%projected currency neutral net revenue growth for 2018.

   35. While the 1Q18 Release disclosed that the Company's sales initiatives were having

   limited success in converting "`more conservative adult smoker segments,"'




                                                                                               353
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 90 of 153 Page ID
                                  #:355



                                                                                          held
   Defendants further revealed the troubling extent of the problem on an earnings call

   that same day. On the call, Defendant King disclosed that the Company's sale of heated
                                                                                      g
   tobacco units in Japan had hit a"plateau." Rather than being needed to meet growin
                                                                                    s
   demand a~was represented to investors, Defendant King stated that Philip Morris'
                                                                                the early
   increased shipments to Japan at the end of2017 had come "close to saturating

   adopters and innovators," as sales initiatives had stalled throughout the quarter.
                                                                                 for
   Defendant King also revealed that the Company had achieved Japan market share

   March of 15.6%, which implied that February —the same month during which
                                                                                worst
   Defendants had touted a "growing" Japan market share of"16.3%" —had been the

   month of the quarter.
                                                                                          Philip
   36. On this news,the price of Philip Morris stock fell sharply. On April 19, 2018,
                                                                                        or more
   Morris stock closed at $85.64 per share, cone-day decline of $15.80 per share,

   than l 5%,on abnormally large trading volume of more than 45 million shares.

   36.     Similar allegations will be proven for Facebook, Apple,IBM and Exxon which
                                                                                            ft
   will be shown in court. As all are publically traded. Facebook, Apple,IBM, Microso
                                                                                     ans at
   and Exxon knowingly misled the Public i~~ order to unfairly injure innocent Americ
                                                                             Clnic,
    Weymouth Wells(aka Weymouth Clinic, aka International Jewelry) and Lasky
                                                                                 and
    which Raytheon, Northrop and PMI and Exxon and NFL and Microsoft use to rape

    torture innoncent Americans.



    ADDITIONAL SCIENTER ALLEGATIONS


                                                                                 the public
    37. As alleged herein, Defendants acted with scienter in that they knew that
                                                                             y were
    documents and statements issued or disseminated in the name ofthe Compan


                                                                                                 354
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 91 of 153 Page ID
                                  #:356



   materially false and misleading; knew that such statements or documents would be issued

   or disseminated to the investing public; and knowingly and substantially participated in

   actions or acquiesced in the issuance or dissemination ofsuch statements or documents

   intended to manipulate the market price of Philip Morris(and Apple, Microsoft,IBM and

   Exxon's)common stock as primary violations of the federal securities laws. Defendants,

   by virtue of their receipt of information reflecting the true facts regarding Philip Morris,

   Apple, Microsoft,IBM,Facebook and Exxon, IBM, Tesla, NFL's their control

   over, and/or receipt or modification of Philip Morris, Apple, Microsoft, IBM,Facebook

   and Exxon, Apple, Microsoft, IBM,TESLA, NFL's allegedly materially misleading

   misstatements and/or their associations with the Company which made them privy to

   confidential proprietary information concerning Philip Morris, participated in the

   fraudulent'scheme alleged herein.


   38. The adverse developments at issue impacted the Company's most important revenue

   streams and related to the Company's most closely watched and important markets and

   products. Increasing Philip Morris, IBM, Apple, Exxon, Facebook,,Microsoft,IBM,

   TESLA, NFL's revenues —despite declining global cigarette consumption —and

   increasing heated tobacco unit sales were key initiatives throughout the Class Period. The

   Individual Defendants,•in particular, held themselves out to the market as the

   representatives of the Company most knowledgeable on these topics.



    39. In adds+ion, the suspicious timing and nature of the sales ofi Philip Morris stock during
                                                                                          22,
    the Class Period by Company insiders adds to the indicia of scienter. On February
                                                                                                per
    2018, Defendant Calantzopoulos sold 49,000 shares of Philip Morris stock at $103.66


                                                                                             355
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 92 of 153 Page ID
                                  #:357



                                                                                       trading.
   share, allowing him to reap more than $5 million in gross proceeds from insider

   This sale occurred only one day after Defendant Calantzopoulos had made materially

   false and misleading statements to the market as alleged herein and more than halfway

   through the Company's disappointing first quarter of 2018. This sale also occurred near

   peak trading prices during the Class Period and at more than $18 above the price Philip

   Morris shares fell to after revelations of the truth entered the market. In addition, the sale
                                                                                                   y
   was the largest ever by •Defendant Calantzopoulos in his position as CEO of the Compan

   and more than 22% above his next largest sale of Philip Morris stock in at least the

   preceding five years.



   40.     Given Celia Flores who signed up to injure Lisa, Steven Mandel, Andrew

   Frankel, Lucian Ion, Gregor Bran were all employed to deceive, use artifice and falsely

   inflate stock by installing dangerous silicone after bone and egg theft(as Texas

   Commission calls the women "dry holes" to be filled, and used artifice, deception and
                                                                                    posing
   manipulation in that deception to extract Lisa's currency with violent weaponry,
                                                                                             for
   as plastic surgeons with her interests at heart, never identifying themselves as agents

    Exxon, APPLE, MICROSOFT,FAcebook,INTERNATIONAL BUSINESS
                                                                                            or a
    MACHINES or identifying that the property was NFL's shop or an Exxon location

    World Bank or PM1 agents collection center showing fraud on those that went there
                                                                                            on
   (whereas Martha Sayres used deception in the media claiming there was an explosi

    when really it was person that they destroyed), Exxon agents lay in wait with Phillip
                                                                                          (who
    Morris International Agents and were actually employed by Exxon, Gordon Getty

    admits in a letter to wanting to destroy women's reproductive value—sent to UC



                                                                                                 356
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 93 of 153 Page ID
                                  #:358



   Berkeley wherein the Scheme of owning women as slaves in Croatia is put out by Robert

   Cooter and UC Irvine's Elizabeth Lloyd)the same facts put forth can be ascertained to

   Exxon and Rex Tillerson as well who used publish deception to gain stock. Give the huge

   corporations involved, I assure the evidence agasint these entities will be astounding in

   favor of the spoliation of that evidence of and in favor of the Plaintiffs.



   41. IN a public statement Exxon claims the refinery blew up on 1/29/2015, which

   obviously was not true and Martha Sayres organized re-piping to steal an equipment's

   bones and eggs on 1/29/2015 claiming right to retire OLD equipment. Thus, Lisa was set

   up for human trafficking rape and torture by Exxon and Phillip Morris through a complex

   scheme that was intentionally meant to mislead the public when investing in common

   stock, an investment they saved for improvement of their own lives. Given they are

   buying people as common stock, these statements were deliberately meant to defraud the

   public so they Phillip Morris Could Infect the women,tortue them, steal their currency by

   cutting it out of them, watch them, place them on Do Not buy lists to deliberately create a

   monopoly and unfair competition as the women and men are slaves, in violation of

   Thirteenth Amendment, Fourth Amendment and Eighth Amendment rights. Further they

   restrict the,stock so they cannot earn money or have healthcare which violates the Fourth

   Amendment, First Amendment and Thirteenth Amendment.



   42.     In a Press Release Facebook Admists that they is keeping certain documents and

   materials private even though he is a publically traded corporation. Mark Zuckerberg also

   received 45,000,000 for Lisa's injuries Webcast and Conference Call Information




                                                                                           357
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 94 of 153 Page ID
                                  #:359



   Facebook will host a conference call to discuss the results at 2 p.m. PT / 5 p.m. ET today.

   The live webcast of Facebook's earnings release call can be accessed at investor.fb.com,

   along with the earnings press release,financial tables and slide presentation. Facebook

   uses the investor.fb.com website and Mark Zuckerberg's Facebook Pale

   (htt~:~'iwww.facebc.~c>k.cc~m~'zuck) as means of disclosing material non-public

   information and for complying with its disclosure obligations under Regulation FD. Lisa

   was highly popular on the site and he had taken her down repeatedly for her popularity.



   43. Further Facebook further speaks about 1/292/Ol5 and new prod~:ct development but

   did not tell the public as his employees used deception to lure women to injure them and

   steal their eggs and rape them and torture them by cutting out body parts or trying to

   control his own market by maiming social figures to lose power. Mark Zuckerberg used

   the platform to bully Lisa through Neva Kaya and Marlo Page to claim they "hated her

   selfies" with attempt to make Lisa severely depressed even though he knew she was

   popular on his social platform did target her for violent Trauma and did accept over

   45,000,000 for her stolen eggs and did fence tissue of White Chrisitans he himself had

   targeted through the site.



   Though h~ claims This press release contains forward-looking statements regarding our

   future business expectations, which are subject to the safe harbor previsions of the

   Private Securities Litigation Reform Act of 1995. These forward-looking statements are

   only predictions and may differ materially from actual results due to a variety of factors

   including: our ability to retain or increase users and engagement levels; our reliance on

   advertising revenue; our ability to continue to monetize our mobile products; risks

   associated with new product development and their introduction as well as other new

    business initiatives; our emphasis nn user growth and engagement and the user

   experience over short-term financial results; competition; litigation; privacy and


                                                                                             358
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 95 of 153 Page ID
                                  #:360



   regulatory concerns; risks associated with acquisitions; security breaches; and our ability

   to manage growth and geographically-dispersed operations. These and other potential

   risks and uncertainties that could cause actual results to differ from the results predicted

   are more fully detailed under the caption "Risk Factors" in our Annual Report on Form

    10-K filed with the SEC on January 29,2015, which is available on our Investor

   Relations website at investor.fb.com and on the SEC website at w~v4v.~;ec.~c~v. Additional

   information will also be set forth in our Quarterly Report on Form 10-Q for the quarter

   ended March 31,2015. In addition, please note that the date of this press release is

   April 22,2015,and any forward-looking statements contained herein are based on

   assumptions that we believe to be reasonable as of this date. We undertake no obligation

   to update these statements as a result of new information or future events.

   Following the call, a replay will be available at the same website. A telephonic replay

   will be available for one week following the conference call at +I (404)537-3406 or +I

   (855)859-2056,conference ID 14793964.



   Yet, these risk factors were kept from the public deliberately to injure Lisa and Mark

   Zuckerberg's agents did not present forward looking statements at the time of Lisa's

   investment and others at Frankel's and were not offered as forward looking statements

    w hen Lisa sought Frankel for healthcare and at no times consented to brutal rape, beating

   and disfigurement to allow Mark Zuckerberg to make money on trauma studies.



   42.     IBM,APPLE,FACEBOOK,GOOGLE, UC Regents ALL engaged in payoffs to

    lawyers and doctors with intent on harming Lisa's lawsuit and did engage actively in

   cover up ofthe conduct alleged herein. All are publically traded corporations and

   deceived the public to have plastic surgeons posing to lure women they could then injure

    permanently and all of these corporations did pay off lawyers, and doctors and experts to



                                                                                             359
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 96 of 153 Page ID
                                  #:361



   prevent the advancement of this case. As they took money for Lisa's injuries and used

   deception to steal Lisa's currency (claiming right to pay a debt that Lisa had incurred by

   going to their schools and using their banking system despite never being in default for

   any loans or credit cards until after the violent injury) and had control over their

   employees and then censored Lisa on the Internet, tampered with her Job at LACCD as

   she found out they were committing genocide on WHITE Christian Women which is

   unlawful to persecute a group and unfair to make her lose her job as it violates Academic

   Freedoms. All they would have had to do is tell her they were conducting the torture, to

   please stop speaking about it "in that way" and Lisa would have complied, but she was

   given no reason for losing her job and has never been put back on the schedule at Los

   Angeles Community College.



   In World Bank's Solid Waste Schedule it is clear calling humans waste is not only

   offensive but is torture. The World Bank Implementation Status &Results Report

   Integrated Solid Waste Management Project(P114515)

   1/29/2015 Page 1 of8




   Integrated Solid Waste Management Project(P 1 14515)



   Given Stericycle was at the facility training in cutting out facial hones of innocent

   victims, it seems STerieycle might be located under Belarus.




                                                                                           360
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 97 of 153 Page ID
                                  #:362                  r



   Further, a store SAKE,that claims a child died, left out punching gloves covered with

   blood and musical notes which detail how the scheme is hidden in music. Their website

   reveal "Grim Reaper" AND "Torture themes" with someone named Savage D, which is a

   code name for Edison's SONG's nuclear power plant that murdered women routinely

   without consent, calling it behavior modification. At all times relevant this is planned

   murder, torture and mutilation. The owner of SAKE appears to be Nick Phoenix but is

   really the World Bank.



   4 1 form4.xm1 PRIMARY DOCUMENT X0306 4 2015-05-05 0000034088 EXXON

   MOBIL CORP XOM 0001555145 Woods Darren W EXXON MOBIL CORPORATION

   5959 LAS COLINAS BOULEVARD IRVING TX 75039-22981 Senior Vice President

   Common Stock 2015-05-05 4 S 0 5000 90.00 D 160649 D Common Stock 7118.9486

   I By Savings Plan Restricted Stock Units Common Stock 6450 6450 D Restricted

   Stock Units Common Stock 7350 7350 D Each restricted stock unit represents a

   contingent right to receive a cash payment corresponding to the value of one share

   of ExxonMobil common stock. The units vest in two equal installments. The first

   installment vested on the third anniversary and the remaining installment will vest

   on the seventh anniversary of the grant date(November 25, 2008). The units vest in

   two equal installments. The first installment vested on the third anniversary and the

   remaining installment will vest on the seventh anniversary of the grant date

   (November 24, 2009)./s/ Jerry D. Miller by Power of Attorney 2015-05-06


   LOSS CAUSATION AND ECONOMIC LOSS




                                                                                              361
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 98 of 153 Page ID
                                  #:363



   40. As detailed herein, Defendants engaged in a scheme to deceive the market and a

   course of conduct that artificially inflated the price of Philip Morris common stock and

   Exxon Common Stock and operated as a fraud or deceit on purchasers of Philip Morris

   common stock and Exxon Common Stock. As detailed above, when the truth about Philip

   Morris's misconduct was revealed, the value of the Company's stock declined

   precipitously as the prior artificial inflation no longer propped up the stock's prices. The

   decline in Philip Morris's share price was the direct result of the nature and extent of

   Defendants' fraud finally being revealed to investors and the market. The timing and

   magnitude ofthe share price decline negate any inference that the loss suffered by

   plaintiff was caused by changed market conditions, macroeconomic or industry factors or

   Company specific facts unrelated to the Defendants' fraudulent conduct. The economic

   loss, i.e., damages, suffered by plaintiff; was a direct result of

   Defendants' fraudulent scheme to artificially inflate the price of the Company's stock and

   the subsequent significant decline in the value of the Company's stock when Defendants'

   prior misrepresentations and other fraudulent conduct were revealed.


   41. At all relevant times, Defendants' materially false and misleading statements or

   omissions alleged herein directly or proximately caused the damages suffered by plaintiff

   and the 23 she has direct informed knowledge o£ Those statements were materially false

   and misleading through their failure to disclose a true and accurate picture of Philip

   Morris's business, operations and financial condition, as alleged herein. Before the time

   of plaintiffs investments in Philip Morris common stock, Defendants issued materially

   false and misleading statements and omitted material facts necessary to make

   Defendants' statements not false or misleading, causing the price of Philip Morris stock



                                                                                              362
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 99 of 153 Page ID
                                  #:364



   to be artificially inflated. Plaintiff and other Class members purchased Philip Morris

   shares at those artificially inflated prices, causing them to suffer damages as complained

   of herein.



                   APPLICABILITY OF PRESUMPTION OF RELIANCE:
                        FRAUD-ON-THE-MARKET DOCTRINE


   42. At all relevant times, the market for Philip Morris common stock was an efficient

   market for the following reasons, among others:



  (a) Philip Morris stock met the requirements for listing and was listed and

   actively traded on the NYSE,a highly efficient and automated market;



  (b)according to the Company's 2017 Form 10-K, Philip Morris had more than

   1.5 billion shares of stock outstanding as of January 31, 2018, demonstrating a very

   active and~broadmarket for Philip Morris common stock;



  (c)as a regulated issuer, Philip Morris filed periodic public reports with the SEC;



  (d)Philip Morris regularly communicated with public investors via established

   market communication mechanisms, including the regular dissemination of press releases

   on national circuits of major newswire services, the Internet and other wide-ranging

   public disclosures; and




                                                                                            363
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 100 of 153 Page ID
                                   #:365



   (e) unexpected material news about Philip Morris was rapidly reflected in and

    incorporated into the Company's stock price.



    43. As a result of the foregoing, the market for Philip Morris common stock promptly

    digested current information regarding Philip Morris from publicly available sources and

    reflected such information in Philip Morris's share price. Under these circumstances, a

    presumption of reliance applies to plaintiff's purchases and investment of Philip Morris

    common stock.



    44. A presumption of reliance is also appropriate in this action under the Supreme

    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because

    plaintiff's claims are based, in significant part, on Defendants' material omissions.

    Because this action involves Defendants" failure to disclose material adverse information

    regarding Philip Morris's business and operations, positive proof of reliance is not a

    prerequisir.; to recovery. All that is necessary is that the facts withheld be material in the

    sense that a reasonable investor might have considered them important in making

    investment decisions. Given the importance of Defendants' material misstatements and

    omissions set forth above, that requirement is satisfied here.



    43. At all relevant times, the market for Exxon's common stock was an efficient

    market for the following reasons, among others:



   (a) Exxon's common stock met the requirements for listing and was listed and




                                                                                               364
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 101 of 153 Page ID
                                   #:366



    actively traded on the NYSE,a highly efficient and automated market;



   (b) according to the Company's 2014 Form 10-K, Exxon had more than

    1.5 billion shares ofstock outstanding as of January 31, 2018, demonstrating a very

    active and broadmarket for Exxon common stock;



   (c)as a regulated issuer, Exxon filed periodic public reports with the SEC;



   (d) Exxon regularly communicated with public investors via established

    market communication mechanisms, including the regular dissemination of press releases

   on national circuits of major newswire services, the Internet and other wide-ranging

    public disclosures; and



   (e) unexpected material news about Exxon was rapidly reflected in and incorporated into

    the Company's stock price.



   43. As a result of the foregoing, the market for Exxon common stock promptly

    digested current information regarding Exxon from publicly available sources and

    reflected such information in Exxon's share price. Under these circumstances, a

    presumption of reliance applies to plaintiff's purchases of Exxon common stock.



   44. A presumption of reliance is also appropriate in this action under the Supreme

    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because




                                                                                          365
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 102 of 153 Page ID
                                   #:367



    plaintiff's claims are based, in significant part, on Defendants' material omissions.

   Because this action involves Defendants' failure to disclose material adverse information

   regarding Exxon's business and operations, positive proofof reliance is not a prerequisite

    to recovery. All that is necessary is that the facts withheld be material in the sense that a

   reasonable investor might have considered them important in making investment

   decisions. Given the importance of Defendants' material misstatements and omissions set

   forth above, that requirement is satisfied here.



   43. At all relevant times, the market for Exxon's common stock was an efficient

    market for the following reasons, among others:



   (a) Exxon's common stock met the requirements for listing and was listed and

   actively traded on the NYSE,a highly efficient and automated market;



   (b)according to the Company's 2015 Form l 0-K, Exxon had more than

    1.5 billion shares of stock outstanding as of January 7, 2015, demonstrating a very active

   and broadmarket for Exxon common stock;



   (c) as a regulated issuer, Exxon filed periodic public reports with the SEC;



   (d) Exxon regularly cot~municated with public investors via established

    market communication mechanisms, including the regular dissemination of press releases

    on national circuits of major newswire services, the Internet and other wide-ranging




                                                                                              366
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 103 of 153 Page ID
                                   #:368



    public disclosures; and



   (e) unexp~~ted material news about Exxon was rapidly reflected in and incorporated into

    the Company's stock price.



    43. As a result of the foregoing, the market for Facebook common stock promptly

    digested current information regarding Facebook from publicly available sources and

    reflected such information in Facebook's share price. Under these circumstances, a

    presumption of reliance applies to plaintiff's purchases of Facebook common stock.



    44. A presumption of reliance is also appropriate in this action under the Supreme

    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because

    plaintiff's claims are based, in significant part, on Defendants' material omissions.

    Because this action involves Defendants" failure to disclose material adverse information

    regarding Exxon's business and operations, positive proof of reliance is not a prerequisite

    to recovery. All that is necessary is that the facts withheld be material in the sense that a

    reasonable investor might have considered them important in making investment

    decisions. Given the importance of Defendants' material misstatements and omissions set

    forth above, that requirement is satisfied here.



    43. At all relevant times, the market for Apple's common stock was an efficient

    market for the following reasons, among others:




                                                                                              367
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 104 of 153 Page ID
                                   #:369



   (a) Apple's common stock met the requirements for listing and was listed and

    actively traded on the NYSE,a highly efficient and automated market;



   (b)according to the Company's 2017 Form 10-K, Apple had more than

    1.5 billion shares of stock outstanding as of January 31, 2018, demonstrating a very

    active and broadmarket for Exxon common stock;



   (c)as a regulated issues, Apple filed periodic public reports with the SEC;



   (d) Apple regularly communicated with public investors via established

    market communication mechanisms, including the regular dissemination of press releases

    on national circuits of major newswire services, the Internet and other wide-ranging

    public disclosures; and



   (e) unexpected material news about Exxon was rapidly reflected in and incorporated into

    the Company's stock price.



    43. As a result of the foregoing, the market for Apple common stock promptly

    digested current information regarding Apple from publicly available sources and

    reflected such information in Apple's share price. Under these circumstances, a

    presumption of reliance applies to plaintiff's purchases of Plaintiff common stock.



    44. A presumption of reliance is also appropriate in this action under the Supreme
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 105 of 153 Page ID
                                   #:370



    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128(1972), because

    plaintiff's claims are based, in significant part, on Defendants' material omissions.

    Because this action involves Defendants' failure to disclose material adverse information

    regarding Exxon's business and operations, positive proof of reliance is not a prerequisite

    to recovery. All that is necessary is that the facts withheld be material in the sense that a

    reasonable investor might have considered them important in making investment

    decisions. Given the importance of Defendants' material misstatements and omissions set

    forth above, that requirement is satisfied here.



    43. At all relevant times, the market for TESLA's common stock was an efficient

    market for the following reasons, among others:



   (a)TESLA's common stock met the requirements for listing and was listed and

    actively traded on the NYSE,a highly efficient and automated market;



   (b)according to the Company's 2017 Form 10-K, Tesla had more than

    l.5 billion shares of stock outstanding as of January 31, 2018, demonstrating a very

    active and broadmarket for Exxon common stock;



   (c)as a regulated issuer, TESLA tiled periodic public reports with the SEC;



   (d)TESLA regularly communicated with public investors via established

    market communication mechanisms, including the regular dissemination of press releases




                                                                                              369
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 106 of 153 Page ID
                                   #:371



    on national circuits of major newswire services, the Internet and other wide-ranging

    public disclosures; and



   (e) unexpected material news about TESLA was rapidly reflected in and incorporated

    into the Company's stock price.



    43. As a result of the foregoing, the market for TESLA common stock promptly

    digested current information regarding Exxon from publicly available sources and

    reflected such information in Exxon's share price. Under these circumstances, a

    presumption of reliance applies to plaintiff's purchases of TESLA common stock.



    44. A presumption of reliance is also appropriate in this action under the Supreme

    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because

    plaintift~s claims are based, in significant part, on Defendants' material omissions.

    Because this action involves Defendants' failure to disclose material adverse information

    regarding TESLAs business and operations, positive proof of reliance is not a

    prerequisite to recovery. All that is necessary is that the facts withheld be material in the

    sense that a reasonable investor might have considered them important in making

    investment decisions. Given the importance of Defendants' material misstatements and

    omissions set forth above, that requirement is satisfied here.



    43. At all relevant times, the market for MICROSOFT's common stock was an efficient

    market for the following reasons, among others:




                                                                                              370
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 107 of 153 Page ID
                                   #:372




   (a) MICROSOFT'S common stock met the requirements for listing and was listed and

    actively traded on the NYSE,a highly efficient and automated market;



   (b)according to the Company's 2017 Form l0-K, MICROSOFT had more than

    1.5 billion shares of stock outstanding as of January 31, 2018, demonstrating a very

    active and broadmarket for MICROSOFT common stock;



   (c)as a regulated issuer, MICROSOFT filed periodic public reports with the SEC;



   (d) MICROSOFT regularly communicated with public investors via established

    market communication mechanisms, including the regular dissemination of press releases

    on national circuits of major newswire services, the Internet and other wide-ranging

    public disclosures; and



   (e) unexpected material news about MICROSOFT was rapidly reflected in and

    incorporated into the Company's stock price.



    43. As a result of the foregoing, the market for MICROSOFT common stock promptly

    digested current information regarding Exxon from publicly available sources and

    reflected such information in Exxon's share price. Under these circumstances, a

    presumption of reliance applies to plaintiffs purchases of MICROSOFT common stock.




                                                                                           371
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 108 of 153 Page ID
                                   #:373



    44. A presumption of reliance is also appropriate in this action under the Supreme

    Court's holding in Affiliated Ute Citizens v. United States, 406 U.S. 128(1972), because

    plaintiff's claims are based, in significant part, on Defendants' material omissions.

    Because this action involves Defendants' failure to disclose material adverse information

    regarding TESLAs business and operations, positive proof of reliance is not a

    prerequisite to recovery. All that is necessary is that the facts withheld be material in the

    sense that a reasonable investor might have considered them important in making

    investment decisions. Given the importance of Defendants' material misstatements and

    omissions set forth above, that requirement is satisfied here.



    45.    THOUGH NFL PROPERTIES is private, they illegally used agents to procure

    victims for unlawful unconsensual experimentation, REPEATEDLY hitting the women

    to give them concussiops and facial injuries to steal brain tissue, bones out of the face,

    ovum and claim to study head injuries through a public university who ran the Capital

    Programs which is unlawful. They committed violence with intent to murder and did

    perform unlawful, spinal surgery and brain surgery and SEXUALLY assaulted the

    women and took money for the right to sexually assault innocent Americans and did

    commit trademark theft and thus are responsible for torture and the injuries as well.



    46.     LYFT is a publically traded corporation. John Zimmer and Logan Green

    participated in federal fraud by bribing industries to withhold legal rights to their

    employees. Lyft did such conduct knowingly as Lisa can see their payoffs online.




                                                                                               372
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 109 of 153 Page ID
                                   #:374



                                                   47.    Mark Lauren LLC works for the

                                                   Federal Reserve and illegally placed cutters

                                                   and sewers to injure women and men for

                                                   genocide purpose. Mark Lauren's NDA's

                                                   show deliberate fraud on the American

    people.



    48. Gr~ogle taps ex-Genentech CEC~ tc~ lead ids new health c~srnpany

    Says Calico will have perrtici~larfocus on diseases associated with ageing

    Google has set up a new health and wellness company to tackle the challenge of

    ageing and associated diseases and has recruited former Genentech CEO Arthur

    Levinson to lead it.

    Levinson, who is a founding investor in Calico, will remain as Genentech's chairman and

    a director of its ~~aren~ cc~m~~uay f2c~che.

    Given Arthur Levinson signed up to Destroy me for apple and works for Google's

    Calico, clear reasons exist for Google's Youtube Tampering with my rights.



        RACIST POLICIES AGAINST WHITE CHRISTIANS BY THE PAPERS, NBC

     UNIVERSAL,UNIVERSAL MUSIC GROUP,SONY MUSIC, MARVEL AND THE

                   SCHOOLS, NETFLIX,POLICY MAKERS,EMILY GREEN



    According to fairness in news reporting, Paris Review targets women for bullying and

    maiming, LA Times Paul Pringle refuses to report on rape and torture of any white

    women. LA Times and New York times publish their intent to maim, burn and rape




                                                                                             373
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 110 of 153 Page ID
                                   #:375



    women in their Crosswords and Funnies yet refuse to report on the crimes against

    humanity against us.



    This is not only gender DISCRIMINATion with intent to commit hate crimes but

    discrimniaiiont and creates hate crimes against us and they supported fake journalistic

    efforts, always claiming it was Blacks and Hispanics who were targeted, knowing it was

    White Christians.



    This is hoaxes and frauds agisnt the people of the Unites states and the world. They set

    the stake for these crimes and they are responsible for failure to report.



    Fox News fails to report these crimes. After meeting with Dan Leighton,a producer, he

    told me he could not report on the crimes against women at Lasky Clinic. Later I found

    that Fox Sports is the one selling us and offering us up as assets.



    This is not only unethical but a departure of fair dealing IN journalistic integrity. Further,

    David Goldstein slandered me after meeting me. He is a member of Associated Foreign

    Press and works for CBS. Lorraine Roe only met with me to find out if I knew leer

    organization targeted me.This is unfair and bad ethics.



    In other words,the journalistic freedom to eradicate a race, is systemic. Those that met

    with the women injured only did so as a fact finding to then hand over our evidence to

    those parties that knowingly committed lynching on white Christians for Warner

    Brothers, Creative Artists, Exxon and the rest of the Defendants. These Frauds and

    hoaxes, like Black child productions send the message that Whites have privilege, when

    w hite privilege means providing whites to torture, rape, maim and sterlize. Where are our




                                                                                              374
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 111 of 153 Page ID
                                   #:376


    babies? Our stolen Ovaries? Ask the papers as they organized the torure and genocide

    with social media giants, Facebook,Google, Alphabet and Twitter.



                                       NO SAFE HARBOR



    45. Defendants' false or misleading statements alleged to be actionable herein were not

    forward-looking statements("FLS"), or were not identified as such by Defendants, but

    rather were statements of historical and present fact, and thus did not fall within any

   "Sate Harbor."

    46. Defendants' verbal "Safe Harbor" warnings accompanying any oftheir oral FLS

    failed to provide meaningful cautionary statements regarding the specific facts and

    circumstances facing the Company, and thus were ineftiective to shield those statements

    from liability.

    47. Defendants are also liable for any false or misleading FLS pleaded because, at the

    time each FLS was made, the speaker knew the FLS was false or misleading and the FLS

    was authorized and/or approved by an executive officer of Philip Morris, Facebook,

    Apple, IBM,Exxon, TESLA who knew that the FLS was false. Further, none of the

    historic or present tense statements made by Defendants were assumptions underlying or

    relating to any plan, projection or statement of future economic performance, as they

    were not stated to be such assumptions underlying or relating to any projection or

    statement ~f future economic performance when made.



    LYFT Injuries. Lisa has been deprived right to work by her employer, the State of

    California through LACCD. So she worked for Lyft. ON 6/07/2018 she had an accident,


                                                                                              375
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 112 of 153 Page ID
                                   #:377



    this accident was by Aldy Damian who works for the USDA and USC, who refused to

    pay out her injuries which were severe spinal injury and brain damage.



    John Zimmer and Logan Green, Illegally partipated in slavery, forced service and unfair

    practice. Though their insurance promises to take care of all accidents, they paid off her

    mechanic as wll be proven to keep her car with intent of making her lose her apartment.



    This is gangstalking.



    When she found out about the severity of the brain and apinal damage, she could see

    NASA employees paying off Alex Korte of State farm to withhold rights to money.



    Given the bribery and other methods to curtail LIsa's rights, she sues John Zimmer and

    Logan Green for unfair practice of slavery and forced services as driving makes her spine

    much worse and such conduct was done to permanently injure her physically and

    psychologically.



    NIKE,INC. Uses UNION in Los Angeles to launder money and stolen body parts

    through shies. The documentation shows that UNION and NIKE scheme is so severe,

    that it included Los Angeles Temples, which are injuring white Christiaans for

    eradication through holocaust laws. NIKE documents will prove federal and government

    fraud using Califrnoa to torture innocent Americans for bone, ovary and tissue theft.




                                                                                            376
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 113 of 153 Page ID
                                   #:378



    Defendant CALIFORNIA REPRODUCTIVE ASSOCIATES,IS stealing ovaries nad

    eggs from innocent sleeping individuals seeking plastic surgery. This is not only

    unethical but the women do not know who has their own babies.



    CLASS ACTION ALLEGATIONS

    AGAINST ALL DEFENDANTS

    48. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

    Procedure~23(a) and (b)(3) on behalf of a class consisting of all those who invested in

    common stock of Exxon, Google, Philip Morris, Facebook, Apple, Microsoft, TESLA,

    Google during the Class Period and who were damaged thereby (the "Class") For the

    purpose of this lawsuit this class is limited to those women and men affected and who

    had their life savings and personal effects seized from within their bodies 2011 to 2020 in

    any plastic surgery clinic used by defendants. Excluded from the Class are Defendants

    and their immediate families, the officers and directors of the Company, at all relevant

    times, members of their immediate families, and Defendants' legal representatives, heirs,

    successors or assigns and any entity in which Defendants have or had a controlling

    interest.



    49. The members of the Class are so numerous that joinder of all members is

    impracticable. Throughout the Class Period, Google, Philip Morris and Exxon, Apple,

    IBM,Google, TESLA, MICROSOFT,FAcebook stock was actively traded on the NYSE.

    And This class is limited to the women and men used as livestock at the clinics and

    airports.




                                                                                              377
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 114 of 153 Page ID
                                   #:379



    Because I am not a lawyer and Exxon and PMI have paid off so many lawyers, Nike,

    Google and others will be able through finances tell who all the victims are

    need of healthcare to fix the damage that Phillip Morris and Exxon, Microsoft, NFL,

    Apple, IBM has done to them.

    There are likely millions of members in the proposed Class, if not more. Record owners

    and other members of the Class may be identified from records maintained by Philip

    Morris or its transfer agent and Exxon, APPLE,IMB, MICROSOFT,TESLA,NIKE

    Google or its transfer agent and may be notified of the pendency of this action by mail,

    using the form of notice similar to that customarily used in securities class actions. Lisa

    however wants to limit the scope of this particular class to her friends who sought to

    travel safely and whose life savings were seized in the scheme (with brokers and agents

    Andrew Frankel 14)and (Lucian Ion as agent, who causes a woman to commit suicide

    due to his torturous conduct).



    50. Plaintiff's claims are typical ofthe claims of the members of the Class as all members

    ofthe Class are similarly affected by Defendants' wrongful conduct in violation of

    federal law complained of herein.



    51. Plaintiff has been blocked from legal counsel due to payoffs but has factual proof in

    thousands of documents that will fairly and adequately protect the interests of the

    members of the Class and the traud enacted upon them.


    52. Common questions'of law and fact exist as to all members of the Class and

    predominate over any questions solely affecting individual members ofthe Class. Among


                                                                                             378
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 115 of 153 Page ID
                                   #:380



    the questions of law and fact common to the Class are:



   (a) whether the federal securities laws were violated by Defendants' acts as

    alleged herein;

   (b) whether statements made by Defendants to the investing public during the

    Class Period misrepresented material facts about the business and operations of Philip

    Morris and Exxon, Google,IBM,Phillp Morris, Facebook Apple, Tesla, Google;

   (c) Whether the price of Philip Morris and Exxon, Facebook, Apple,IBM and Exxon ,

    Google common stock was artificially inflated during the Class Period; and

   (d)to what extent the members of the Class have sustained damages and the proper

    measure of damages.

    53. A class action is superior to all other available methods for the fair and efficient

    adjudication of this controversy since joinder of all members is impracticable.

    Furtherma:e, as the damages suffered by individual Class members may be relatively

    small, the expense and burden of individual litigation make it impossible for members of

    the Class to individually redress the wrongs done to them. There will be no difficulty in

    the management of this action as a class action.

    54.     Given PMI agents tried to murder Lisa by committing lobotomy and rape and

    stole her other ovary in retaliation for whistleblowing, these members would not feel safe

    coming forward, as they would be "maimed or murdered" by PMI and their agents.

    55. A CLASS action against victims of Google's unfair targeting of white Christians,

    withholding of monies and unlawful censorship of their product Youtube, Google

    Staffing, and Calico.




                                                                                               379
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 116 of 153 Page ID
                                   #:381



    COUNTI

    For Violation of§10(b)ofthe 1934 Act and Rule l Ob-5

    Against All Defendants

    54. Plaintiff incorporates the foregoing paragraphs by reference.

    55. Defendants disseminated or approved the false or misleading statements specified

    above, which they knew or recklessly disregarded were misleading in that they contained

    misrepresentations and failed to disclose material facts necessary in order to make the

    statements made, in light of the circumstances under which they were made, not

    misleading.

    56. Defendants violated § 10(b) of the l 934 Act and Rule l Ob-5 in that they:

   (a) Employed devices, schemes and artifices to defraud;

   (b) Made untrue statements of material fact or omitted to state material facts

    necessary in order to make the statements made, in light of the circumstances under

    which they were made, not misleading; or

   (c) Engaged in acts, practices and a course of business that operated as a fraud or

    deceit upon plaintiff and other members of the Class in connection with their purchases

    of Philip Morris common stock.

    57. Plaintiff has suffered damages in that, in reliance on the integrity of the market,

    plaintiff paid artificially inflated prices for Philip Morris common stock. Plaintiff would

    not have purchased or invested in Philip Morris stock at the prices paid, or at all, if

    plaintiff had been aware that the market prices had been artificially and falsely inflated by

    Defendants' misleading statements.




                                                                                              :1
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 117 of 153 Page ID
                                   #:382



    58. As a direct and proximate result of Defendants' wrongful conduct, plaintiff and other

    members ofthe Class suffered damages in connection with their purchases and

    investment of Philip Morris, Exxon, Google common stock.



    COUNTII

    For Violation of §20(a) of the 1934 Act

    Against the Individual Defendants

    59. Plaintiff incorporates the foregoing paragraphs by reference.

    60. The Individual Defendants acted as controlling persons of Philip Morris, Google,

    Microsoft, Facebook, HARPER'S COLLINS within the

    meaning of §20(a) of the 1934 Act. By virtue of their high-level positions, stock

    ownership and their power to control public statements about Philip Morris, the

    Individual Defendants had the power and ability to control the actions of Philip Morris,

    Google, Tesla, Microsoft and Facebook and its employees. The Individual Defendants

    participated in and had awareness ofthe Company's operations and intimate knowledge

    of the fialse and misleading statements tiled by the Company with the SEC and

    disseminated to the investing public. The Individual Defendants had the power to

    influence and control and did intluence and control, directly or indirectly, the decision-

    making of the Company, including the content and dissemination of the various

    statements that plaintiff contends are false and misleading. The Individual Defendants

    were provided with, or had unlimited access to, copies of the Company's reports, press

    releases, public filings and other statements alleged by plaintiff to be misleading before

    and shortly after these statements were issued and had the ability to prevent the issuance




                                                                                             ~e:
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 118 of 153 Page ID
                                   #:383



    ofthe statements or cause the statements to be corrected.

    61. By reason of such conduct, the Individual Defendants are liable pursuant to §20(a) of

    the 1934 Act.



    COUNT III

    NON CONSENSUAL ~XPERIEMENTATION AND TORTURE and Sexual trafficking

    for money and "entertainment" by public lynching through harassment, sexual abuse and

    human trafficking and forced servitude

    Against th;: Individual Defendants, corporations and their agents

    59. Plaintiff incorporates the foregoing paragraphs by reference.

    60. The Individual Defendants acted as controlling persons of NFL,GOOLE,

    MICROSOFT AND FACEBOOK, Harper's Collins, IBM, Hilton, Playboy, Disney and

    their many agents within themeaning of Torture &Trademark Theft(18 U.S.C.

    2340A)Section 2340A of Title 18, United States Code, prohibits torture committed

    by public officials under color of law against persons within the public official's

    custody or control. Torture is defined to include acts specifically intended to inflict

    severe physical or mental pain or suffering. In American Needle, /nc. v. Nat'l Football

    League, the Supreme Court held that the NFL's conduct relating to the licensing of

    team trademarks and other intellectual property constituted concerted action of the

    type within the scope of Section 1 of the Sherman Act, thus rejecting the NFL's

    attempt to broadly immunize itself from antitrust liability and allowing apparel-

    maker American Needle to proceed with its antitrust claim against the league.




                                                                                          382
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 119 of 153 Page ID
                                   #:384



   61. By virtue oftheir high-level positions, stock ownership and their power to control

    public statements about NFL, HARPER'S COLLINS, Microsoft, Google, Exxon, the

    Individual Defendants had the power and ability to control the actions of NFL,

    HARPER'S COLLINS, Microsoft, Google, Exxon,IBM, Hilton, Playboy, Disney and its

    employees. The Individual Defendants participated in and had awareness of the

    Company's operations and intimate knowledge of the false and misleading statements

    tiled by the Company with the SEC and disseminated to the investing public. The

    Individual Defendants had the power to influence and control and did influence and

    control, directly or indirectly, the decision-making of the Company,including the content

    and dissemination of the various statements that plaintiff contends are false and

    misleading. The Individual Defendants were provided with, or had unlimited access to,

    copies of the Company's reports, press releases, public filings and other statements

    alleged by plaintiff to be misleading before and shortly after these statements were issued

    and had the ability to prevent the issuance of the statements or cause the statements to be

    corrected.



    52.     Un•~er federal antitrust law, specifically Section 1 of the Sherman Act,

    competitors generally cannot conspire in ways that impair competition or harm

    consumers, be it in terms of increased prices or limited choices. If they conspire,

    they are subject to Section 1 analysis, which, other than for certain kinds of hard

    core violations that are per se illegal, balances pro and anti-competitive effects

    under a "Rule of Reason" standard. Courts also generally apply the Rule of Reason in

    analyzing the competitive effects of legitimate joint ventures among competitors.



                                                                                            383
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 120 of 153 Page ID
                                   #:385



    61. By reason of such conduct, the Individual Defendants are liable pursuant to §20(a) of

    the 1934 Act. And to a Section 1 analysis as they violently injured innocent White

    Christians at 201 s. Lasky Dr and then tried to murder Lisa at Weymouth Clinic overseas

    in Great Britain using proxies Lucian Ion, Leslie Flieshman and Christine Janssen,

    Google, CAA,UTA, WB,Netflix, Exxon,Gregor Bran and the US Military and UCLA to

    commit violent cutting of Lisa's muscles and bones and then stealing her currency in the

    amount of 100,000 which was locked inside a locker and which they broke in and stole.

    Further, to disfigure Lisa, someone covered Lisa in illegal tiller made from silicone with

    intent to disfigure her and did alter photographs with intent on that planned

    disfigurement. Gregor Bran without a license did cut out Lisa's brain tissue (lobotomy

    includes allografts for sale) didi unlawfully claim LIsa was delusional and in need of

    Lobotomy with Woodland Care, Virginia Mennonite Rehablilitaion, Exxon, PMI, USC<

    UC Regents, LACCD and others with intent on murdering LIsa and did rape her violently

    at the facility. Lisa was raped at PMI's facility on 1/29/2015 and LAPD refused to

    investigate and this was in a faliclyt of commerce used by eductatio facilities and thus a

    hate crime against Lisa was committed by said parties and others. Then on 11/27/2018,

    Gregor Bran and Abdel Salam raped Lisa again this time stealing her brain tissue and

    second ovary, causing her to travel internationally for that sex act and Lucian Ion did

    accept money to commit violence upon Lisa in a team and did accept over 2 million

    dollars to injure Lisa with Elon Musk and other gigantic multinationals who wanted to

    kept the scheme quiet and hurt her interests to disfigure her so she would lose reach

    across Google and other social media platforms. USC and Keck Medicine, UC Regents

    and LACCD acted with violence in retalation of Lisa's lawsuit and claims oftheir rape




                                                                                              384
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 121 of 153 Page ID
                                   #:386



    and torture.



    COUNT IV.

    Against the World Bank, USC and UC Regents and Los Angeles City College board of

    Trustees; Gavin Newsom,Elon Musk, Bill Gates; Microsoft; Damone Roberts; Greg

    Lauren; Playboy; Google, Susuan Wojikci, Larry Page, Les Wexner, NBC Universal,

    Sony Music Entertainment, Amy Pascal, Disney, UC Regents Board of Trustees,

    LAUSD,Google, CAA, UTA, WB,Netflix Board of Trusteees, Eric Garcetti, Gavin

    Newsom,Nancy Pelosi

    NON CONSENSUAL EXPERIEMENTATION AND TORTURE OF WHITE

    CHRISTIAN Americans &HATE CRIMES AGAINST REPUBLICANS IN

    EDUCATION and discriminatory treatment in employment and medical care claiming

    rights to water, to holocaust and to food

    Against the Individual Defendants

    59. Plaintiff incorporates the foregoing paragraphs by reference.

    60. The Individual Defendants acted as controlling persons of World Bank, USC, UC

    BOARD OF REGENTS AND LOS ANGELES CITY COLLEGE BOARD OF

    TRUSTESS, Google, CAA, UTA, WB,Netflix within the MEAN[NG of the ACT and

    DID create curriculum of genocide against White Christians women (targeting them by

    AGE and Chrisitan faith) in plastic Surgery clinics to commit torture upon them and rape

    them and steal their bones and eggs, then illegally redline them from any further

    healthcare or fair treatment in education claiming communications is permanent(their

    curriculum boasts of placing women and men in penitentiarys permanently). Defendants



                                                                                           .y
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 122 of 153 Page ID
                                   #:387



    did steal trademarks and try to murder Lisa for her speech and rape heron two occasions,

    then withheld all rights to proceeds they made by stealing White Christian womens' body

    parts, which is unlawful in education.

    Such conduct is Torture(18 U.S.C. 2340A)Section 2340A of Title 18, United States

    Code, prohibits torture committed by public officials under color of law against

    persons within the public official's custody or control. Torture is defined to include

    acts specifically intended to inflict severe physical or mental pain or suffering.

    61. By virtue of their high-level positions, stock ownership and their power to control
    public statements about World Bank, UC REGENTS, USC, Los Angeles Community
    City College, Google, CAA, UTA, WB,Netflix and other defendants, the Individual
    Defendants had the power and ability to control the actions of LACCD,UC REGENTS,
    USC, Google and its employees, affiliates or associates. The Individual Defendants
    participated in and had awareness of the Company's operations and intimate knowledge
    of the false and misleading statements used to gain federal grants and Department of
    Defense grants that violently injure White Christians seeking plastic surgery.

    LOS ANGELES COMMUNITY COLLEGES
    OFFICE OF THE CHANCELLOR

    ADMINISTRATIVE REGULATIONS did set up auxillary
    organizations with explicit intent on injuring the rights
    of White Christians and did set up organizations to act as
    collection agencies yet posed as plastic surgery clinics
    and did boast of allowing Umoja Club to cut out body parts
    for dissection on their website. Umoja is a UN, World Bank
    organization that also allows UC Regents to deprive rights
    to white innocent students when collecting a debt due to
    unfair loan practice and faking a Death to collect on Life
    inruanc2 policies after killing students that did not meet
    their rigorous guidelines of indoctrination. Lisa is a
    republican and as a teacher for both schools, knew of the
    scheme that started with curriculums posed to deprive
    rights to White Christians and instead provide the White
    Body as a platform for racial healing of groups after
    setting forth this curriculum as defined by Gordon Getty
    and Robert Cooter, Alan Rodgers and others who deliberately
    set up a slave system to steal rights and eggs from
    innoncent White Americans. Using the schools to target the
    brightest students, Lisa was given many awards, but one
    award by Mark Richard showed a sinister plot against Lisa.


                                                                                         386
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 123 of 153 Page ID
                                   #:388



    It claimed "1'~'Iark Nichard, at~tl~ul• af'I~c~ ~rl Ihc~ B~tlurn oJ'tlar. 11"orld has to tiay about
    Lisa llou~;lass' No "fell ~~1ote1:

   „i ~tia~ E~~.~lle~d alc~n:; l>y t(~E• re~cklc•ss»ess of~the piece and its c~mce~~led knc~~~ in~;ness.
   'I~herc is also ~:~ k~rutal untlinchin~;~ c~yf~ in E~lacc in this: piece that drai~~s thc~ reader in ~:tnd
   set s the reader iip with this odcl credibility f~~r a ~ooa, «ell-deser~~ed sucker punch."

    1~1a~iy ~vh~~ read this ti~i.~ncl it ~xid. Oelder yet, th~~t 1~~1arl; Rich~.ti•d tivoi•(;s fi r I:xtiun anal it
    i~ clear Lisa ~~~as tar eted early fi r torture a~ld abii~e throe h the schools.

    Nut ti, mf~ntion leer norther an~i tathf~r ~~~h~> deprived h~~r the right t<~~ arten~l any C~rivate
    ~ch~~c~l or colle e. "l~hus «~heri Lisa tool: ~n~t leans to attend college, UC' Relents never
    ~~laiuied t~iey could cutout her loa~rs fi•ou~ her bud~~ after taking her death or cash out
    life ins~~rance t<~ ctcp~•ie hc:r uf'her ~•i~;trt~. Cat•ul :1nn E►nquies pl~irecl I.itia on a Do Not
    R~~y I.i,t sc> slie could n<>t make money. i~~~arl; I.uckerber ; hi~i all tit>r social media to
    ~~rc~atc~ ~.~ntairnc~ss in tlu.~ lY~arlcet. C;c~~~~;lc~ bl<~cked her right to make rnone:y as Calico
    (tlieii• lab) rc~utiiiely iiijiu•eci ~~~<.~meri. Kupert 1~1ui•doc.h laid c~t~~hei• lawyers to tr•y to l:i11
    her.

    This is a }?lot sc~ caititt.n•hin~; ~nn~ ~vh~~lc~ ~~oinit~,}' leas beE~n at~ected. . The Individual
    Defendants had the power to influence and control and did influence and control, directly
    or indirectly, the decision-making of the Company, including the content and
    dissemination of the various statements that plaintiff contends are false and misleading.
    The Individual Defendants were provided with, or had unlimited access to, copies of the
    Company's reports, press releases, public filings and other statements alleged by plaintiff
    to be misleading before and shortly after these statements were issued and had the ability
    to prevent the issuance of the statements or cause the statements to be corrected.

    In auxillary programming, LACCD boast that all services
    must be undertaken to benefit the college, which is unfair
    t o the investors of a service seeking to better their own
    lives.
      2 . All services, programs and activities that may be
    undertaken by an auxiliary organization shall be maintained
    f or the general benefit of the educational program of the
    District and its colleges. Upon Board of Trustee approval,
    an auxiliary organization may assume any of the services,
    programs and activities listed in Board Rule 13101 in
    order:

     61. By reason of such conduct, the Individual Defendants are liable pursuant to §20(a) of

     the 1934 Act.




                                                                                                               ~:
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 124 of 153 Page ID
                                   #:389



    62.    Given the school set up the curriculum of flagging charts to prevent freedom
    and movement of students, they are in violation of 25 CFR § 11.404 -False
    imprist~nmenC,

    63.   Given even the CIA claims you cannot target someone through a school
    system in EXEC order 12333, LACCD, UC Regents both where Lisa studied and
    worked are in violation of a hate crime against her and unlawfully tried to murder
    and maim her for her speech and academic freedoms and took federal funds to
    perform such conduct against her.

    64.    Given Lisa has been held in detention since 2015 without being accused of
    any crime,such conduct violates the law and the constitutional rights under the
    Thirteenth Amendment, Fourth Amendment and Eighth Amendment and First
    Amendment as Google continuously shadowbans Lisa's site and refuses to pay her
    back pay.

    65.      The parties 1-15 who cannot move freely hold the school responsible for
    illegal conduct and discrimination against White Christian Nationals in education.

    66.    That LIsa was teaching, then told she could not talk about Human
    Experimentation or Republican support of the President, then suddenly lost her job
    without ever being given a reason, LIsa also sues for political retaliation by Los
    Angeles City College and its agents Xaavier Becerra who ordered her maimed while
    she was teaching for the school.

    67.     That LACCD was involved in MK Ultra program by injuring white Christian
    Nationals they are responsible for Genocide and inequitable treatment of White
    Women who work there did discriminate against Lisa who tried to warn others of
    their role in hurting women.

    68.    Given LACCD tried to murder Llsa for whistleblowing and would not place
    heron the schedule they are responsible for conspiracy against rights and for
    organizing a plot against her through their teacher Joe Ryan.

    COUNT V.

    Against JOHN ZIMMER AND LOGAN GREEN

    67.     Unfair Competition; illegal discrimination against rights; unfair employment
    practice as to their Lyft Platform.

    68.     Lisa was in an accident while driving for Lyft on or about 6/07/2018.
    Though she got a lawyer, the lawyers were paid off by NASA and other individuals in
    this case so she could not get paid for her injuries which were severe in nature.




                                                                                         ..
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 125 of 153 Page ID
                                   #:390



    69.   YORK is owned by Johnson Controls who participated in her rape and torture
    nn 1/29/2015.

    70.   Yorlc and Johnson Controls failed to pay out her medical injuries which
    proved severe spinal damage and brain damage.

    71.     Lisa sues for Unfair competition, torture by an employer and unfair
    insu►-ance practice by fo►-cing an injured employee to further damage her brain and
    spine by withholding pay so she could not get better.

    72.      I sue for damages.

    COUNT Vl. Against ALL Defendants

          1. CONSTITUTIONAI,WRONGS OFGENOCIDE, HOLOCAUST, MURDER FOR

             H[RE, exploitation, criminal sex acts, harassment, withholding earnings,

             intentional violent study against Women by Paris Review, Kanye West, Elon

             Musk for a RADICAL SELFIE.

          2. Most lawsuits against police officers involve the Civil Rights Act of 1871. (42

             U.Q.C. § 1983.) A secti~~~ 1 333 claim alleges that the defendant, "under color

             of law," violated the plaintiff's constitutional rights. The use of excessive

             force constitutes a valid claim under section 1983 because it violates the

             Fourth Amendment prohibition against "unreasonable seizures."victim to

             travel with intent on murdering her, in retaliation of Free Speech and

             her The "murder-for-hire" statute, 18 U.S.C. § 1958. These policies or

             practices violate the Fourth amendment, Eighth amendment, First

             Amendment and thirteenth Amendment.

          3. EACH DEFENDANT engaged did conspire against White Christian Nationals.

             And Milce Coulte~~, Neva Kaya, Lucian Ion, Susan Wojilcci, Larry Page, Gregor

             Bran, Norm Block, The Guardian, Gaogle. CAA, U"I'A. WB, Nettlix, Luke



                                                                                             :•
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 126 of 153 Page ID
                                   #:391



          LeGraff,.Lonny Depp, Alison .lanncy, Mark Burnett, Sue Douglass aka Sue

          Peters aka Sue Kawashimi, Dina Douglass, aka Andrena Douglass specifically

          against Lisa, in a way that shows malice Forethought and holocaust, genocide

          and nonconsensual servitude for money.

       ~1-. Each Defendant did conspire to LYNCH Lisa to make money and torture her

          in retaliation of her• lawsuit which detailed a conspiracy against White

          Christian Naitonals for gangrape and torture.

       5. 4.      Each defendant violated the laws of the Constitutution claiming right

          to rape and torture women and men calling it hunting or sport.

       6. Each defendants conspired against Lisa under f3ivens.

       7. Each Uefendarit did enslave millions of nmerican White Cllsitian Naikanals

          with intent to persecute and enslave them which is a holocalrst.

       8. Each Defendatn conspired to Unfair banking collection practice by sneaking

          in to steal t.~ones eggs and brain tissue without ever kelling the women it was

          a batik o►• They were a Bank or ATM.

       9. Each Defendant known ai d unknown faked their o~vn deaths to pt•ocure

          organs from innocent White (:hristian Nationals americans.

       10. Each defendants flagged AND E3LACKLISTCD charts of Wtiite Christian

          Nationals Americans to keep them as slaves and to prevent fairness in

          education, employment and lending.

       11. Each defendants knowingly tortured caur~tless Americ~~ns tlu•augh the

          fraudulent scheme.




                                                                                      390
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 127 of 153 Page ID
                                   #:392



       1l. Each specified ~mK~lc.~yt~r did procure l,is~ through discriminatory

          employment practice, fake intervietivs ai~ci hiring practices that violate the

          contstitutic~nal right to k~e s~~fe in o~~r persc.~ns, and dici e~lslave Lisa against

          the `i'hii-teenth tlmendment, f~ourte~nth n~nendmE~nt, Forutt7 Anaet}d►nent

           and (;ighth Amendment.

       13. (n HOLO(r/1[JS`I' c~~ses such ~~s these, Reparations ~~re m~nciatory.

       14. LIsa was raped as a child due to actio►Is and trarficking by Sue Douglass, John

           Douglass and give~~ slle vas only 5 years o(d, they did profit an such injuries

           unlawfully ~u~d they wc~ri<eci ae the time fr~r the NHS of (treat Britt~in,

           committil~~; these crimes for USC, tICI.,A, L•'xxon ar~d the F1SA courts.

       15. Lisa was hit by a bus ~vhil~:~ in (treat Britain and the la~v~~ers tivere pain off to

           rrot oftier h~a~ ►l~o~~c~y oi, l-e~~t~Essent he~~ as she is kept as a slave by C;rest

           13r;~ain, Ciry of Lc~ndo~l ar~d it's officials ~vitho~.it consent, stole her rights to

           fair treatment, did tortilre her as a child by }ler being cnvt~~d by them ~~II(~        C~1CI


           contil7ue that torture Far yt~al•s thrc~irgh withholciiri~ rights to insw•~ance

           payours, and other facts wklich will be proven by leer iY~other's sinister

           documents c.~f' federal fi•aud ~~nd treascan against a nation.

       16. Each Defei~d<~~lt did ~~lot against {.,isa f'o►• her body parts grid with i~7tent to

           sexually assault her tang rape her and lynch her Gas will be proven through

           Vti~I3, CAA, docu►ne~~ts of Jaffrey Doucette and Ronee UyEshiro.

       17. Bach DeFendai~t dicl violate RICO.

       1f3. his to the State ol~{:a(ifornia, Xavier E3ecElrra did order Lisp raped and tort~u~ed

           cl~imin~ I~~f1~~tic~r~ have hil7~ ttae rig~~t to d~ so. I-Ie did tz•atEick Lisa overseas fo►•



                                                                                                   391
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 128 of 153 Page ID
                                   #:393



          the rape and did accept money for the body parts and did extort Lisa by

          various means and methods of enslavement to pay foz• his Dreamers

          program.



       As to Google, Alphabet, Sus~~n Wojicki, and Anne Wojckici, Larry Page Youtube

       and specifically those withholding rights to earnings from Youtube. Each

       associate of Google and Yautube chid violate the law and did disciininate based on

       First Amendment rights tc} speech and political affiliations by withholding

       earnings and did punish victims oFtl~eir crimes t~ obstruct justice. I ask fior fair

       earnicigs and far our wittih~ld rrionies to be released and for back pay as their

       agenks and Gaogle secret staff engaged in cyber-bullying creating an unfair

       tn~rrl<et. Further, l~~cic pay for the amr~~~nt of time they censored us.



       As to the t:ity of Lo~Idon, their police and their acts of slavet,y. 1 aslc foi• fair and

       equal treatment by law Tn release us held on foreign soils and far p~~ynlent and

       rights to our stolen babies and royalties on our stolen facial bones, eggs and

       m uscles by their agents.



       Given the prr~pel~sity tc.~ hide crimes through British Museum,Ln C:ounty

       Museum and Fowler, Getty Museums, I ask that they disgarge profits of those

       Ameri;:at~s they are keeping as slaves, and stole MAJOR ART from and to re-

       instate their rights, through their crimes against humanity.




                                                                                               392
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 129 of 153 Page ID
                                   #:394



    PRAYER FOR RELIEF

    WHEREFORE, plaintiff prays for judgment as follows:



    A. Determining that this action is a proper class action, designating plaintiff as Lead

    Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal

    Rules of Civil Procedure and plaintiffs herself as lead counsel(due to the payoffs of

    legitimate lawyers by Rhillip Morris, Google, Microsoft, Exxon, Harpers Collins, Paris

    Review and Jewish Telegraph and their agents it would not be fair for the victims to have

    to have a lawyer who could be paid offfor her and the other victims who called over 500

    lawyers arr~ some ofthe lawyers took money to prevent the facts from coming to light);

    when the lawyers took bribes and are working for Great Britain and under their control,

    such an act while we are slaves would not be fair



    B. Declaring that Defendants violated the 1934 Act and awarding plaintiff and the Class

    compensatory damages at an amount to be determined at trial and prejudgment and post-

    judgment interest thereon;



    C. Award plaintiff costs in state court as to the Andrew Frankel and USC case who at all

    times relevant fall under PMI's and Google's authority and did engage in obstruction and

    then attempted to murder her by contacting her overseas surgeon Lucian Ion who

    attemped to kill her with Gregor Bran and USC agents Chia Soo by cutting out her brain

    tissue and lobotomizing her. She had money locked in a locker and that amount was

    150,000 and it was stolen from the Weymouth Facility as well overseas on Great Britain




                                                                                                393
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 130 of 153 Page ID
                                   #:395



    soil.



    D. Award Plaintiff release from captivity or the captivity of GREAT BRITAIN or anyone

    who is holding Lisa and the other victims as as Dead as a guardian so tht her

    constitutional rights might be restored, whether held by Israel or by Great Britain or the

    Vatican Itself.



    E. Awarding plaintiffs reasonable costs and expenses, including attorneys' fees; and

    F. Awarding such other relief as the Court may deem just and proper.

    G. Award reparations of holcaust of babies stolen, sterlizaation to cause injury. Selling

    our babies, selling our art. Mutilaiton and lynching of White Chritian Nationals.

    H. Awarding back pay from discrimination at LACCD by state officials who then tried to

    murder Lisa for her speech as a teacher while employed by the state of Califronia and

    they tried to murder her.

    I. Awarding Lisa and others discriminated on the Google Youtube site their earned

    money and money for unfair practice in human experimentation by gangstalking on the

    site unfair withholding of monies earned and their destruction of White Christians by

    Calico labs

                       I.       Repations for 100 years of genocide against white Christians

                                through unfair policy and procedure, throughout the United

                                States, Great Britian, City of London, World Bank, Australia

                                and world wide where US government and its agents are

                                committed unfair genocide on a race.




                                                                                             394
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 131 of 153 Page ID
                                   #:396



                      II.     Return of stolen cultural objects and effects or an amount that

                              reflects their value.

                      III.    Knowledge of where our children are, who our eggs were sold

                              to, and ability to let the child know we are their true genetic

                              parents.

                      IV.     Ordering Whtie Christians a protected class.

                       V.     Ordering the fact true that a Holocaust against White Christians

                              so they can enjoy the same rights as other classes and be

                              protected.

                       VI.    Disgorge profits and allow share in the royalties of stolen

                              tissue, currency and implanted devices.

                       VII.   Order flags removed so medical care so the women can have

                              the devices removed and jaw and faces rebuilt so they can

                               breathe.

                       VIII. ORDER Paris Review to stop harming women by their study of

                               the violent gaze and gangstalking.

                       IX.     Order employers to pay back pay for retaliation for

                               whistleblowing and treble damages.


    JURY DEMAND

    I certify that the foregoing is true and correct to the best of my understanding not being a
    lawyer and being deprived of rights to a lawyer. I certify that this certification was made
    on July 20, 2020 in the City of Los Angeles, County of Los Angeles in California. And
    that these statement are made under penalty of perjury to the best of my understanding
    and comprehension of the events, facts and acts and docuemntion of lynching.

                                                                                                d~-


                                                                                                395
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 132 of 153 Page ID
                                   #:397




    Plaintiff demands a trial by jury.

    DATED: July 20,2020                  7~ /~'~~
                                         /~   ~ (i(,
    Lisa Douglass
    PO Box 480913
    Los Angeles, CA 90048
    323-346-5175
    lira clou~la sra;icloud.cc~m




                                                                      396
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 133 of 153 Page ID
                                   #:398




                             DCCLARATION OF LISA DOUGLASS

           I, Lisa Douglass, declare and say as follows:

                  I am a resident of Los Angeles County. 1 have personal knowledge of

    the matters stated in this declaration, and if called as a witness I could and would

    testify competently as stated herein.

           2.     I was recently a plaintiff in a lawsuit called Douglass v. Frankel

   (BC648115). As a favor to me, my friend Heidi Frahm delivered some documents

    forme to the opposing lawyers in my case. Shortly after she began delivering the

    documents, I witnessed two attorneys in the case (Patrick Cain and Gil Burkwitz)

    begin to harass and bully her. They both made Ms. Frahm's document deliveries

    extremely difficult and time-consuming by, among other things, evading service.

    They also began making up terrible lies about Ms. Frahm in court and in court

    documents in an apparent attempt to bully her so she would not help me in any way

    with my case. Further, the facts and acts relating to what happened to me where a

    public lynching organized through Paris Review, AA, UCLA and others as mentioned

    with intent on forcing me to perform work as an extra by flagging my chart so [

    could not work. As an extra, they sent me on jobs and job interviews with intent on

    procuring me to steal my ovaries, facial bones and with intent on injuring me.

           3.     At the March 19, 2019 hearing in my case, after [told the judge that

    Ms. Frahm would testify about Mr. Cain's behavior, 1 very clearly heard Mr. Cain sav

    that he had strong evidence that Ms. Frahm is committing unauthorized practice of

    law. He said that he could not drove it 100%, but that there was "strong evidence"

    of it. At the time, I didn't understand exactly what that meant. But after the hearing


                                                                                           397
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 134 of 153 Page ID
                                   #:399



    Ms. Frahm was clearly extremely upset(the most upset 1've ever seen her), and she

    explained it to me. A few days later, I drafted a declaration for her to use in a

    lawsuit and a Bar complaint against Mr. Cain.

           4.     The next week, US Legal erroneously emailed the transcript of the

    March 19 hearing to me,even though Ms. Frahm was the one who had ordered it -

    not me. When Ms. Frahm and f saw the transcript, we were both shocked that Mr.

    Cain's clear accusations against Ms. Frahm were not in it. We both emailed the court

    reporter, Yolanda Fluff, to ask if anything could have been missed or if anyone was

    allowed to edit the transcript. Ms. Huff very r:!dely responded by making

    outrageous accusations, such as claiming that I had broken the law by buying the

    transcript and giving a copy to Ms. Frahm, which was completely false. (Again, Ms.

    Frahm was the purchaser of the transcript, not me.)

           5.      Because the transcript was missing a chunk of testimony and Ms.

    Huffs behavior (as well as the defense attorneys') was so bizarre, I suspected that

    someone had pressured Ms. Huff to alter the transcript. Therefore,[had the court

    issue a subpoena for Ms. Huff requesting her documents regarding the transcript. A

    true and correct copy of that subpoena is attached as Exhibit A. Before I could get

    the sheriff to serve Ms. Huff's subpoena, Ms. Huff found out about it and made calls

    to try to stop the subpoena. Defense attorney N~:~ria Hovsepian then shockingly

    argued in court for the judge to stop the subpoena, and he issued an order that it

    could not be served by anyone to Ms. Huff's home. Since I have been unable to get

    any other address to give Ms. Huff the subpoena at (I don't think she has any other




                                                                                         .,,
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 135 of 153 Page ID
                                   #:400



    address) -and she has refused to provide one - t have been unable to subpoena her

    records.

          6.      I had the sheriff serve a subpoena on US Legal on April 18, 2019,and a

    true and correct copy of that subpoena is attached as Exhibit B. US Legal similarly

    refused to turn over any documents about the March 19 transcript. Not only did

    they refuse to comply.with the subpoena, but they did not even respond to a motion

    to compel the subpoena.

           7.     Since this has happened, I have seen an unfortunate change in my

    friend, Ms. Frahm. For• a while, she would not help me at all with my case because of

    the defense lawyers' behavior. Since then,she often seems very despondent. I have

    also seen her frequently have to lie down and put ice packs on her face because of

    headaches. I field it horrible that she has had to go through these things just because

    she helped me -for free - by delivering documents and agreeing to be a witness in

    my case.

           8.     Further, my time on Youtube has afforded me a platform to talk about

    the racial targeteing of White Christians. At the time of my statements I did not have

    physcia evidence to prove my claims but saw how I was treated by employers,

    doctors and those that withheld my rights.

           9.     During my time on Youtube, my site and my person has been attacked

    even though [ am a protected class due to being raped and tortured and disabled by

    these actions as mentioned in the case, when Informing Youtube about being

    targeted, they demonetized me twice.




                                                                                       399
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 136 of 153 Page ID
                                   #:401



              10.   Not only does Google support hate speech against White women and

    not reprimand those who target by the name "Karen." They also have racist policy

    related to reports of the targeting .

              11.   Google's p►•actice of punishing creators, by withholding their- money or

    demonetizing then to affect policy, is monopolizing certain ideas, and censoring

    others.

           12.      Not only was I targted by people in this case, through the Youtube

    platform, but censored on Facebook and Instagram after Facebook executed a Police

    Training using me, which is not constitutional and unfair practice which represents

    monopoly.

           13.      University of Southern California with Kareem Abdul Jabarr and the

    NHS used their prestige to convince my father to sell me as a child for studies and to

    deprive me of any rights to work or ►-fi ghts in education.

           14.      University of Southe►•n California conspired against Calfiornians to

    target them through journalistic freedom, obstructed justice of child trafficking, sex

    acts on children and stolen sold children.

           15;      I went to the LAPD and Beverly Hills Police, who mocked me for being

    gangraped, tortured and did not investigate my claims. 1 wrote a letter to Office►•

    Spagnelli and told her 1 was raped and still she would not investigate.

           16.      When I tried to give them photos of missing children that I found in

    my neighborhood where they are stealing children, they refused to take the

    photographs. I Found bags of clothing of children and they refused to investigate.




                                                                                           400
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 137 of 153 Page ID
                                   #:402



           17.    I found torture documents that prove, LA County, LA City, LA Phil is

    unlawfuly using music,Satanic Ritual Abuse to torture women through spells and

    other methods that include sexual exploitation with ultimate intent to torture.

    Further, they failed to help the women who had been raped by their doctors and

    others who use the facility to rape women who rejected them..

           18;    When [ went to Kaiser and my ovary was missing after f was

    mutilated, the doctors would not tell me what happened to me. I begged them to

    help me with my mouth and nose as 1 could not breathe normally. Dr, Gross at

    Kaiser told me Andrw Frankel should be in jail for what he did to me, yet the LAPD

    and BHPD would not help any of us. The doctors at Kaiser hired Priyanka Bhanot to

    lie about me to create a report to cut out the top of my spine and lobotomize me. Her

    report shows unlawful intent to sterlize women and perform unnecessary surgeries

    on them for Kaiser's profit. They stole my ovary.

           19.    CDC admits to stealing my eggs and implanting them,and that those

    eggs made a baby in a report published on the Internet.

           20.    The horse breeding documents where they hide that they use women

    for breeding,shows t was nominated for breeding a foal by a UC Regents employee

    Travis Miller and referred to me as a "Sexy Blonde" that they intended to use for

    unlawful organ theft and breeding.

           21.    The government knew about our injuries and tampered with our

    rights in courts by payoffs, traceable to Canada and New South Wales.

           22.    Iran into a man at City Hall and he was speaking on the phone about

    our cases. I recorded him as I was in shock about him claiming LA County has so



                                                                                        401
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 138 of 153 Page ID
                                   #:403



    much money to pay us, yet they have never' given us any money for our injuries. In

    the recorded message he admits that he is going to provide indemnity for those that

    h urt us through the "LA County's Affiliate Agreement." The man is Brad Spellberg.

           23.    Not only did Andrew Frankel guarantee he would not remove tissue

    d ue to my Christian Faith, but he also knew they intended to take my ovaries a~ld

    facial bones and intended to expose me to H[V, perform heart surgery (stent) and

    thoracic spine surgery after castrating me and raping me.

           23.    SAG-Aftra in bad faith, allowed me to join for $3000,so they could

    target me to cash out life insurance.

           24.    The lawyers„ insurance and others members of this case were paid

    off, took money from News Corp, Bachher Jagdeep paid my Landlord $30,000 for my

    body parts as he gets money every month to observe my torture hired through

    UCLA affiliate Semel..

           25,     I know that Scientology personnel Maya Lazar has been paid to spy

    on me in my own bbuilding as she left letters showing she was trying to "go clear,"

    she works for University of British Colombia, the NHS, UCLA,Semel and Scientology,

    yet we are flagged so that we cannot work.

           26.    1 contacted my parents for help and they refused to give me money to

    fix my jaw so I could breathe. So,[pulled their land deeds. They work for UCLA, USC

    and used their own address to attach my death certificate to. Cashing out my life

    insurance after torturing me my whole life.

           'L7.   My parents also used fake names to steal anther people's rights and

    repeatedly faked their deaths, as did Chia Soo.



                                                                                         402
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 139 of 153 Page ID
                                   #:404



            28.   My parents put me in a study so that I could not fulfill my dreams and

    instead was a lab rat for them to earn money on. I was tortured severely as a child,

    my hair ci~t off so they could sell it, exposed to inhumane treatment and forced to

    get an abortion against my Chrisitan beliefs as my parents refused to help me

    financially and had flagged me to prevent me from creaking money on my own.

            29.   After the abortion, you can see they received a huge sum of money in

    the amount of 500,000. Though I do not know if they sold my baby, this looks

    extremely suspicious given my clinical trials are attached to their house.

            28.   The abuse was severe. 1 was raped as a small child when my parents

    took us to Ohio to setup shop working for the National Health Service. We were left

    in a house where we were severely abused and I was raped there.

            29.   Before my injuries at Lasky Clinic, Milce Corridori as an agetnt for the

    State of California began calling me pretending he was my friend, when really he

    wanted to get me to the Peter Strauss Ranch, which legally gave them the right to

    screen me for "rape and mutilation."

            30.   Michelle Latiolais at UC Irvine, where 1 was in Grad School ordered

    Nicole Kelly, and Vinh ha to bully me. Aaron Peters attempted to rape me and no one

    would look into the severe bullying while at UC Irvine.

            31.   Michele'later• wrote a book mocking my injuries and gave me a book

    called "Savages," coding what she conspired to do to me using Nicole Kelly and

    Emily Green. The money she earned on my injuries went to Chabad according to

    fact.




                                                                                        403
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 140 of 153 Page ID
                                   #:405



           31~    When I reported it to the Psychologist at UC Irvine for some reason

    they told the Diversity department, which I belive was to secure a plot against me

    for their profit to amp up the bullying as it was working to make them money.

           32.    Michelle Latiolais made sure everyone else had real jobs in college

    and most were hired already by Paramount to write books to further their agenda.

           33.    Aaron Peters, a classmate threatened to kill me and I was scared to

    come to school after 1 rebuked his sexual advances.

           34.    T'he bullying took years.

           35.    Eventually Jonathan Shaw found me in AA and told me I was a great

    wrtiter and asked me to come to his class at LA City College with Joe Ryan.

           36.    Joe Ryan as an agent for LACCD asked women to come cast spells on

    me and the entire class was made up of agents of Netflix, Harpers Collins and

    Disney. They bullied me severely with the main goal of finding my trigger word

    which had been implanted by taped my father forced me to listen to in childhood.

           37.    In AA too, a man approached me and I had been dating a man that

    became very mean Steven Evetts, this man Johnny Royal, a nurse, told me he was a

    healing practitioner- aid wanted to help me get over the abuse of the man l was just

    formerly dating.

           He invited me to his home to cast a spell on me and summoned demons to

    hurt me, tut did not tell me that, he said I would be involved in a healing so f

    wouldn't think of Steven or the pain he caused me.




                                                                                        404
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 141 of 153 Page ID
                                   #:406



           Instead of what was agreed upon, he performed something that caused me to

    be injured by demonic satanic ritual abuse. He did not tell me he was a Satanist and

    I didn't know that he was when I went to his studio.

           He is a Satanist but I did not know that, and went in good faith to his home. I

    met him at Bliss Cafe where Steven Evetts was.

           38.      At the same time My friend Jo Peta kept trying to tell me she liked to

    say the N word and asked if I liked to say it.

           39.      I told her no, but she told me she liked to say it and I remember being

    uncomfortable. The people in AA had ostracized me and Patty Barret and my other-

    friends stopped talking to me. Laura Clery as an agent for the Hiltons made up a lie

    about me with Stephen Hilton.

           40.      Kate Lubahn of Disney and working for Demi Lovato at the time was

    sending me letters as an agent for Disney saying hate speech about gay people and

    making fun of men who could not get erections. She aand others sent pornography

    to harass me.

           41.      I told her not to send the letter she intended beat it seemed again these

    people including Ruby Rose were trying to set me up. To say something against gays

    or blacks :vhich 1 would never do.

           42.      Alcoholics Flnonymous was used by City officials t~ extort, bribe and

    find out information so they could use it against innocent Americans and try to find

    their trigger word so they could cash out their life insurance. My father had

    implanted the word as a child when I was given tapes to listen to which had the

    trigger word in it..



                                                                                         405
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 142 of 153 Page ID
                                   #:407



           43.    They targeted us through an enormous scheme using Bradley Bello,

    Jonathan Shaw,and teachers and friends in AA who then wrote a book mocking my

    burning and maiming called "Narcisa." Our Lady of Ashes, which was put out by

    Johnny Depp's imprint..

           44.    The government knows about projects of New York hiding torture

    crimes on Californians yet did nothing about it. They supported the lynching by

    failure to help us. They let us be lynched by WB,CAA and knew these projects were

    ongoing to commit genocide.

           45.    We reported rape, spinal surgery, torture and a device implanted that

    blocked breathing and smiling. And because we were white Christians, they refused

    to help us.

           46.    During Covid not only did our City and State withhold rights to money

    after taking it from the Federal Government,even though it states I have access to

    6000 more dollars, refuses to let me certify for benefits.

           47.    Afte the EDD took federal money from the Covid but failed to provide

    the PUA tc~ my friend.

           48.     Our government is not helping the oppressed white Christians in

    Califronai, when they know Michigan, Oregon, Nike, LACCD, UCLA, Exxon, Microsoft,

    Google, Facebook, LA times, Paris Revew and many others use unlawful journalist

    Freedom to rape and torture women to earn money.

           49.    A government that allows lynching of white women who are Christian

    is oppressing a Religious observance and torturing those who practice it.




                                                                                      406
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 143 of 153 Page ID
                                   #:408



             50.   After I went overseas to get fixed, my judge forced me to tell him who

    my surgeon was.

             51.   I told him my life was in danger and he still forced me to tell, even

    though he never forced USC to tell me who raped me and mutilated me and stole my

    ovary.

             52.   The government with Xavier Becerra and US Military trafficked me

    tosteal my other ovary on 11/27/2018.

             53.   I woke up and most of my nose was gone, that I had paid to rebuild.

    M y jaw was shorter again.

             54.   t was sent by train to Belgium see a doctor about rebuilding my jaw

    and stopped by the TSA who knew who I was.

             55.   The TSA conspired with Lucian Ion who sent me to Cavendish where

    saw the Saudi Minister of Defense Salman Bin Mohamed on or about 11/26/2018.

             56.   My US government through the World Bank sent the head of Defense

    of Saudi Arabia to tell Cavendish to lie to me about the condition of my facial bones

    which was clearly destroyed and burned off.

             57.   I tried to leave the facility and they told me they had to explore to

    remove the torture device.

             58.   Because I had been helped before by the doctor, I told them not to

    remove any tissue,just the device.

             59.   Hoever when I woke up, my face was badly disfigured and my mouth

    rearranged, which was not what was agreed upon. l was lobotomized and I do

    believe they took my second ovary in that surgery.



                                                                                           407
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 144 of 153 Page ID
                                   #:409



          60.    The documents show the US Mitliary and Keck School of medicince

    came to lobotomize me.

          61.    After everything, this is retaliation for my other lawsuit. The one that

    says what happened.

          62.     Later-, I got computers and diaries related to the hate crimes against

    w hite Christians and the lynching planned by WB,CAA, USC and Google.

          63.     I have been upset that the profits have not gone to the victims.

          64.    This is a plot against America, my specific case is one on millions.

          65.     Yosef Goldenberg thew out documents implicating 'Zenith, who

    Frankel works for.

          66.     When I went on Extra Calls, I did nto know I was being procured for

    rape and torture.

          67.     I worked on films to make money as 1 was stripped by my own

    government and parents and the N HS to be successful despite my talents. They

    made sure [could not earn money.

          68.    This is Unfair Blacklisting.

          69.     NICOLF. Kelly called me after we graduated from UCI and pretended

    she ewanted to write a screenplay with me. Neva Kaya did the same thing.

          70.     Nicold Kelly asked me to join the Binders so they could Bind spells

    and vote against my rights,

           71.    Nicole kellly purchased an enormous house and I can see who paid

    her and who paid Neva to do the things described in my case.




                                                                                        ,~y
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 145 of 153 Page ID
                                   #:410



             72.      Milce Coulter also wrote a letter claiming to have gotten away with

    m urder. Claiming it was Nick Cave's idea. He had invited me to a concert before the

    incident. Mike wrote an album talking about murdereing me with ketamine to pay

    for Neva Kaya's dog rescue. The album was a curse claiming I was old and deserved

    to die. He put out the album using Norm Block, Paul Beahan For Universal Music

    Group.

             72.      Using AA and Schools and the inability to find work. Jamie Anisko

    invited me to a meeting where NetFlix worker Gladys Santilles was.

           73.        Carol Ann Emquies has the legal right to blacklist people and 1 worked

    for her.

           74.        It is believed City of Los angeles, City of West Hollywood, uses AA to

    deprive people of right to work, then p►-ocures them through Personal Assistants or

    boyfriends. They use sex acts to manipulate cause their agents to sent pornography

    and harassing messages through their ►nonopoly, which uses Google to withhold

    rights as well.

             75.      I have pulled all the documents that verify the facts in the case, the

    rest is of my belief and understanding. Spells, music and word usage is allowing

    parents, education facilities and others to target and torture and steal ovaries from

    innconet White Chi~isitan Women victims and lynch them publically to mock them as

    Mike Coulter did asking me to sing Needle and the Damage Done. Refereeing to

    Ketamine.

             76.      [did try to leave Lasky Clinic and Celia Flores kept me there against

    my will knowing what they intended to do to me. She works for Cedars and Exxon.



                                                                                            409
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 146 of 153 Page ID
                                   #:411



           77.    1 did try to report the child trafficking to the police which 1•elates to

    my case and they refused to investigate.

           78.    I did try to leave Weymouth as I got a bad feeling and Lucian Ion with

    intent to do ha►•m to me, knew the military and Keck was there and talked me into

    staying so I could be mutilated agains after paying so much money to be fixed.

           79.    I have spent over 100,000 in my attempts to remove the device and

    rebuild my jaw so that f can breathe and no one will help me because our

    government asks students to flag us so we cannot ever get healthcare again.



            declare under penalty of perjury according to the laws of the State of

    California that the foregoing in true and correct and does not contain everything as

    the plot against me to withhold my rights was enormous. But most of those details

    are in the pleading itself. I was targeted for torture for my Freedoms and this case

    comes out of retaliation of my fi,eedom of speech.



           At Los Angeles, California, this 20 July, 2020



                                                             <-
                                                         Lisa D   glass




                                                                                              410
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 147 of 153 Page ID
                                   #:412




    CERTIFICATE OF SERVICE

    1 hereby certify that, on this l Ond day of July 20, 2020, I drove to court to file the
    foregoing

    CLASS COMPLAINT FOR CLASS-WIDE DECLARATORY AND INJUNCTIVE
    RELIEF AND FOR INDIVIDUAL RELIEF OF RETURN OF PROPERTY AND
    COMPENSATORY DAMAGES with the Clerk of Court using the CM/ECF System.


    1 further certify that I caused a copy of     Attorney General William Barr
    the foregoing Class Action Complaint to       U.S. Department of Justice
    be sent by certified mail to the following    950 Pennsylvania Ave. NW
    address:                                      Washington, DC 20530

    General Counsel                               Scott W. Brady, U.S. Attorney for the
    UNIVERSITY OF SOUTHERN                        Western District of Pennsylvania
    CALIFORNIA BOARD OF TRUSTEES                  Civil Process Clerk
    3551 Trousdale Dr.
    Los Angeles, CA 90071                         Joseph F. Weis, Jr. U.S. Courthouse
                                                  700 Grant Street, Suite 4000
    Attorney General William Barr                 Pittsburgh, PA 15219
    U.S. Department of Justice
    950 Pennsylvania Ave. N W
    Washington, DC 20530

    CITY OF ]~ONDON
    MUSEUM OF LONDON
    150 London Wall, Barbican,
    London EC2Y SHN, United
    Kingdom

    General Counsel
    THE REGENTS OF UNIVERSITY OF
    CALIFORNIA
    1 1 1 I Franklin St, Oakland,CA 94607

    General Counsel
    CEDARS SINAI HEALTH SYSTEM
    Cedars Care Foundation
    8700 Beverly Blvd, Los Angeles, CA
    90048


                                                                                              411
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 148 of 153 Page ID
                                   #:413




    PHILIP MORRIS INTERNATIONAL
    INC.,
    ANDRE CALANTZOPOULOS,
    MARTIN G.
    KING and JACEK OLCZAK

    ERIC GARCETTI, MAYOR OF LOS
    ANGELES
    Eric Garcetti City of Los Angeles. 200 N.
    Spring St., Los Angeles, CA 9001

    GOOGLE INC, GENERAL LEGAL
   (ARTHUR LEVINSON OF CALICO AND
    APPLE)
    1600 Amphitheatre Parkway
    Mountain View, California
    X4043
    U n it~d States of .America

    Michel Moore, Chief ofPOlice
    I,os angeles police department
    100 First Street
    100 W 1st St, Los Angeles, CA 90012

    ELON MUSK,
    SPACE X
    Rocket Rd, Hawthorne, CA 90250

    General Counsel
    NFL PROPERTIES,
    345 Park Ave New York, NY

    LUCIAN ION
    1b Upper Wimpole St, Marylebone,
    London W1G 6AB, United Kingdom

    RONNIE HOLMAN
    THE GUARDIAN &RPM
    •   2626 Glenwood Avenue„ Suite SSQ
    •   Raleigh
    •   27608
    •   NC


    FRANK CIBSON


                                                                      412
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 149 of 153 Page ID
                                   #:414



    GENERAL INNOVATION
    SOLUTIONS
    • 2626 Glemvood Avenue„ Suite S50
    • Raleigh
    • 27608 '
    • rvc


    General Counsel
    INTERNATIONAL BUSINESS
    MACHINES
    IBM Corporation -Armonk, NY
    1 New Orchard RoadArmonk,
    NY 10504- 1722

    General Counsel
    UNIVERSITY OF SOUTHERN
    CALIFORNIA BOARD OF TRUSTEES
    3551 Trousdale Dr.
    Los Angeles, CA 90071

    MARK ZUCKERBERG,
    FACEBOOK,INC, AND INSTAGRAM
    1 Hacker Way, Menlo Park

    APPLE
    1 INFINITE LOOP
    MENLO PARK

    BILL GATES,in his official capacity
    murdering white Americans using Racial
    Healing for Rowland FOUNDATION,
    Kaiser and his own foundation hidden in
    Kaiser Family Foundation

    L BRANDS
    3 Limited Pkwy,Columbus, OH 43230

    EDGAR BRONFMAN
    JEWISH TELEGRAPH AGENCY
    70 FACES MEDIA
    24 W 30th St, New York, NY 10001

    RUPERT i+~1URDOCH
    News Corp
    1211 Avenue of the Americas
    New York, NY 10036


                                                                      413
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 150 of 153 Page ID
                                   #:415




    MICROSOFT
    ONE MICROSOFT WAY
    REDMOND,WASHINGTON
    98052-6399

    NIKE,INC
   (FOR KENNY CARROLL AND RACHEL
    GREYBILL)
    One Bowerman Dr, Beaverton, OK
   97005

    NBC UNIVERSAL
    Universal Filmed Entertainment
    Group, 100 Universal City Plz, Bldg
    2160, Universal City, CA 91608-1002

    NATIONAL AMUSEMENTS
    C BS
    84Ci University Ave
    Norwood, MA,02062-2631



    SONY MUSIC ENTERTAINMENT'
    10202 Washington Blvd, Culver City,
    CA 90232

    CREATIVE ARTISTS AGENCY
    2000 Avenue of the Stars, Los Angeles,
    CA 90067

    WARNER BROTHERS
    461 S California St, Burbank, CA
    91505

    LA TIMES
    2300 E Imperial Hwy, EI Segundo, CA
    90245

    NEW YOI'ZK TIMES
    620 Eighth Avenue, New York, NY

    General Counsel
    THE REGENTS OF UNIVERSITY OF
    CALIFORNIA
    1 111 Franklin St, Oakland,CA 94607



                                                                      414
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 151 of 153 Page ID
                                   #:416



    General Counsel
    CCDARS SINAI HEALTH SYSTEM
    8700 Beverly Blvd, Los Angeles, CA
    90048

    General Counsel
    INTERNATIONAL BUSINESS
    SYSTEMS
    IBM Corparatior~ - Armanlc, NY
      New Orchard RoadArmonk,
    NY 10504- 1722
    City of London Corporation
    Guildhall, PO Box 270
    London F,C2P 2F:J
    02U 8530 2151

    LOS ANGELES MUSEUM OF
    MODERN ART
    5905 Wilshire Blvd, Los Angeles, CA
    90036

    UNIVERSAL MUSIC PUBLISHING
    2100 Colorado Ave,Santa Monica, CA
    90404

    RAND CORPORATION
    1776 Main St, Santa Monica, CA 90401

    N BC UNIVERSAL
    5750 Courtyard Pl, Los Angeles, CA
    90036

    WARNER BROTHERS
    -1000 Warner Boulevard
    Burbank, CA 91 S22
    11SA

    CREATIVE,ARTISTS AGENCY
    2000 Avenue of the Stars, Los Angeles,
    CA 90067


    The WALT DISNEY CORPORATION
    State of Delaware is 2711 Centerville
    Road, Suite 400, City of Wilmington
    19808, County of New Gastl




                                                                      415
Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 152 of 153 Page ID
                                   #:417



    JOHN ZIMMER AND LOGAN GREEN
    LYFT
    185 Berry Street, Suite 5000 San
    Francisco, CA 94107 USA




    Transportation Security Administration
    Office of Chief Counsel, TSA-2
    601 S. 12th St.
    Arlington,.VA 20598-6002

    Drug Enforcement Administration
    Office of Chief Counsel
    8701 Morrissette Drive
    Springfield, VA 22152

    Drug Enforcement Administration
    Pittsburgh District Office
    1 781 McKees Rocks Rd.
    McKees Rocks,PA 15136

    Drew Altman
    KAISER FAMILY FOUNDATION (LISA'S HEALTHCARE &EMPLOYER)
    18S Berry St #2000,San Francisco, CA 9 107

    JEROME POWELL
    FEDERAL RESERVE
    950 S Grand Ave, Los Angeles, CA 90015

    DAMONE.ROBERTS
    8383 Wilshire Blvd., Suite 50,Salon 206, Beverly Hills, CA 90211

    GORDON GETTY
    1 Embarcadero Center # 1350,San Francisco, CA 94111

    THE GETTY TRUST
    1200 Getty Center Dr, Los Angeles,90049


    PARIS REVIEW
    The Paris Review
    544 West 27th Street
    New York, NY 10001




                                                                       416
     Case 2:20-cv-06448-DSF-JEM Document 1-1 Filed 07/20/20 Page 153 of 153 Page ID
                                        #:418



         Rothschild Patent Imaging
         77 West Wacker Drive
         Suite 3200
         Chicago IL 60601
         USA

         ROCKEFELLER FOUNDATION (Pt~ILANTHROPY)
         6300 Wilshire Blvd #X820, Los Angeles, CA 90048

         LA TIMES
         202 West 1st Street Los Angeles, California United States

         N EW YORK T[MES
         620 Eight's Avenue, New York, NY 100 8


         GREG LAUREN

         545 West 25dz Street
'"       l 9th Floor
         New Ynrk, NY 1000/

         DE BEERS
            c~ Burs S.A.j D,e Beers Car~sc~lid~at~~c     ira s, is ; t~~ ~~~r~~s,~.G.
         ~~~' B~~RS CC?NSOLIDA~'~ ~4~4F~
        ('nr.('rc~~vn~~ood Road ~~nd I)iam<incl I)ri~c
        ~I~hcta/13oc~~~scns Rcscr~~e
         1'ri~ atc I~ag X01. Sc~uthclalc 21 ~)i
         J~~hanncshurg
         ti~iuth Africa


        HII:I~ON HO't'H;I.S IN'I'I-;kNA~I'IUNAI.
        790 Juncs Branch I)rivc
        Mcl.can, Virginia 22102
        l ~tiA




                                                                                        418
